Exhibit 10.77
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
Dated as of May 4, 2005
Among
TENNECO AUTOMOTIVE RSA COMPANY, as Seller,
TENNECO AUTOMOTIVE OPERATING COMPANY INC., as Servicer,
JUPITER SECURITIZATION CORPORATION and LIBERTY STREET FUNDING
CORP. , as Conduits,
THE COMMITTED PURCHASERS FROM TIME TO TIME PARTY HERETO,
THE BANK OF NOVA SCOTIA, as Liberty Street Agent
and
JPMORGAN CHASE BANK, N.A., as Jupiter Agent and Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. PURCHASE ARRANGEMENTS
    2  
 
       
Section 1.1 Purchase Facility
    2  
Section 1.2 Increases
    3  
Section 1.3 Decreases
    4  
Section 1.4 Payment Requirements
    4  
 
       
ARTICLE II. PAYMENTS AND COLLECTIONS
    5  
 
       
Section 2.1 Payments
    5  
Section 2.2 Collections Prior to Amortization
    5  
Section 2.3 Collections Following Amortization
    6  
Section 2.4 Application of Collections
    7  
Section 2.5 Payment Rescission
    7  
Section 2.6 Maximum Purchaser Interests
    8  
Section 2.7 Clean Up Call
    8  
 
       
ARTICLE III. CONDUIT FUNDING
    8  
 
       
Section 3.1 CP Costs
    8  
Section 3.2 CP Costs Payments
    8  
Section 3.3 Calculation of CP Costs
    8  
 
       
ARTICLE IV. COMMITTED PURCHASER FUNDING
    8  
 
       
Section 4.1 Committed Purchaser Funding
    8  
Section 4.2 Yield Payments
    9  
Section 4.3 Selection and Continuation of Tranche Periods
    9  
Section 4.4 Committed Purchaser Discount Rates
    9  
Section 4.5 Suspension of the LIBO Rate
    9  
Section 4.6 Liquidity Agreement Fundings
    10  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    11  
 
       
Section 5.1 Representations and Warranties of the Seller Parties
    11  
Section 5.2 Committed Purchaser Representations and Warranties
    14  
 
       
ARTICLE VI. CONDITIONS OF PURCHASES
    15  
 
       
Section 6.1 Conditions Precedent to Amendment and Restatement
    15  
Section 6.2 Conditions Precedent to All Purchases and Reinvestments
    15  
 
       
ARTICLE VII. COVENANTS
    16  
 
       
Section 7.1 Affirmative Covenants of the Seller Parties
    16  
Section 7.2 Negative Covenants of the Seller Parties
    22  
 
       
ARTICLE VIII. ADMINISTRATION AND COLLECTION
    24  
 
       
Section 8.1 Designation of Servicer
    24  
Section 8.2 Duties of Servicer
    24  
Section 8.3 Collection Notices
    25  
Section 8.4 Responsibilities of Seller
    26  
Section 8.5 Portfolio Reports
    26  
Section 8.6 Servicing Fees
    26  
 
       
ARTICLE IX. AMORTIZATION EVENTS
    26  
 
       
Section 9.1 Amortization Events
    26  

  i

 



--------------------------------------------------------------------------------



 



              Page  
Section 9.2 Remedies
    28  
 
       
ARTICLE X. INDEMNIFICATION
    29  
 
       
Section 10.1 Indemnities by the Seller Parties
    29  
Section 10.2 Increased Cost and Reduced Return
    31  
Section 10.3 Other Costs and Expenses
    32  
 
       
ARTICLE XI. THE AGENTS
    33  
 
       
Section 11.1 Appointment
    33  
Section 11.2 Delegation of Duties
    34  
Section 11.3 Exculpatory Provisions
    34  
Section 11.4 Reliance by Agents
    34  
Section 11.5 Notice of Seller Defaults
    34  
Section 11.6 Non-Reliance on Other Agents and Purchasers
    35  
Section 11.7 Indemnification of Agents
    35  
Section 11.8 Agents in their Individual Capacities
    36  
Section 11.9 UCC Filings
    36  
Section 11.10 Successor Agents
    36  
 
       
ARTICLE XII. ASSIGNMENTS; PARTICIPATIONS
    37  
 
       
Section 12.1 Assignments
    37  
Section 12.2 Participations
    38  
 
       
ARTICLE XIII. TERMINATING COMMITTED PURCHASERS
    38  
 
       
Section 13.1 Terminating Committed Purchasers
    38  
 
       
ARTICLE XIV. MISCELLANEOUS
    39  
 
       
Section 14.1 Waivers and Amendments
    39  
Section 14.2 Notices
    40  
Section 14.3 Ratable Payments
    41  
Section 14.4 Protection of Ownership Interests of the Purchasers
    41  
Section 14.5 Confidentiality
    42  
Section 14.6 Bankruptcy Petition
    42  
Section 14.7 Limitation of Liability
    42  
Section 14.8 CHOICE OF LAW
    43  
Section 14.9 CONSENT TO JURISDICTION
    43  
Section 14.10 WAIVER OF JURY TRIAL
    43  
Section 14.11 Integration; Binding Effect; Survival of Terms
    44  
Section 14.12 Counterparts; Severability; Section References
    44  
Section 14.13 Co-Agent Roles
    44  
Section 14.14 Characterization
    45  

ii

 



--------------------------------------------------------------------------------



 



Exhibits and Schedules

     
Exhibit I
  Definitions
 
   
Exhibit II
  Form of Purchase Notice
 
   
Exhibit III
  Places of Business of the Seller Parties; Locations of Records; Federal
Employer Identification Number(s)
 
   
Exhibit IV
  Names of Collection Banks; Collection Accounts
 
   
Exhibit V
  Form of Compliance Certificate
 
   
Exhibit VI
  [Intentionally Omitted]
 
   
Exhibit VII
  [Intentionally Omitted]
 
   
Exhibit VIII
  Credit and Collection Policy
 
   
Exhibit IX
  Form of Daily Report
 
   
Exhibit X
  Form of Monthly Report
 
   
Exhibit XI
  Form of Performance Undertaking
 
   
Schedule A
  Commitments
 
   
Schedule B
  Closing Documents

iii

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
          THIS SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated
as of May 4, 2005 is among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) Tenneco Automotive Operating Company Inc., a Delaware corporation
(“Tenneco Operating”), as initial Servicer (the Servicer, and together with
Seller, the “Seller Parties”),
     (c) Jupiter Securitization Corporation, a Delaware corporation (“Jupiter”
or a “Conduit”), and Liberty Street Funding Corp., a Delaware corporation
(“Liberty Street” or a “Conduit”),
     (d) JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA (Main
Office Chicago), a national banking association (“JPMorgan Chase”), and its
assigns hereunder (collectively, the “Jupiter Committed Purchasers” and,
together with Jupiter, the “Jupiter Group”), and The Bank of Nova Scotia, a
Canadian chartered bank acting through its New York Agency (“Scotiabank”), and
its assigns hereunder (collectively, the “Liberty Street Committed Purchasers”
and, together with Liberty Street, the “Liberty Street Group”),
     (e) JPMorgan Chase, in its capacity as agent for the Jupiter Group (the
“Jupiter Agent” or a “Co-Agent”), and Scotiabank, in its capacity as agent for
the Liberty Street Group (the “Liberty Street Agent” or a “Co-Agent”), and
     (f) JPMorgan Chase, in its capacity as administrative agent for the Jupiter
Group, the Liberty Street Group and each Co-Agent (in such capacity, together
with its successors and assigns hereunder, the “Administrative Agent” and,
together with each of the Co-Agents, the “Agents”),
and amends and restates in its entirety that certain Amended and Restated
Receivables Purchase Agreement, dated as of January 31, 2003, among the parties
hereto other than Liberty Street, Scotiabank and the Liberty Street Agent, as
heretofore amended from time to time (the “Existing Agreement”). Unless defined
elsewhere herein, capitalized terms used in this Agreement shall have the
meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
     Seller desires to add Liberty Street and Scotiabank as Purchasers under the
facility evidenced by the Existing Agreement, and thereafter, to continue to
transfer and assign Purchaser Interests for the benefit of the Purchasers from
time to time.

 



--------------------------------------------------------------------------------



 



     Each of the Conduits may, in its absolute and sole discretion, direct its
applicable Co-Agent to purchase Purchaser Interests from Seller from time to
time for the benefit of such Conduit.
     In the event that a Conduit declines to make any purchase through its
Co-Agent, the Committed Purchasers in its Group shall, at the request of Seller,
direct the applicable Co-Agent to purchase Purchaser Interests on their behalf
from time to time.
     JPMorgan Chase has been requested and is willing to act as Jupiter Agent on
behalf of the Jupiter Group in accordance with the terms hereof.
     Scotiabank has been requested and is willing to act as Liberty Street Agent
on behalf of the Liberty Street Group in accordance with the terms hereof.
     JPMorgan Chase has also been requested and is willing to act as
Administrative Agent on behalf of the Groups in accordance with the terms
hereof.
     The parties desire to amend and restate in its entirety the Existing
Agreement on the terms and subject to the conditions hereinafter set forth.
ARTICLE I.
PURCHASE ARRANGEMENTS
     Section 1.1 Purchase Facility.
          (a) Upon the terms and subject to the conditions hereof, Seller may
from time to time prior to the Facility Termination Date request that the Groups
purchase their respective Percentages of Purchaser Interests offered for sale
from time to time by delivering a Purchase Notice to the Co-Agents in accordance
with Section 1.2. Upon receipt of a copy of each Purchase Notice from Seller,
each of the Co-Agents shall determine whether its Conduit will purchase, its
Group’s Percentage of the Purchaser Interest specified in such Purchase Notice,
and
     (i) in the event that Jupiter elects not to make its Percentage of such
Purchase, the Jupiter Agent shall promptly notify the Seller and, unless the
Seller cancels the Purchase Notice, each of the Jupiter Committed Purchasers
severally agrees to make its Pro Rata Share of the Jupiter Group’s Percentage of
such Purchase on the terms and subject to the conditions hereof, provided that
at no time may the aggregate Capital of the Jupiter Group at any one time
outstanding exceed the lesser of (A) the aggregate amount of the Jupiter
Committed Purchasers’ Commitments divided by 102%, and (B) the Jupiter Group’s
Percentage of the Purchase Limit; and

2



--------------------------------------------------------------------------------



 



     (ii) in the event that Liberty Street elects not to make its Percentage of
such Purchase, the Liberty Street Agent shall promptly notify the Seller and,
unless the Seller cancels its Purchase Notice, each of the Liberty Street
Committed Purchasers severally agrees to make its Pro Rata Share of the Liberty
Street Group’s Percentage of such Purchase, on the terms and subject to the
conditions hereof, provided that at no time may the aggregate Capital of the
Liberty Street Group at any one time outstanding exceed the lesser of (A) the
aggregate amount of the Liberty Street Committed Purchasers’ Commitments divided
by 102%, and (B) the Liberty Street Group’s Percentage of the Purchase Limit.
          (b) Seller may, upon at least thirty (30) Business Days’ notice to the
Agents, terminate in whole or reduce in part, ratably between the Groups (and
within each Group, ratably amongst the Committed Purchasers therein), the unused
portion of the Purchase Limit; provided that each partial reduction of the
Purchase Limit shall be in an amount equal to $5,000,000 or a larger integral
multiple of $500,000.
     Section 1.2 Increases. Not later than 10:00 a.m. (Chicago time) on the
Business Day prior to each Incremental Purchase, Seller shall provide the
Co-Agents with notice in the form set forth as Exhibit II hereto of each
Incremental Purchase (a “Purchase Notice”). Each Purchase Notice shall be
subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested Purchase Price and each Group’s
Percentage thereof (which shall not be less than $1,000,000 in the aggregate),
the proposed date of purchase (which shall be a Business Day) and, in the case
of an Incremental Purchase to be funded by a Group’s Committed Purchasers, the
requested Discount Rate and Tranche Period; provided, however, that in no event
shall the aggregate number of Incremental Purchases pursuant to this Section 1.2
exceed two (2) in any calendar week. Following receipt of a Purchase Notice,
each of the Co-Agents will determine whether its Conduit agrees to make its
Group’s Percentage of such Purchase. If a Conduit declines to make its
Percentage of the proposed Purchase (such Conduit being a “Declining Conduit”),
the applicable Co-Agent shall promptly advise the Seller and the Servicer of
such fact, and the Seller may thereupon cancel the Purchase Notice as to all
Groups or, in the absence of such a cancellation, the Incremental Purchase of
that Group’s Percentage of the applicable Purchaser Interest will be made by the
Committed Purchasers in such Group. In addition, Seller may replace the
Declining Conduit and its Group by first offering the Declining Conduit’s
Group’s rights under, interest in, title to and obligations under this Agreement
to the other Conduit’s Group and if the other Conduit’s Group accepts such
offer, the Declining Conduit’s Group shall assign all of its rights under,
interest in, title to and obligations under this Agreement to the other
Conduit’s Group. If such other Conduit’s Group declines such an offer, Seller
shall have until the 30th day after the other Conduit’s Group has declined such
offer to find another special purpose asset-backed commercial paper conduit
having a short-term debt rating of A-1 or better by Standard & Poor’s and P-1 by
Moody’s Investors Service, Inc. (and committed purchasers) to accept an
assignment of the Declining Conduit’s Group rights under, interest in, title to
and obligations under this Agreement and if Seller finds such a conduit (and
committed purchasers), the Declining Conduit’s Group shall assign all of its
rights under, interest in, title to and obligations under this Agreement to such
other conduit and committed purchasers. If such replacement cannot be found
within such period, at Seller’s request, the Declining

3



--------------------------------------------------------------------------------



 



Conduit Group’s Capital shall amortize in accordance with Section 2.2 as if such
Group was a Terminating Committed Purchaser’s Group hereunder until such Capital
shall be paid in full.
          On the date of each Incremental Purchase, upon satisfaction of the
applicable conditions precedent set forth in Article VI, each Conduit or
Committed Purchaser, as applicable, shall deposit to an account specified by its
Co-Agent, for transfer to an account designated by Seller (or by Servicer on
Seller’s behalf), in immediately available funds, no later than 12:00 noon
(Chicago time), an amount equal to (i) in the case of a Conduit, its Group’s
Percentage of the aggregate Purchase Price of the Purchaser Interests described
in such Purchase Notice or (ii) in the case of a Committed Purchaser, such
Committed Purchaser’s Pro Rata Share of its Group’s Percentage of the aggregate
Purchase Price of such Purchaser Interests. Upon such transfer by a Co-Agent to
Seller’s designated account, Seller hereby, without the necessity of further
action by any Person, assigns, transfers, sets over and otherwise conveys to the
Administrative Agent, for the benefit of the Purchasers providing such funds,
the applicable Purchaser Interest.
          Notwithstanding the foregoing, the Liberty Street Agent shall pay, on
May 4, 2005, $40,000,000 (the “Equalization Payment”) to the Jupiter Agent at
the following account: Acct title: Jupiter, Bank One, NA, ABA # 071000013, Acct
# 5948118, SWIFT address: FNBCUS44XXX, Funding Contact: Raquel Thompson
(312) 732-5366, Reference: Tenneco Automotive RSA, so that (after giving effect
to such Equalization Payment and any funding by each Group of any Incremental
Purchase to be made on May 4, 2005) each Group’s Percentage of the outstanding
Aggregate Capital, after giving effect to any funding of such Incremental
Purchase and the addition of the Liberty Street Group provided for herein,
equals the amount which would be such Group’s Percentage of the outstanding
Aggregate Capital if all Groups (including the Liberty Street Group) funded
their respective Group’s Percentage of all Incremental Purchases on or prior to
May 4, 2005 (after giving to all payments in respect of the Aggregate Capital
outstanding on or prior to May 4, 2005).
     Section 1.3 Decreases. Not later than 12:00 noon (Chicago time) on the
Business Day prior to a proposed reduction in Aggregate Capital outstanding,
Seller shall provide the Co-Agents with written notice of any reduction
requested by the Seller of the Aggregate Capital outstanding (a “Reduction
Notice”). Such Reduction Notice shall designate (i) the date (the “Proposed
Reduction Date”) upon which any such reduction of Aggregate Capital shall occur
(which date shall be not earlier than one (1) Business Day after the Reduction
Notice is given), and (ii) the amount of Aggregate Capital to be reduced (the
“Aggregate Reduction”), which shall be applied ratably to the Purchaser
Interests of each Group in accordance with the amount of Capital owing to each
and within each Group, ratably in accordance with the amount of Capital, if any,
owing to each member of such Group.
     Section 1.4 Payment Requirements. All amounts to be paid or deposited by a
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (Chicago
time) on the day when due in immediately available funds. If such amounts are
payable to the Administrative Agent or a member of the Jupiter Group, they shall
be paid for its account to the Jupiter Agent, at 1 Bank One Plaza, Chicago,
Illinois 60670 until otherwise notified by the Jupiter Agent (the “Jupiter Group
Account”). If such amounts are payable to the Liberty Street Agent, the
Administrative Agent or

4



--------------------------------------------------------------------------------



 



to a member of the Liberty Street Group, they shall be paid to Liberty Street
Funding Corp.’s account no. 2158-13 at The Bank of Nova Scotia — New York
Agency, in New York, New York, ABA No. 026-002532, until otherwise notified by
the Liberty Street Agent or the Administrative Agent (the “Liberty Street Group
Account”). Upon notice to Seller, the Administrative Agent may debit any account
of Seller maintained at JPMorgan Chase for all amounts due and payable
hereunder. Except for computations of Yield based on the Prime Rate, all
computations of Yield, per annum fees calculated as part of any CP Costs, per
annum fees hereunder and per annum fees under the Fee Letter shall be made on
the basis of a year of 360 days for the actual number of days elapsed. All
computations of Yield or Default Fee based on the Prime Rate shall be computed
for actual days elapsed on the basis of a year consisting of 365 (or, when
appropriate, 366) days. If any amount hereunder shall be payable on a day which
is not a Business Day, such amount shall be payable on the next succeeding
Business Day.
ARTICLE II.
PAYMENTS AND COLLECTIONS
     Section 2.1 Payments. Notwithstanding any limitation on recourse contained
in this Agreement, Seller shall immediately pay to each of the Co-Agents when
due, for the account of the relevant Purchaser or Purchasers in its Group, on a
full recourse basis: (i) such fees as are set forth in the applicable Fee Letter
(which fees shall be sufficient to pay all fees owing to the Committed
Purchasers in such Co-Agent’s Group), (ii) all CP Costs owing to such Co-Agent’s
Conduit (which shall be due and payable in arrears on Monthly Payment Dates for
the Accrual Period then most recently ended), (iii) all amounts payable as Yield
to the Committed Purchasers in such Co-Agent’s Group (which shall be due and
payable on the last day of the applicable Tranche Period), (iv) such Co-Agent’s
Group’s Percentage of all amounts payable as Deemed Collections (which shall be
immediately due and payable by Seller and applied to reduce outstanding
Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3 hereof),
(v) such Co-Agent’s Group’s Percentage of all amounts payable to reduce the
aggregate Capital of the Purchaser Interests, if required, pursuant to
Section 2.6, (vi) such Co-Agent’s Group’s share of all amounts payable pursuant
to Article X, if any, (vii) such Co-Agent’s Group’s share of all Broken Funding
Costs and (viii) such Co-Agent’s Group’s Percentage of all Default Fees (all of
the foregoing in clauses (i)-(viii), collectively, the “Recourse Obligations”).
If Seller fails to pay any of the Recourse Obligations when due: (a) a
Settlement Date shall occur, and (b) Seller agrees to pay, on demand, the
Default Fee on the unpaid portion of such Recourse Obligation until paid in
full. Notwithstanding the foregoing, no provision of this Agreement or the Fee
Letter shall require the payment or permit the collection of any amounts
hereunder in excess of the maximum permitted by applicable law. If at any time
Seller receives any Collections or is deemed to receive any Collections, Seller
shall immediately pay such Collections or Deemed Collections to the Servicer for
application in accordance with the terms and conditions hereof and, at all times
prior to such payment, such Collections or Deemed Collections shall be held in
trust by Seller for the exclusive benefit of the Purchasers and the Agents.
     Section 2.2 Collections Prior to Amortization. Prior to the Amortization
Date, any Collections and/or Deemed Collections received by the Servicer shall
be set aside and held in trust by the Servicer for the payment of any accrued
and unpaid Aggregate Unpaids, for a

5



--------------------------------------------------------------------------------



 



Reinvestment as provided in this Section 2.2 or to reduce the Aggregate Capital
outstanding in accordance with Section 1.3. If at any time any Collections are
received by the Servicer prior to the Amortization Date: (i) the Servicer shall
set aside the Termination Percentage (hereinafter defined) of Collections
allocable to each Terminating Committed Purchaser’s Group and (ii) Seller hereby
requests, and the Purchasers (other than any Terminating Committed Purchasers)
in each Group are hereby deemed to make, simultaneously with such receipt, a
reinvestment (each a “Reinvestment”) with each Group’s Percentage of each and
every Collection received by the Servicer that is part of any Purchaser Interest
(other than the Termination Percentage of any Collections allocable to each
Terminating Committed Purchaser’s Group and Collections set aside to reduce the
Aggregate Capital outstanding in accordance with Section 1.3), such that after
giving effect to such Reinvestment, the amount of Capital of such Purchaser
Interest immediately after such receipt and corresponding Reinvestment shall be
equal to the amount of Capital immediately prior to such receipt. On each
Settlement Date prior to the occurrence of the Amortization Date, the Servicer
shall remit to the applicable Co-Agent’s account specified in Section 1.4 such
Co-Agent’s Group’s Percentage of the amounts set aside during the period since
the prior Settlement Date that have not been subject to a Reinvestment or used
for an Aggregate Reduction pursuant to Section 1.3 and apply such amounts (if
not previously paid in accordance with Section 2.1): first, to reduce unpaid CP
Costs, Yield and other Recourse Obligations, if any, that are then due and owing
to the members of such Group, and second, to reduce the Capital of all Purchaser
Interests of Terminating Committed Purchasers in such Group, applied ratably to
each such Terminating Committed Purchaser according to its respective
Termination Percentage. If any Group’s Capital, CP Costs, Yield and other
Recourse Obligations shall be reduced to zero, such Group’s Percentage of any
additional Collections received by the Servicer (i) if applicable, shall be
remitted to the Agent’s account no later than 11:00 a.m. (Chicago time) to the
extent required to fund such Group’s Percentage of any Aggregate Reduction on
such Settlement Date and (ii) any balance remaining thereafter shall be remitted
from the Servicer to Seller on such Settlement Date. Each Terminating Committed
Purchaser shall be allocated a ratable portion of Collections from the date of
any assignment by Conduit pursuant to Section 13.6 (the “Termination Date”)
until such Terminating Committed Purchaser’s Capital shall be paid in full. This
ratable portion shall be calculated on the Termination Date of each Terminating
Committed Purchaser as a percentage equal to (i) Capital of such Terminating
Committed Purchaser outstanding on its Termination Date, divided by (ii) the
Aggregate Capital outstanding on such Termination Date (the “Termination
Percentage”). Each Terminating Committed Purchaser’s Termination Percentage
shall remain constant prior to the Amortization Date. On and after the
Amortization Date, each Termination Percentage shall be disregarded, and each
Terminating Committed Purchaser’s Capital thereafter shall be reduced ratably
with all Committed Purchasers in accordance with Section 2.3.
     Section 2.3 Collections Following Amortization. On the Amortization Date
and on each day thereafter, the Servicer shall set aside and hold in trust, for
the applicable Purchasers in each Group, the applicable Group’s Percentage of
all Collections received on each such day and an additional amount for the
payment of any accrued and unpaid Recourse Obligations owed by Seller and not
previously paid by Seller in accordance with Section 2.1. On and after the
Amortization Date, the Servicer shall, upon the request from time to time by (or
pursuant to standing instructions from) the Administrative Agent or pursuant to
Section 1.3 (i) remit to each Co-Agent’s account specified in Section 1.4, such
Co-Agent’s Group’s Percentage of the

6



--------------------------------------------------------------------------------



 



amounts set aside pursuant to the preceding sentence, and (ii) apply such
amounts to reduce such Group’s Capital associated with each such Purchaser
Interest and any other Aggregate Unpaids owing to such Group.
     Section 2.4 Application of Collections. If there shall be insufficient
funds on deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds in the following order of priority:
     first, to the Servicer, in payment of the Servicer’s reasonable
out-of-pocket costs and expenses in connection with servicing, administering and
collecting the Receivables, including the Servicing Fee, if Seller or one of its
Affiliates is not then acting as the Servicer,
     second, (i) to the Administrative Agent in reimbursement of its reasonable
costs of collection and enforcement of this Agreement on behalf of the
Purchasers and (ii) to the Agents, in reimbursement of reasonable fees and
expenses of a common legal counsel, or if such common legal counsel determines
that it cannot continue representation due to a business or ethical conflict,
separate legal counsel, representing Agents in connection with such collection
and enforcement,
     third, to each of the Co-Agents, ratably in accordance with its Group’s
respective Percentage, in payment of all accrued and unpaid fees under the Fee
Letter, CP Costs and Yield when and as due (to be shared ratably amongst the
Purchasers in each Group in accordance with their respective shares thereof),
     fourth, to each of the Co-Agents, ratably in accordance with its Group’s
respective Percentage, in reduction (if applicable) of its Group’s Capital (to
be shared ratably amongst the Purchasers in each Group in accordance with their
respective shares thereof),
     fifth, to each of the Co-Agents, ratably in accordance with its Group’s
respective Percentage, in ratable payment of all other unpaid Recourse
Obligations owing to such Group,
     sixth, in payment of the Servicer’s costs and expenses in connection with
servicing, administering and collecting the Receivables, including the Servicing
Fee, if Seller or one of its Affiliates is then acting as the Servicer, and
     seventh, after the Aggregate Unpaids have been indefeasibly reduced to
zero, to Seller.
     Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to each
applicable Co-Agent (for application to the Person or Persons who suffered such
rescission,

7



--------------------------------------------------------------------------------



 



return or refund) the full amount thereof, plus the Default Fee from the date of
any such rescission, return or refunding.
     Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the
Purchaser Interests of the Purchasers do not exceed in the aggregate 100%. If
the aggregate of the Purchaser Interests of the Purchasers exceeds 100%, Seller
shall determine the amount that must be applied to the reduction of Capital of
the Purchaser Interests to eliminate such excess (the “Mandatory Reduction
Amount”), and Seller shall pay, from funds available to Seller under
Sections 2.2 and 2.3, to each of the Co-Agents, not later than the next Business
Day, its Group’s respective Percentage of the Mandatory Reduction Amount for
distribution to the Purchasers in such Group ratably in accordance with their
respective amounts of Capital outstanding.
     Section 2.7 Clean Up Call. Servicer shall have the right (after providing
Agents with not less than two (2) Business Days’ prior written notice), at any
time following the reduction of the Aggregate Capital to a level that is less
than 10.0% of the original Purchase Limit, to purchase from the Purchasers to
the extent of available Collections for this purpose, all, but not less than
all, of the then outstanding Purchaser Interests. The aggregate purchase price
in respect thereof shall be an amount equal to the Aggregate Unpaids through the
date of such repurchase, payable in immediately available funds. Such repurchase
shall be without representation, warranty or recourse of any kind by, on the
part of, or against any Purchaser or any Agent.
ARTICLE III.
CONDUIT FUNDING
     Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the Capital
funded by Conduit for each day that any Capital in respect of such Purchaser
Interest is outstanding. Capital funded by a Conduit substantially with Pooled
Commercial Paper will accrue CP Costs each day on a pro rata basis, based upon
the percentage share such Capital represents in relation to all assets held by
such Conduit and funded substantially with related Pooled Commercial Paper.
     Section 3.2 CP Costs Payments. On each Monthly Payment Date, Seller shall
pay to each Co-Agent (for the benefit of its Conduit) an aggregate amount equal
to all accrued and unpaid CP Costs in respect of all Capital of such Conduit for
the immediately preceding Accrual Period in accordance with Article II.
     Section 3.3 Calculation of CP Costs. Not later than the 5th Business Day of
each month hereafter, each Conduit shall calculate the aggregate amount of CP
Costs of such Conduit owing to it for the applicable Accrual Period and shall
notify Seller of such aggregate amount.
ARTICLE IV.
COMMITTED PURCHASER FUNDING
     Section 4.1 Committed Purchaser Funding. Capital funded by the Committed
Purchasers in a Group shall accrue Yield for each day during each Tranche Period
at either the

8



--------------------------------------------------------------------------------



 



LIBO Rate, the Transaction Rate or the Prime Rate in accordance with the terms
and conditions hereof. Until Seller gives notice to the applicable Co-Agent of
another Discount Rate in accordance with Section 4.4, the initial Discount Rate
for any interest in a Purchaser Interest transferred to the Committed Purchasers
in a Group by the applicable Conduit pursuant to the terms and conditions of any
Liquidity Agreement shall be the Prime Rate. If the Committed Purchasers in a
Group acquire by assignment from the applicable Conduit any interest in a
Purchaser Interest pursuant to a Liquidity Agreement, Capital allocable to each
interest so assigned shall each be deemed to have a new Tranche Period
commencing on the date of any such assignment.
     Section 4.2 Yield Payments. On the last day of each Tranche Period for each
portion of Capital funded by the Committed Purchasers in a Group, Seller shall
pay to the applicable Co-Agent (for the benefit of the Committed Purchasers in
its Group) an aggregate amount equal to the accrued and unpaid Yield for the
entire Tranche Period of each such portion of Capital in accordance with
Article II.
     Section 4.3 Selection and Continuation of Tranche Periods.
          (a) With consultation from (and approval by) the applicable Co-Agent,
Seller shall from time to time request Tranche Periods for Capital funded by the
Committed Purchasers in each Group.
          (b) Seller or the applicable Co-Agent, upon notice to and consent by
the other received at least three (3) Business Days prior to the end of a
Tranche Period (the “Terminating Tranche”) for any portion of Capital, may,
effective on the last day of the Terminating Tranche: (i) divide any such
portion of Capital into multiple portions, (ii) combine any such portion of
Capital with one or more other portions that have a Terminating Tranche ending
on the same day as such Terminating Tranche or (iii) combine any such portion of
Capital with a new interest in the Purchaser Interests to be purchased on the
day such Terminating Tranche ends, provided that in no event may any portion of
Capital of a Conduit be combined with any portion of Capital of its Committed
Purchasers.
     Section 4.4 Committed Purchaser Discount Rates. Seller may select the LIBO
Rate, the Transaction Rate or the Prime Rate for each portion of Capital of the
Committed Purchasers in each Group. Seller shall by 11:00 a.m. (Chicago time):
(i) at least three (3) Business Days prior to the expiration of any Terminating
Tranche with respect to which the LIBO Rate is being requested as a new Discount
Rate and (ii) at least one (1) Business Day prior to the expiration of any
Terminating Tranche with respect to which the Prime Rate or the Transaction Rate
is being requested as a new Discount Rate, give the applicable Co-Agent
irrevocable notice of the new Discount Rate for the portion of Capital of its
Group associated with such Terminating Tranche. Until Seller gives notice to the
applicable Co-Agent of another Discount Rate, the initial Discount Rate for any
Purchaser Interest transferred to the Committed Purchasers pursuant to the terms
and conditions of any Liquidity Agreement shall be the Prime Rate.
     Section 4.5 Suspension of the LIBO Rate.
          (a) If prior to the first day of any Tranche Period:

9



--------------------------------------------------------------------------------



 



     (i) the applicable Co-Agent shall have determined (which determination
shall be conclusive and binding on Seller) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Tranche Period, or
     (ii) the applicable Co-Agent shall have received notice from Committed
Purchasers holding Commitments in excess of 50% of the aggregate of all
Commitments in such Co-Agent’s Group that the LIBO Rate determined for such
Tranche Period will not adequately and fairly reflect the cost of acquiring or
maintaining a Purchaser Interest at such LIBO Rate,
such Co-gent shall give fax or telephonic notice thereto to Seller and the
relevant Committed Purchasers as soon as practicable thereafter. If such notice
is given (A) any Capital funded by the Committed Purchasers in such Group
requested to accrue Yield at a LIBO Rate as of the first day of such Tranche
Period shall instead accrue Yield at the Prime Rate, (B) any Capital funded by
the Committed Purchasers in such Group that is already accruing Yield at a LIBO
Rate shall, after the last day of such Tranche Period, accrue Yield at the Prime
Rate, and (C) until such notice is withdrawn, Seller shall not request that
Yield accrue at a LIBO Rate on any further Purchaser Interests of such Group.
          (b) If less than all of the Committed Purchasers in a Group give a
notice to the applicable Co-Agent pursuant to Section 4.5(a)(ii), each Committed
Purchaser in such Group which gave such a notice shall be obliged, at the
request of Seller, Conduit or such Co-Agent, to assign all of its rights and
obligations hereunder to (i) another Committed Purchaser or (ii) another funding
entity nominated by Seller or the applicable Co-Agent that is acceptable to such
Conduit and willing to participate in this Agreement through the Liquidity
Termination Date in the place of such notifying Committed Purchaser; provided
that (i) the notifying Committed Purchaser receives payment in full, pursuant to
an Assignment Agreement, of an amount equal to such notifying Committed
Purchaser’s Pro Rata Share of the Capital and Yield owing to all of the
Committed Purchasers in such Group and all accrued but unpaid fees and other
costs and expenses payable in respect of its Pro Rata Share of the Purchaser
Interests of the Committed Purchasers in such Group, and (ii) the replacement
Committed Purchaser otherwise satisfies the requirements of Section 12.1(b).
     Section 4.6 Liquidity Agreement Fundings. The parties hereto acknowledge
that each Conduit may assign all or any portion of its Purchaser Interests to
the Committed Purchasers in its Group at any time pursuant to its Liquidity
Agreement to finance or refinance the necessary portion of its Purchaser
Interests through a funding under such Liquidity Agreement to the extent
available. The fundings under each Liquidity Agreement will accrue Yield in
accordance with this Article IV. Regardless of whether a funding of Purchaser
Interests by Committed Purchasers constitutes the direct purchase of an interest
in Purchaser Interests hereunder, an assignment under the applicable Liquidity
Agreement of an interest in Purchaser Interests originally funded by a Conduit
or the sale of one or more participations or other interests under such
Liquidity Agreement of an interest in a Purchaser Interest originally funded by
a Conduit, each Committed Purchaser participating in a funding of an interest in
Purchaser Interests shall have the rights and obligations of a “Purchaser”
hereunder with the same force and effect as if it had directly purchased such
interest from Seller hereunder.

10



--------------------------------------------------------------------------------



 



ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Section 5.1 Representations and Warranties of the Seller Parties. Each
Seller Party hereby represents and warrants to the Agents and the Purchasers, as
to itself, as of the date hereof and as of the date of each Incremental Purchase
and the date of each Reinvestment that:
          (a) Corporate Existence and Power. Such Seller Party is a corporation
duly organized, validly existing and in good standing under the laws of Delaware
and no other state or jurisdiction, and such jurisdiction must maintain a public
record showing the organization to have been organized. Such Seller Party is
duly qualified to do business and is in good standing as a foreign corporation,
and has and holds all corporate power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.
          (b) Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.
          (c) No Conflict. The execution and delivery by such Seller Party of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
          (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
          (e) Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of such Seller Party’s knowledge, threatened, against or
affecting such Seller Party, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect.

11



--------------------------------------------------------------------------------



 



          (f) Binding Effect. This Agreement and each other Transaction Document
to which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (g) Accuracy of Information. All information heretofore furnished by
such Seller Party or any of its Affiliates to the Agents or the Purchasers for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Seller Party or any of its Affiliates to
the Agents or the Purchasers will be, true and accurate in every material
respect on the date such information is stated or certified and does not and
will not contain any material misstatement of fact or omit to state a material
fact or any fact necessary to make the statements contained therein, taken as a
whole, not misleading.
          (h) Use of Proceeds. No proceeds of any purchase hereunder will be
used (i) for a purpose that violates, or would be inconsistent with,
Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.
          (i) Good Title. Immediately prior to each purchase hereunder, Seller
shall be the legal and beneficial owner of the Receivables and Related Security
with respect thereto, free and clear of any Adverse Claim, except as created by
the Transaction Documents. There have been duly filed all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.
          (j) Perfection. This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to, and shall, upon each
purchase hereunder, transfer to the Administrative Agent for the benefit of the
relevant Purchaser or Purchasers (and the Administrative Agent for the benefit
of such Purchaser or Purchasers shall acquire from Seller) a valid and perfected
first priority undivided percentage ownership or security interest in each
Receivable existing or hereafter arising and in the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, except as
created by the Transactions Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (on behalf of the Purchasers) ownership or security
interest in the Receivables, the Related Security and the Collections. Such
Seller Party’s jurisdiction of organization is a jurisdiction whose law
generally requires information concerning the existence of a nonpossessory
security interest to be made generally available in a filing, record or
registration system as a condition or result of such a security interest’s
obtaining priority over the rights of a lien creditor which respect to
collateral.
          (k) Places of Business and Locations of Records. The principal places
of business and chief executive office of such Seller Party and the offices
where it keeps all of its

12



--------------------------------------------------------------------------------



 



Records are located at the address(es) listed on Exhibit III or such other
locations of which the Administrative Agent has been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by Section 14.4(a) has
been taken and completed. Seller’s Federal Employer Identification Number is
correctly set forth on Exhibit III.
          (l) Collections. The conditions and requirements set forth in
Section 7.1(j) and Section 8.2 have at all times been satisfied and duly
performed. The names and addresses of all Collection Banks, together with the
account numbers of the Collection Accounts of Seller at each Collection Bank and
the post office box number of each Lock-Box, are listed on Exhibit IV. Seller
has not granted any Person, other than the Administrative Agent as contemplated
by this Agreement, dominion and control of any Lock-Box or Collection Account,
or the right to take dominion and control of any such Lock-Box or Collection
Account at a future time or upon the occurrence of a future event.
          (m) Material Adverse Effect. (i) The initial Servicer represents and
warrants that since December 31, 2004, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries or the ability of the initial Servicer to perform
its obligations under this Agreement, and (ii) Seller represents and warrants
that since the date of this Agreement, no event has occurred that would have a
material adverse effect on (A) the financial condition or operations of Seller,
(B) the ability of Seller to perform its obligations under the Transaction
Documents, or (C) the collectibility of the Receivables generally or any
material portion of the Receivables.
          (n) Names. The name in which Seller has executed this Agreement is
identical to the name of Seller as indicated on the public record of its state
of organization which shows Seller to have been organized. In the past five
(5) years, Seller has not used any corporate names, trade names or assumed names
other than the name in which it has executed this Agreement and the names set
forth on Exhibit VI hereto.
          (o) Ownership of Seller. Tenneco Operating owns, directly or
indirectly, 100% of the issued and outstanding capital stock of Seller. Such
capital stock is validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire securities of Seller.
          (p) Not a Holding Company or an Investment Company. Such Seller Party
is not a “holding company” or a “subsidiary holding company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or any successor statute. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
          (q) Compliance with Law. Such Seller Party has complied in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Receivable, together with the Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of

13



--------------------------------------------------------------------------------



 



such Contract is in violation of any such law, rule or regulation, except where
such contravention or violation could not reasonably be expected to have a
Material Adverse Effect.
          (r) Compliance with Credit and Collection Policy. Such Seller Party
has complied with the Credit and Collection Policy with regard to each
Receivable and in all material respects with the related Contract, and has not
made any change to such Credit and Collection Policy, except such change as to
which the Administrative Agent has been notified in accordance with Section
7.1(a)(vii).
          (s) Payments to the Applicable Originator. With respect to each
Receivable transferred to Seller under a Receivables Sale Agreement by the
applicable Originator, Seller has given reasonably equivalent value to such
Originator in consideration therefor and such transfer was not made for or on
account of an antecedent debt. No transfer by any Originator of any Receivable
under its Receivables Sale Agreement is or may be voidable under any section of
the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
          (t) Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (u) Eligible Receivables. Each Receivable included in the Net
Receivables Balance as an Eligible Receivable on the date of its purchase under
the applicable Receivables Sale Agreement was an Eligible Receivable on such
purchase date.
          (v) Net Receivables Balance. Seller has determined that, immediately
after giving effect to each purchase hereunder, the Net Receivables Balance is
at least equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate
Reserves.
          (w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the applicable Receivables Sale
Agreement does not jeopardize the true sale analysis.
     Section 5.2 Committed Purchaser Representations and Warranties. Each
Committed Purchaser hereby represents and warrants to its applicable Co-Agent,
its Conduit, the Administrative Agent and the Seller Parties that:
          (a) Existence and Power. Such Committed Purchaser is a corporation or
a banking association duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.
          (b) No Conflict. The execution and delivery by such Committed
Purchaser of this Agreement and the performance of its obligations hereunder are
within its corporate powers, have been duly authorized by all necessary
corporate action, do not contravene or violate (i) its

14



--------------------------------------------------------------------------------



 



certificate or articles of incorporation or association or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or any of its property
is bound, or (iv) any order, writ, judgment, award, injunction or decree binding
on or affecting it or its property, and do not result in the creation or
imposition of any Adverse Claim on its assets. This Agreement has been duly
authorized, executed and delivered by such Committed Purchaser.
          (c) Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Committed
Purchaser of this Agreement and the performance of its obligations hereunder.
          (d) Binding Effect. This Agreement constitutes the legal, valid and
binding obligation of such Committed Purchaser enforceable against such
Committed Purchaser in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
ARTICLE VI.
CONDITIONS OF PURCHASES
     Section 6.1 Conditions Precedent to Amendment and Restatement. The
effectiveness of the amendment and restatement evidenced hereby is subject to
the conditions precedent that (a) the Administrative Agent shall have received
on or before the date of such purchase those documents listed on Schedule B and
(b) each of the Agents shall have received all fees and expenses required to be
paid on such date pursuant to the terms of this Agreement and the Fee Letter.
     Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Purchaser Interest and each Reinvestment shall be subject to the
further conditions precedent that (a) the Servicer shall have delivered to the
Administrative Agent on or prior to the date of such purchase or Reinvestment,
in form and substance satisfactory to the Agents, all Settlement Reports as and
when due under Section 8.5; (b) the Facility Termination Date shall not have
occurred; (c) each of the Agents shall have received such other approvals,
opinions or documents as it may reasonably request, provided, however, that no
Co-Agent shall request additional approvals, opinions or documents pursuant to
this Section unless mandated by Standard & Poor’s or Moody’s Investors Service,
Inc. or unless there has been a change in applicable law; and (d) on the date of
each such Incremental Purchase or Reinvestment, the following statements shall
be true (and acceptance of the proceeds of such Incremental Purchase or
Reinvestment shall be deemed a representation and warranty by Seller that such
statements are then true):
               (i) the representations and warranties set forth in Section 5.1
excluding, in the case of any Reinvestment, Section 5.1(e) (except as it relates
to a Material Adverse Effect of the of the type described in clause (iii) of the
definition of such term ) or

15



--------------------------------------------------------------------------------



 



Section 5.1(m), are true and correct on and as of the date of such Incremental
Purchase or Reinvestment as though made on and as of such date;
               (ii) no event has occurred and is continuing, or would result
from such Incremental Purchase or Reinvestment, that will constitute (A) in the
case of an Incremental Purchase, an Amortization Event or an Unmatured
Amortization Event and (B) in the case of a Reinvestment, an Amortization Event;
and
               (iii) the Aggregate Capital does not exceed the Purchase Limit
and the aggregate Purchaser Interests do not exceed 100%.
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the applicable Co-Agent or Purchaser, occur automatically on each
day that the Servicer shall receive any Collections without the requirement that
any further action be taken on the part of any Person and notwithstanding the
failure of Seller to satisfy any of the foregoing conditions precedent in
respect of such Reinvestment. The failure of Seller to satisfy any of the
foregoing conditions precedent in respect of any Reinvestment shall give rise to
a right of the Co-Agents, which right may be exercised at any time on demand of
the Co-Agents, acting together, to rescind the related purchase and direct
Seller to pay to each Co-Agent for the benefit of the Purchasers in its Group an
amount equal to such Group’s Percentage of the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.
ARTICLE VII.
COVENANTS
     Section 7.1 Affirmative Covenants of the Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:
          (a) Financial Reporting. Such Seller Party will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Co-Agents:
               (i) Annual Reporting. (A) As soon as available, but in any event
within 90 days after the end of each fiscal year of Performance Guarantor, a
copy of the audited consolidated balance sheet of Performance Guarantor and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows (or such other similar or
additional statement then requested by the SEC for annual reports filed pursuant
to the Exchange Act) for the such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, or other material qualification of exception, by independent
public accountants of nationally recognized standing, and (B) as soon as
available, but in any event within 105 days after the end of each fiscal year of
Seller, a copy of the unaudited balance sheet of Seller as at the end of such
year and the related unaudited statements of income and of cash flows for the
such year, setting forth, in each case, in

16



--------------------------------------------------------------------------------



 



comparative form the figures for the previous year, if applicable, certified by
an Authorized Officer of Seller.
               (ii) Quarterly Reporting. (A) As soon as available, but in any
event not later than 45 days after the end of each of the first three quarterly
periods of each fiscal year of Performance Guarantor, the unaudited consolidated
balance sheet of Performance Guarantor and its consolidated Subsidiaries as at
the end of such quarter and the related unaudited consolidated statements of
income and of cash flows (or such other or similar or additional statement then
required by the SEC for quarterly reports filed pursuant to the Exchange Act)
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by Performance Guarantor’s chief executive officer,
president or chief financial officer, and (B) as soon as available, but in any
event not later than 60 days after the end of each of the first three quarterly
periods of each fiscal year of Seller, analogous unconsolidated unaudited
statements for Seller, certified by an Authorized Officer of Seller.
               (iii) Compliance Certificate. Together with the financial
statements required hereunder, a compliance certificate in substantially the
form of Exhibit V signed by an Authorized Officer of Performance Guarantor or
Seller, as applicable, and dated the date of such annual financial statement or
such quarterly financial statement, as the case may be.
               (iv) Shareholders Statements and Reports. Promptly upon the
furnishing thereof to the shareholders of such Seller Party copies of all
financial statements, reports and proxy statements so furnished.
               (v) S.E.C. Filings. Within 60 days after the end of each of the
first three (3) fiscal quarters of Performance Guarantor, a narrative discussion
and analysis of the financial condition and results of operations of Performance
Guarantor and its Subsidiaries for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
as compared to the comparable periods of the previous year (or such other or
similar additional statement then required by the SEC for quarterly reports
filed pursuant to the Exchange Act); and within five days after the same are
filed, copies of all financial statements and reports that Performance Guarantor
may make to, or file with, the SEC.
               (vi) Copies of Notices. Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Person other than one of the Agents or Purchasers, copies of the same.
               (vii) Change in Credit and Collection Policy. At least thirty
(30) days prior to the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a copy of the Credit and
Collection Policy then in effect and a notice (A) indicating such change or
amendment, and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the collectibility of the Receivables or decrease the
credit quality of any newly created Receivables, requesting the Agents’ consent
thereto.

17



--------------------------------------------------------------------------------



 



               (viii) Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as any
Agent may from time to time reasonably request in order to protect the interests
of the Agents and the Purchasers under or as contemplated by this Agreement.
          (b) Notices. Such Seller Party will notify the Agents in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:
               (i) Amortization Events or Potential Amortization Events. The
occurrence of each Amortization Event and each Potential Amortization Event, by
a statement of an Authorized Officer of such Seller Party.
               (ii) Judgment and Proceedings. (A) (1) The entry against the
Performance Guarantor or any of its Subsidiaries (other than Seller) of one or
more judgments or decrees involving in the aggregate for the Performance
Guarantor and such Subsidiaries a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $75,000,000 or more, and (2) the institution of any litigation, arbitration
proceeding or governmental proceeding against the Performance Guarantor or any
of its Subsidiaries (other than Seller) which, if adversely determined,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and (B) the entry of any judgment or decree or the
institution of any litigation, arbitration proceeding or governmental proceeding
against Seller.
               (iii) Material Adverse Effect. The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.
               (iv) Purchase Termination Date. The occurrence of the “Purchase
Termination Date” under and as defined in any Receivables Sale Agreement.
               (v) Defaults Under Other Agreements. The occurrence of a default
or an event of default under any other financing arrangement pursuant to which
such Seller Party is a debtor or an obligor.
               (vi) Downgrade of Tenneco Automotive. Any downgrade in the rating
of any Indebtedness of Tenneco Automotive by Standard & Poor’s Ratings Service,
a division of the McGraw-Hill Companies, or by Moody’s Investors Service, Inc.,
setting forth the Indebtedness affected and the nature of such change.
          (c) Compliance with Laws and Preservation of Corporate Existence. Such
Seller Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Seller Party will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted.

18



--------------------------------------------------------------------------------



 



          (d) Audits. Such Seller Party will furnish to the Agents from time to
time such information with respect to it and the Receivables as any Agent may
reasonably request. Such Seller Party will, from time to time during regular
business hours as requested by the Agents, acting together, upon reasonable
notice and at the sole cost of such Seller Party, permit a single firm acting
for both Co-Agents: (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Receivables
and the Related Security or any Person’s performance under any of the
Transaction Documents or any Person’s performance under the Contracts and, in
each case, with any of the officers or employees of Seller or the Servicer
having knowledge of such matters (the procedures described in the foregoing
clauses (i) and (ii) are referred to herein as an “Audit”); provided, however,
that Audits shall be limited to not more than two per calendar year so long as
(i) no Amortization Event has occurred and is continuing and (ii) the
immediately preceding Audit was satisfactory to the Agents in all material
respects.
          (e) Keeping and Marking of Records and Books.
               (i) The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). The Servicer will give the Agents
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.
               (ii) Such Seller Party will: (A) on or prior to the date hereof,
mark its master data processing records and other books and records relating to
the Purchaser Interests with a legend, acceptable to the Administrative Agent,
describing the Purchaser Interests and (B) upon the request of the
Administrative Agent following the occurrence and during the continuance of any
Amortization Event: (x) mark each Contract constituting an instrument or chattel
paper with a legend describing the Purchaser Interests and (y) deliver to the
Administrative Agent all Contracts (including, without limitation, all multiple
originals of any such Contract) relating to the Receivables.
          (f) Compliance with Contracts and Credit and Collection Policy. Such
Seller Party will timely and fully (i) perform and comply with all material
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables, and (ii) comply in all respects with the
Credit and Collection Policy in regard to each Receivable and the related
Contract.
          (g) Performance and Enforcement of Receivables Sale Agreement. Seller
will, and will require the applicable Originator to, perform each of their
respective obligations and undertakings under and pursuant to the applicable
Receivables Sale Agreement, will purchase Receivables thereunder in strict
compliance with the terms thereof and will vigorously

19



--------------------------------------------------------------------------------



 



enforce the rights and remedies accorded to Seller under such Receivables Sale
Agreement. Seller will take all actions to perfect and enforce its rights and
interests (and the rights and interests of the Agents and the Purchasers as
assignees of Seller) under the Receivables Sale Agreements as the Administrative
Agent may from time to time reasonably request, including, without limitation,
making claims to which it may be entitled under any indemnity, reimbursement or
similar provision contained in the Receivables Sale Agreements.
          (h) Ownership. Seller will, and will require the Originators to, take
all necessary action to (i) vest legal and equitable title to the Receivables,
the Related Security and the Collections purchased under the Receivables Sale
Agreements irrevocably in Seller, free and clear of any Adverse Claims other
than Adverse Claims in favor of the Agents and the Purchasers (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Seller’s interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of Seller therein as any Agent may reasonably
request), and (ii) establish and maintain, in favor of the Administrative Agent,
for the benefit of the Purchasers, a valid and perfected first priority
undivided percentage ownership interest (and/or a valid and perfected first
priority security interest) in all Receivables, Related Security and Collections
to the full extent contemplated herein, free and clear of any Adverse Claims
other than Adverse Claims in favor of the Administrative Agent for the benefit
of the Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (for the benefit of the Purchasers) interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of the Administrative Agent for the
benefit of the Purchasers as the Administrative Agent may reasonably request).
          (i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller’s identity as a legal entity that is separate from each of the Tenneco
Automotive Entities. Therefore, from and after the date of execution and
delivery of this Agreement, Seller shall take all reasonable steps, including,
without limitation, all steps that any Agent or Purchaser may from time to time
reasonably request, to maintain Seller’s identity as a separate legal entity and
to make it manifest to third parties that Seller is an entity with assets and
liabilities distinct from those of each of the Tenneco Automotive Entities and
not just a division of any of the Tenneco Automotive Entities. Without limiting
the generality of the foregoing and in addition to the other covenants set forth
herein:
                    (A) Seller will at all times have a board of directors
consisting of at least two members, at least one member of which is an
Independent Director, and shall compensate the Independent Director from its own
funds;
                    (B) Seller will maintain its own telephone number,
stationery, and other business forms separate from those of any other Person
(including each Tenneco Automotive Entity) and will conduct business in its own
name except that, as a general matter, Obligors will not be informed in the
first instance that Tenneco Operating is acting on behalf of Seller as servicer;

20



--------------------------------------------------------------------------------



 



                    (C) Seller will conduct its business at an office separate
from the offices of the Originators (which however, may be within the premises
of and leased (at a fair market rent) from a Tenneco Automotive Entity in which
case such office will be clearly identified (by signage or otherwise));
                    (D) Seller will require that any consolidated financial
statements of the Tenneco Automotive Entities that include Seller will contain a
footnote to the effect that the Originators have sold the Receivable Assets to
Seller, which is a separate legal entity and which has then entered into this
Agreement. Separate unaudited balance sheets and statements of income and cash
flows (with no footnote disclosures) will also be prepared for Seller. In
addition to the aforementioned footnote to any consolidated financial statement,
Seller will take (or require the Originators to take) certain actions to
disclose publicly Seller’s separate existence and the transactions, including,
without limitation, through the filing of UCC financing statements. Seller will
not conceal or permit the Originators to conceal from any interested party any
transfers contemplated by the Transaction Documents, although Obligors will not
be affirmatively informed in the first instance of the transfer of their
obligations;
                    (E) Seller will ensure that any allocations of direct,
indirect or overhead expenses for items shared between Seller and any Tenneco
Automotive Entity that are not included as part of the Servicing Fee will be
made among such entities to the extent practical on the basis of actual use or
value of services rendered and otherwise on a basis reasonably related to actual
use or the value of services rendered;
                    (F) Except as provided in paragraph (E) above regarding the
allocation of certain shared overhead items, Seller will pay its own operating
expenses and liabilities from its own funds;
                    (G) Seller will ensure that each of the Tenneco Automotive
Entities, on the one hand, and Seller, on the other hand, maintain its assets
and liabilities in such a manner that it is not costly or difficult to
segregate, ascertain or otherwise identify Seller’s individual assets and
liabilities from those of the other or from those of any other person or entity.
Except as set forth below, Seller will maintain its own books of account and
corporate records separate from the Tenneco Automotive Entities. Seller will not
commingle or pool its funds (or other assets) or liabilities with those of any
except as specifically provided in this Agreement with respect to the temporary
commingling of collections of the Receivable Assets and except with respect to
Servicer’s retention of Records pertaining to the Receivable Assets. Seller will
not maintain joint bank accounts or other depository accounts to which any
Tenneco Automotive Entity (other than solely in their capacity as Servicer or,
as applicable, a permitted designee of Servicer) has independent access;
                    (H) Seller will strictly observe, and will require each of
the Tenneco Automotive Entities to strictly observe, corporate formalities,
including with respect to its dealings with each other, and will do all things
reasonably necessary to ensure that no transfer of assets between any
Originator, on the one hand, and Seller, on the other hand, is made without
adherence to corporate formalities;

21



--------------------------------------------------------------------------------



 



                    (I) All distributions made by Seller to Tenneco Operating as
its sole shareholder shall be made in accordance with applicable law; and
                    (J) Seller will not enter into any transaction with any of
the Tenneco Automotive Entities, even if permitted (although not expressly
provided for in) the Transaction Documents, unless such transaction is fair and
equitable to Seller, on the one hand, and such Tenneco Automotive Entity on the
other hand, and is of the type of transaction that would be entered into by a
prudent Person in the position of Seller vis à vis such Tenneco Automotive
Entity and that is on terms that are at least favorable as may be obtained from
a Person who is not Tenneco Automotive Entity.
          (j) Collections. Such Seller Party will cause (1) all proceeds from
all Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to Seller or any
Affiliate of Seller, Seller will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof, and, at all times prior
to such remittance, Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Agents and the
Purchasers. Seller will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement) of each Lock-Box and Collection Account
and shall not grant the right to take dominion and control of any Lock-Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to the Administrative Agent as contemplated by this
Agreement.
          (k) Taxes. Such Seller Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and, in each case, for which adequate reserves in accordance with
GAAP shall have been set aside on its books. Seller will pay when due any taxes
payable in connection with the Receivables, exclusive of taxes on or measured by
income or gross receipts of any Agent or any Purchaser.
          (l) Payment to the Applicable Originator. With respect to any
Receivable purchased by Seller from an Originator, such sale shall be effected
under, and in strict compliance with the terms of, the applicable Receivables
Sale Agreement, including, without limitation, the terms relating to the amount
and timing of payments to be made to such Originator in respect of the purchase
price for such Receivable.
     Section 7.2 Negative Covenants of the Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, that:
          (a) Name Change, Offices and Records. Such Seller Party will not
(i) change its name, identity or corporate structure (within the meaning of
Article 9 of any applicable enactment of the UCC) or at any time while the
location of its chief executive office is relevant to perfection of any interest
in the Receivables, relocate its chief executive office or (ii) change

22



--------------------------------------------------------------------------------



 



any office where Records are kept, unless it shall have: (A) given the
Administrative Agent at least forty-five (45) days’ prior written notice thereof
and (B) delivered to the Administrative Agent all financing statements,
instruments and other documents requested by the Agent in connection with such
change or relocation.
          (b) Change in Payment Instructions to Obligors. Except as may be
required by the Administrative Agent pursuant to Section 8.2(b), such Seller
Party will not add or terminate any bank as a Collection Bank, or make any
change in the instructions to Obligors regarding payments to be made to any
Lock-Box or Collection Account, unless the Administrative Agent shall have
received, at least ten (10) days before the proposed effective date therefor,
(i) written notice of such addition, termination or change and (ii) with respect
to the addition of a Collection Bank or a Collection Account or Lock-Box, an
executed Collection Account Agreement with respect to the new Collection Account
or Lock-Box; provided, however, that the Servicer may make changes in
instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account.
          (c) Modifications to Contracts and Credit and Collection Policy. Such
Seller Party will not, without the Agents’ consent, make any change to the
Credit and Collection Policy that could reasonably be expected to adversely
affect the collectibility of the Receivables or decrease the credit quality of
any newly created Receivables. Except as provided in Section 8.2(d), the
Servicer will not extend, amend or otherwise modify the terms of any Receivable
or any Contract related thereto other than in accordance with the Credit and
Collection Policy.
          (d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Agents and the Purchasers
provided for herein), and Seller will defend the right, title and interest of
the Agents and the Purchasers in, to and under any of the foregoing property,
against all claims of third parties claiming through or under Seller or any
Originator. Seller will not create or suffer to exist any mortgage, pledge,
security interest, encumbrance, lien, charge or other similar arrangement on any
of its inventory.
          (e) Net Receivables Balance. At no time prior to the Amortization Date
shall Seller permit the Net Receivables Balance to be less than an amount equal
to the sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.
          (f) Termination Date Determination. Seller will not designate the
“Termination Date” (as such term is defined in any Receivables Sale Agreement),
or send any written notice to the Originators in respect thereof, without the
prior written consent of the Agents, except with respect to the occurrence of
such Termination Date arising pursuant to Section 5.1(d) of any Receivables Sale
Agreement.

23



--------------------------------------------------------------------------------



 



          (g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to maintain the Required Capital
Amount.
ARTICLE VIII.
ADMINISTRATION AND COLLECTION
     Section 8.1 Designation of Servicer. The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Servicer”)
so designated from time to time in accordance with this Section 8.1. Tenneco
Operating is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms of this Agreement. The
Co-Agents, acting together, may at any time when an Amortization Event has
occurred and is continuing designate as Servicer any Person to succeed Tenneco
Operating or any successor Servicer.
     Section 8.2 Duties of Servicer.
          (a) The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy.
          (b) The Servicer will instruct Seller or Obligors to pay all
Collections directly to a Lock-Box or Collection Account. The Servicer shall
effect a Collection Account Agreement substantially in the form of Exhibit VI
with each bank party to a Collection Account at any time. In the case of any
remittances received in any Lock-Box or Collection Account that shall have been
identified, to the satisfaction of the Servicer, to not constitute Collections
or other proceeds of the Receivables or the Related Security, the Servicer shall
promptly remit such items to the Person identified to it as being the owner of
such remittances.
          (c) The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article II. The Servicer shall set aside
and hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Administrative Agent after the occurrence and during the
continuance of an Amortization Event, segregate, in a manner acceptable to the
Administrative Agent, all cash, checks and other instruments received by it from
time to time constituting Collections from the general funds of the Servicer or
Seller prior to the remittance thereof in accordance with Article II. If the
Servicer shall be required to segregate Collections pursuant to the preceding
sentence, the Servicer shall segregate and deposit with a bank designated by the
Administrative Agent such allocable share of Collections of Receivables set
aside for the Purchasers as soon as possible, but no later than two (2) Business
Days following receipt by the Servicer of such Collections, duly endorsed or
with duly executed instruments of transfer.
          (d) The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as

24



--------------------------------------------------------------------------------



 



the Servicer determines to be appropriate to maximize Collections thereof;
provided, however, that such extension or adjustment shall not alter the status
of such Receivable as a Delinquent Receivable or Charged-Off Receivable or limit
the rights of the Agents or the Purchasers under this Agreement. Notwithstanding
anything to the contrary contained herein at any time that an Amortization Event
has occurred and is continuing, the Administrative Agent shall have the absolute
and unlimited right to direct the Servicer to commence or settle any legal
action with respect to any Receivable or to foreclose upon or repossess any
Related Security.
          (e) The Servicer shall hold in trust for Seller and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Administrative
Agent, deliver or make available to the Administrative Agent all such Records,
at a place selected by the Administrative Agent. The Servicer shall, as soon as
practicable following receipt thereof turn over to Seller any cash collections
or other cash proceeds received with respect to Indebtedness not constituting
Receivables. The Servicer shall, from time to time at the request of any
Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.
          (f) Any payment by an Obligor in respect of any indebtedness owed by
it to any Originator or Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a Collection of any Receivable of
such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.
     Section 8.3 Collection Notices. The Administrative Agent is authorized at
any time to date and to deliver to the Collection Banks the Collection Notices.
Seller hereby transfers to the Administrative Agent for the benefit of the
Purchasers, effective when the Administrative Agent delivers such notice, the
exclusive ownership and control of each Lock-Box and the Collection Accounts. In
case any authorized signatory of Seller whose signature appears on a Collection
Account Agreement shall cease to have such authority before the delivery of such
notice, such Collection Notice shall nevertheless be valid as if such authority
had remained in force. Seller hereby authorizes the Administrative Agent, and
agrees that the Administrative Agent shall be entitled after the occurrence and
during the continuance of an Amortization Event to (i) endorse Seller’s and the
applicable Originator’s name on checks and other instruments representing
Collections, (ii) enforce the Receivables, the related Contracts and the Related
Security and (iii) take such action as shall be necessary or desirable to cause
all cash, checks and other instruments constituting Collections of Receivables
to come into the possession of the Administrative Agent rather than Seller. If
an Originator identifies, to the satisfaction of the Administrative Agent, any
remittances received in any Lock-Box or Collection Account as not constituting
Collections or other proceeds of the Receivables and Related Security, the
Administrative Agent shall promptly remit (or instruct the applicable Collection
Bank to remit) such remittances to such Originator.

25



--------------------------------------------------------------------------------



 



     Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agents and the Purchasers of their rights
hereunder shall not release the Servicer, any Originator or Seller from any of
their duties or obligations with respect to any Receivables or under the related
Contracts. The Purchasers shall have no obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.
     Section 8.5 Portfolio Reports. The Servicer shall prepare and forward to
the Agents (i) on or before each Monthly Reporting Date, a Monthly Report for
the month then most recently ended, (ii) during each Level Two Ratings Period,
on Monday of each week with respect to and as of the end of the immediately
preceding calendar week, a Weekly Report, (iii) during each Level Three Ratings
Period, on each Daily Reporting Date with respect to and as of the preceding
Business Day, a Daily Report and (iv) at such times as any Agent shall request,
a listing by Obligor of all Receivables together with an aging of such
Receivables. For purposes of this Section 8.5, if at any time, Tenneco
Automotive’s long-term debt ratings fall within different categories and as a
result thereof more than one Ratings Period then applies, the Ratings Period
corresponding to the lower long-term debt rating shall control.
     Section 8.6 Servicing Fees. In consideration of Tenneco Operating’s
agreement to act as Servicer hereunder, the Purchasers hereby agree that, so
long as Tenneco Operating shall continue to perform as Servicer hereunder,
Seller shall pay over to Tenneco Operating a fee (the “Servicing Fee”) on the
first calendar day of each month, in arrears for the immediately preceding
month, equal to 1.00% per annum of the aggregate Outstanding Balance of the
Receivables on the last day of such preceding month as compensation for its
servicing activities.
ARTICLE IX.
AMORTIZATION EVENTS
     Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:
          (a) Any Seller Party shall fail (i) to make any payment or deposit
required hereunder when due, and, except in the case of a payment of Capital,
such failure shall continue for five (5) consecutive days after the date when
due, or (ii) to perform or observe any term, covenant or agreement hereunder
(other than as referred to in clause (i) of this paragraph (a) and paragraph
9.1(e)) and such failure shall continue for ten (10) consecutive Business Days
after notice from Buyer or any of its assigns.
          (b) Any representation, warranty, certification or statement made by
any Seller Party in this Agreement, any other Transaction Document or in any
other document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made or deemed made; provided that the
materiality threshold in the preceding clause shall not be applicable with
respect to any representation or warranty which itself contains a materiality
threshold.

26



--------------------------------------------------------------------------------



 



          (c) The Performance Guarantor, any Seller Party or any of their
respective Subsidiaries shall (i) default in making any payment of principal of
any Indebtedness (including any Contingent Obligation but excluding the
Indebtedness under the Tenneco Credit Agreement which is addressed in paragraph
(i) below) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition related to any such Indebtedness
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Contingent Obligation) to become payable;
provided that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (c) shall not at any time constitute an Amortization
Event unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) or (iii) of this paragraph (c) shall have
occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which exceeds in the aggregate $50,000,000 for
the Performance Guarantor and its Subsidiaries, taken as a whole.
          (d) (i) The Performance Guarantor, any Seller Party or any of their
respective Subsidiaries shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee or other similar official for it or any substantial part of
its assets, or the Performance Guarantor, any Seller Party or any of their
respective Subsidiaries shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Performance Guarantor,
any Seller Party or any of their respective Subsidiaries any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against the Performance Guarantor, any Seller
Party or any of their respective Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Performance Guarantor, any Seller Party or any of their
respective Subsidiaries shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii) or (iii) above; or (v) the Performance Guarantor, any Seller
Party or any of their respective Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due.
          (e) Seller shall fail to comply with the terms of Section 2.6 hereof.
          (f) As at the end of any month:

27



--------------------------------------------------------------------------------



 



               (i) the average of the Delinquency Ratio for each of the three
(3) months then most recently ended shall exceed 12.50%,
               (ii) the average of the Loss-to-Liquidation Ratio for each of the
three (3) months then most recently ended shall exceed 4.00%, or
               (iii) the average of the Dilution Ratio for each of the three
(3) months then most recently ended shall exceed 3.50%.
          (g) A Change of Control shall occur.
          (h) (i) Seller or any Originator shall fail to observe any provision
of such Originator’s Receivables Sale Agreement, or (ii) Seller or any
Originator shall give up its rights under such Receivables Sale Agreement with
regard to any failure of the type described in clause (i) hereof.
          (i) Tenneco shall fail to observe any provision of Section 7.1 of the
Tenneco Credit Agreement as in effect on May 4, 2005 (regardless of whether the
same remains in effect).
          (j) One or more judgments or decrees shall be entered against any
Seller Party or any of its Subsidiaries involving in the aggregate for the
Seller Parties and their Subsidiaries a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $75,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof.
          (k) The “Purchase Termination Date” under and as defined in any
Receivables Sale Agreement shall occur or any Originator shall for any reason
cease to transfer, or cease to have the legal capacity to transfer, or otherwise
be incapable of transferring Receivables to Seller under its Receivables Sale
Agreement.
          (l) This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or the Administrative Agent
for the benefit of the Purchasers shall cease to have a valid and perfected
first priority security interest in the Receivables, the Related Security and
the Collections with respect thereto and the Collection Accounts.
          (m) Performance Guarantor shall fail to perform or observe any term,
covenant or agreement required to be performed by it under the Performance
Undertaking, or the Performance Undertaking shall cease to be effective or to be
the legally valid, binding and enforceable obligation of Performance Guarantor,
or Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability.
     Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, and upon the direction of
either Co-Agent shall, take any of the following actions: (i) replace the Person
then acting as Servicer, (ii) declare the Amortization Date to have occurred,
whereupon the Amortization Date shall forthwith occur, without demand, protest
or further notice of any kind, all of which are hereby expressly waived

28



--------------------------------------------------------------------------------



 



by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 9.1(d)(ii), or of an actual or deemed
entry of an order for relief with respect to any Seller Party under the Federal
Bankruptcy Code, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, (iii) to the fullest extent permitted by applicable
law, if requested by either Co-Agent, declare that the Default Fee shall accrue
with respect to any of the Aggregate Unpaids outstanding at such time that are
owing to the Purchasers in such Co-Agent’s Group in lieu of any CP Costs or
Yield that would otherwise be accruing on such Aggregate Unpaids, (iv) if it has
not already done so, deliver the Collection Notices to the Collection Banks, and
(v) notify Obligors of the Purchasers’ interest in the Receivables. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Administrative Agent, on behalf
of the Co-Agents and the Purchasers, otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC, all of which rights shall be cumulative.
ARTICLE X.
INDEMNIFICATION
     Section 10.1 Indemnities by the Seller Parties. Without limiting any other
rights that any Agent or Purchaser may have hereunder or under applicable law,
(A) Seller hereby agrees to indemnify (and pay upon demand to) each of the
Agents and Purchasers and their respective assigns, officers, directors, agents
and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of such Agent or such Purchaser) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by a Purchaser of
an interest in the Receivables, and (B) the Servicer hereby agrees to indemnify
(and pay upon demand to) each Indemnified Party for Indemnified Amounts awarded
against or incurred by any of them arising out of the Servicer’s activities as
Servicer hereunder, excluding, however, in all of the foregoing instances under
the preceding clauses (A) and (B):
     (a) Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
     (b) Indemnified Amounts to the extent the same includes losses in respect
of Receivables that are uncollectible on account of the insolvency, bankruptcy
or lack of creditworthiness of the related Obligor; or
     (c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition

29



--------------------------------------------------------------------------------



 



by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify the Agents and the
Purchasers for Indemnified Amounts relating to or resulting from:
               (i) any representation or warranty made by any Seller Party or
any Originator (or any officers of any such Person) under or in connection with
this Agreement, any other Transaction Document or any other information or
report delivered by any such Person pursuant hereto or thereto, which shall have
been false or incorrect in any respect when made or deemed made;
               (ii) the failure by Seller, the Servicer or any Originator to
comply with any applicable law, rule or regulation with respect to any
Receivable or Contract related thereto, or the nonconformity of any Receivable
or Contract included therein with any such applicable law, rule or regulation or
any failure of any Originator to keep or perform any of its obligations, express
or implied, with respect to any Contract;
               (iii) any failure of Seller, the Servicer or any Originator to
perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Transaction Document;
               (iv) any products liability, personal injury or damage suit, or
other similar claim arising out of or in connection with merchandise, insurance
or services that are the subject of any Contract or any Receivable;
               (v) any dispute, claim, offset or defense (other than discharge
in bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
               (vi) the commingling of Collections of Receivables at any time
with other funds;
               (vii) any investigation, litigation or proceeding related to or
arising from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of an Incremental Purchase or a
Reinvestment, the ownership of the Purchaser Interests or any other
investigation, litigation or proceeding relating to Seller, the Servicer or any
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

30



--------------------------------------------------------------------------------



 



               (viii) any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
               (ix) any Amortization Event described in Section 9.1(d);
               (x) any failure of Seller to acquire and maintain legal and
equitable title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from the applicable Originator, free and clear
of any Adverse Claim (other than as created hereunder); or any failure of Seller
to give reasonably equivalent value to such Originator under the applicable
Receivables Sale Agreement in consideration of the transfer by such Originator
of any Receivable, or any attempt by any Person to void such transfer under
statutory provisions or common law or equitable action;
               (xi) any failure to vest and maintain vested in the
Administrative Agent for the benefit of the Purchasers, or to transfer to the
Administrative Agent for the benefit of the Purchasers, legal and equitable
title to, and ownership of, a first priority perfected undivided percentage
ownership interest (to the extent of the Purchaser Interests contemplated
hereunder) or security interest in the Receivables, the Related Security and the
Collections, free and clear of any Adverse Claim (except as created by the
Transaction Documents);
               (xii) the failure to have filed, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any
Receivable, the Related Security and Collections with respect thereto, and the
proceeds of any thereof, whether at the time of any Incremental Purchase or
Reinvestment or at any subsequent time;
               (xiii) any action or omission by any Seller Party which reduces
or impairs the rights of the Agents or the Purchasers with respect to any
Receivable or the value of any such Receivable;
               (xiv) any attempt by any Person to void any Incremental Purchase
or Reinvestment hereunder under statutory provisions or common law or equitable
action; and
               (xv) the failure of any Receivable included in the calculation of
the Net Receivables Balance as an Eligible Receivable to be an Eligible
Receivable at the time so included.
     Section 10.2 Increased Cost and Reduced Return. If after the date hereof,
any Funding Source shall be charged any fee, expense or increased cost on
account of the adoption of any applicable law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy) or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency (a “Regulatory Change”): (i) that subjects any
Funding Source to any charge or withholding on or with respect to any Liquidity
Agreement or a Funding Source’s obligations under a Liquidity Agreement, or on
or with respect to the Receivables, or changes the basis of taxation of

31



--------------------------------------------------------------------------------



 



payments to any Funding Source of any amounts payable under any Liquidity
Agreement (except for changes in the rate of tax on the overall net income of a
Funding Source or taxes excluded by Section 10.1) or (ii) that imposes, modifies
or deems applicable any reserve, assessment, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of a
Funding Source, or credit extended by a Funding Source pursuant to a Liquidity
Agreement or (iii) that imposes any other condition the result of which is to
increase the cost to a Funding Source of performing its obligations under a
Liquidity Agreement, or to reduce the rate of return on a Funding Source’s
capital as a consequence of its obligations under a Liquidity Agreement, or to
reduce the amount of any sum received or receivable by a Funding Source under a
Liquidity Agreement or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it (all of the
foregoing, “Increased Costs”), then, upon demand by the applicable Co-Agent,
Seller shall pay to such Co-Agent, for the benefit of the relevant Funding
Source, such Increased Costs charged to such Funding Source or such amounts to
otherwise compensate such Funding Source for such Increased Costs. To the extent
that any Liquidity Agreement described in this Section covers facilities in
addition to this Agreement, each Conduit shall allocate the liability for any
applicable Increased Costs among Seller and other Persons with whom such Conduit
has entered into agreements to purchase interests in or finance receivables and
other financial assets (“Other Customers”). If any Increased Costs are
attributable to Seller and not attributable to any Other Customer, Seller shall
be solely liable for such Increased Costs. However, if Increased Costs are
attributable to Other Customers and not attributable to Seller, such Other
Customer shall be solely liable for such Increased Costs. All allocations to be
made pursuant to the foregoing provisions of this Section shall be made by
Conduit in its sole discretion and shall be binding on Seller and the Servicer.
     Section 10.3 Other Costs and Expenses. Subject to any limitation on the
Liberty Street Group’s reimburseable costs separately agreed to by the Liberty
Street Agent and the Seller Parties, Seller shall pay to each of the Agents on
demand all reasonable costs and out-of-pocket expenses in connection with the
preparation, execution, amendment, delivery and administration of this
Agreement, the transactions contemplated hereby and the other documents to be
delivered hereunder, including without limitation, the cost of the applicable
Conduit’s auditors auditing the books, records and procedures of Seller,
reasonable fees and out-of-pocket expenses of a legal counsel for the Agents
(which such counsel may be employees of a Purchaser or an Agent) with respect
thereto and with respect to advising such Agent as to its Group’s respective
rights and remedies under this Agreement. Seller shall pay to the Administrative
Agent on demand any and all reasonable costs and expenses of the Administrative
Agent and the Purchasers, if any, including reasonable counsel fees and expenses
of a common legal counsel, or if such common legal counsel determines that it
cannot continue representation due to a business or ethical conflict, separate
legal counsel for the Agents, in connection with the enforcement of this
Agreement and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Amortization Event.

32



--------------------------------------------------------------------------------



 



ARTICLE XI.
THE AGENTS
     Section 11.1 Appointment.
          (a) Each member of the Liberty Street Group hereby irrevocably
designates and appoints Scotiabank as Liberty Street Agent hereunder and under
the other Transaction Documents to which the Liberty Agent is a party, and
authorizes the Liberty Street Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Liberty Street Agent by the terms
of the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each member of the Jupiter Group hereby irrevocably
designates and appoints JPMorgan Chase Bank as Jupiter Agent hereunder and under
the other Transaction Documents to which the Jupiter Agent is a party, and
authorizes the Jupiter Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Jupiter Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each of the Purchasers and the Co-Agents hereby irrevocably
designates and appoints JPMorgan Chase as Administrative Agent hereunder and
under the Transaction Documents to which the Administrative Agent is a party,
and authorizes the Administrative Agent to take such action on its behalf under
the provisions of the Transaction Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of the Transaction Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, none of the Agents shall have any duties or
responsibilities, except those expressly set forth in the Transaction Documents
to which it is a party, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of such Agent shall be read into any Transaction
Document or otherwise exist against such Agent.
          (b) The provisions of this Article XI are solely for the benefit of
the Agents and the Purchasers, and neither the Seller nor the Servicer shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article XI, except that this Article XI shall not affect any
obligations which any of the Agents or Purchasers may have to either the Seller
or the Servicer under the other provisions of this Agreement. This Article XI is
intended solely to govern the relationship between the Agents, on the one hand,
and the Purchasers, on the other.
          (c) In performing its functions and duties hereunder, (i) the Liberty
Street Agent shall act solely as the agent of the members of the Liberty Street
Group and does not assume and shall not be deemed to have assumed any obligation
or relationship of trust or agency with or for the Seller or the Servicer or any
of their respective successors and assigns, (ii) the Jupiter Agent shall act
solely as the agent of the members of the Jupiter Group and does not assume and
shall not be deemed to have assumed any obligation or relationship of trust or
agency with or for either the Seller or the Servicer or any of their respective
successors and assigns, and (iii) the Administrative Agent shall act solely as
the agent of the Co-Agents and the Purchasers and does not assume and shall not
be deemed to have assumed any obligation or

33



--------------------------------------------------------------------------------



 



relationship of trust or agency with or for the Seller or the Servicer or any of
their respective successors and assigns.
     Section 11.2 Delegation of Duties. Each Agent may execute any of its duties
under the applicable Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
     Section 11.3 Exculpatory Provisions. None of the Agents nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them or any Person described in
Section 11.2 under or in connection with this Agreement (except for its, their
or such Person’s own bad faith, gross negligence or willful misconduct), or (ii)
responsible in any manner to any of the Purchasers or other Agents for any
recitals, statements, representations or warranties made by the Seller contained
in this Agreement or in any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other document furnished in connection
herewith, or for any failure of either the Seller or the Servicer to perform its
respective obligations hereunder, or for the satisfaction of any condition
specified in Article VI, except receipt of items required to be delivered to
such Agent. None of the Agents shall be under any obligation to any other Agent
or any Purchaser to ascertain or to inquire as to the observance or performance
of any of the agreements or covenants contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Seller or the
Servicer.
     Section 11.4 Reliance by Agents. As between the Agents and the Purchasers:
          (a) Each of the Agents shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, telecopy or telex message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Seller or the Servicer), independent accountants and
other experts selected by such Agent. Each of the Agents shall in all cases be
fully justified in failing or refusing to take any action under this Agreement
or any other document furnished in connection herewith unless it shall first
receive such advice or concurrence of such of the members of its Group, as it
shall determine to be appropriate under the relevant circumstances, or it shall
first be indemnified to its satisfaction by the Committed Purchasers in its
Group against any and all liability, cost and expense which may be incurred by
it by reason of taking or continuing to take any such action.
          (b) Any action taken by any of the Agents in accordance with
Section 11.4(a) shall be binding upon all of the Agents and the Purchasers.
     Section 11.5 Notice of Seller Defaults. None of the Agents shall be deemed
to have knowledge or notice of the occurrence of any Amortization Event or
Potential Amortization Event unless such Agent has received notice from another
Agent, a Purchaser, the Seller or the

34



--------------------------------------------------------------------------------



 



Servicer referring to this Agreement, stating that a Amortization Event or
Potential Amortization Event has occurred hereunder and describing such
Amortization Event or Potential Amortization Event. In the event that any of the
Agents receives such a notice, it shall promptly give notice thereof to the
Purchasers and the other Agents. The Administrative Agent may exercise any
rights and remedies provided to the Administrative Agent under the Transaction
Documents or at law or equity (and at the written request of the Co-Agents
acting together, shall exercise any such rights and remedies and take such
action as the Co-Agents shall direct) with respect to such Amortization Event or
Potential Amortization Event, provided that the Administrative Agent is
indemnified to its satisfaction by the Co-Agents and the Committed Purchasers
against any and all liability, cost and expense which may be incurred by it by
reason of such exercise of rights and remedies and/or taking any such action.
     Section 11.6 Non-Reliance on Other Agents and Purchasers. Each of the
Purchasers expressly acknowledges that none of the Agents, nor any of the
Agents’ respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
any of the Agents hereafter taken, including, without limitation, any review of
the affairs of the Seller, the Servicer or the Originators, shall be deemed to
constitute any representation or warranty by such Agent. Each of the Purchasers
also represents and warrants to the Agents and the other Purchasers that it has,
independently and without reliance upon any such Person (or any of their
Affiliates) and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, the Servicer and the Originators and made its
own decision to enter into this Agreement. Each of the Purchasers also
represents that it will, independently and without reliance upon the Agents or
any other Purchaser, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, prospects, financial and other condition and
creditworthiness of the Seller, the Servicer and the Originators. The Agents,
the Purchasers and their respective Affiliates, shall have no duty or
responsibility to provide any party to this Agreement with any credit or other
information concerning the business, operations, property, prospects, financial
and other condition or creditworthiness of the Seller, the Servicer and the
Originators which may come into the possession of such Person or any of its
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates, except that each of the Agents shall promptly distribute to the
other Agents and the Purchasers, copies of financial and other information
expressly provided to it by either of the Seller or the Servicer pursuant to
this Agreement.
     Section 11.7 Indemnification of Agents. Each of the Committed Purchasers
hereby agrees to indemnify (a) its applicable Co-Agent, (b) the Administrative
Agent, and (c) the officers, directors, employees, representatives and agents of
each of the foregoing (to the extent not reimbursed by the Seller or the
Servicer and without limiting the obligation of the Seller or the Servicer to do
so), ratably in accordance with their respective Commitments, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including, without limitation, the reasonable fees and disbursements
of counsel for such Co-Agent, the Administrative Agent or such Person in
connection with any investigative, administrative or judicial proceeding

35



--------------------------------------------------------------------------------



 



commenced or threatened, whether or not such Co-Agent or the Administrative
Agent or such Person shall be designated a party thereto) that may at any time
be imposed on, incurred by or asserted against such Co-Agent, the Administrative
Agent or such Person as a result of, or arising out of, or in any way related to
or by reason of, any of the transactions contemplated hereunder or the
execution, delivery or performance of this Agreement or any other document
furnished in connection herewith (but excluding any such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from the bad faith, gross negligence
or willful misconduct of such Co-Agent, the Administrative Agent or such Person
as finally determined by a court of competent jurisdiction).
     Section 11.8 Agents in their Individual Capacities. Each of the Agents in
its individual capacity and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Seller, the Servicer,
the Originators and their Affiliates as though such Agent were not an Agent
hereunder. With respect to its Purchaser Interests, if any, pursuant to this
Agreement, each of the Agents shall have the same rights and powers under this
Agreement as any Purchaser and may exercise the same as though it were not an
Agent, and the terms “Committed Purchaser,” “Committed Purchasers,” “Purchaser”
and “Purchasers” shall include each of the Agents in their individual
capacities.
     Section 11.9 UCC Filings. Each of the Co-Agents and the Purchasers hereby
expressly recognizes and agrees that the Administrative Agent may be listed as
the assignee or secured party of record on the various UCC filings required to
be made under the Transaction Documents in order to perfect their respective
interests in the Receivables, the Collections, each Collection Account and all
Related Security, that such listing shall be for administrative convenience only
in creating a record or nominee holder to take certain actions hereunder on
behalf of the Groups and that such listing will not affect in any way the status
of the Purchasers as the true parties in interest with respect to the collateral
covered thereby. In addition, such listing shall impose no duties on the
Administrative Agent other than those expressly and specifically undertaken in
accordance with this Article XI.
     Section 11.10 Successor Agents. If any Agent or its holding company is
merged with or into any other Person, such Agent may, upon five days’ notice to
the Seller and the other Agents, assign its rights and obligations hereunder to
the survivor of such merger or any of its bank Affiliates, in each case,
provided that both Standard & Poor’s and Moody’s Investors Service, Inc. have
approved the proposed assignee as the successor administrator of such Agent’s
Conduit. After the effectiveness of any assigning Agent’s assignment hereunder,
the assigning Agent shall be discharged from its duties and obligations
hereunder and under the other Transaction Documents and the provisions of this
Article XI and Article X shall continue in effect for its benefit with respect
to any actions taken or omitted to be taken by it while it was an Agent under
this Agreement and under the other Transaction Documents.

36



--------------------------------------------------------------------------------



 



ARTICLE XII.
ASSIGNMENTS; PARTICIPATIONS
     Section 12.1 Assignments.
          (a) Each of the parties hereby agrees and consents to the complete or
partial assignment by each Conduit of all or any portion of its rights under,
interest in, title to and obligations under this Agreement to (i) its Committed
Purchasers pursuant to its Liquidity Agreement, and (ii) another special purpose
asset-backed commercial paper issuer administered by a Co-Agent or one of its
Affiliates having a short-term debt rating of A-1 or better by Standard & Poor’s
and P-1 by Moody’s Investors Service, Inc. Upon each such assignment pursuant to
this Section 12.1(a), such Conduit shall be released from its obligations so
assigned. Further, each of the other parties hereby agrees that any assignee of
a Conduit of this Agreement or all or any of its Purchaser Interests shall have
all of the rights and benefits under this Agreement as if references to such
Conduit or to a “Purchaser” explicitly referred to such assignee, and no such
assignment shall in any way impair the rights and benefits of such Conduit
hereunder. Neither of the Seller Parties nor (except as set forth in
Section 11.10) any Agent shall have the right to assign its rights or
obligations under this Agreement.
          (b) Any Committed Purchaser may at any time and from time to time
assign to one or more Persons (“Purchasing Committed Purchasers”) all or any
part of its rights and obligations under this Agreement pursuant to an
assignment agreement, in a form and substance satisfactory to the applicable
Co-Agent (the “Assignment Agreement”), executed by such Purchasing Committed
Purchaser and such selling Committed Purchaser. The consent of (i) the
applicable Conduit and (ii) provided no Servicer Default or Potential Servicer
Default exists and is continuing, the Seller (which consent of the Seller shall
not be unreasonably withheld or delayed but may be conditioned upon a change in
the voting rights of the Co-Agents under this Agreement), shall be required
prior to the effectiveness of any such assignment. Each assignee of a Committed
Purchaser must have a short-term debt rating of A-1 or better by Standard &
Poor’s and P-1 by Moody’s Investors Service, Inc. and must agree to deliver to
the applicable Co-Agent, promptly following any request therefor by such
Co-Agent or its Conduit, an enforceability opinion in form and substance
satisfactory to such Co-Agent and Conduit. Upon delivery of the executed
Assignment Agreement to the applicable Co-Agent, such selling Committed
Purchaser shall be released from its obligations hereunder to the extent of such
assignment. Thereafter the Purchasing Committed Purchaser shall for all purposes
be a Committed Purchaser party to this Agreement and shall have all the rights
and obligations of a Committed Purchaser under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by the
Seller, the Purchasers or the Agents shall be required.
          (c) Each of the Committed Purchasers agrees that in the event that it
shall cease to have a short-term debt rating of A-1 or better by Standard &
Poor’s and P-1 by Moody’s Investors Service, Inc. (an “Affected Committed
Purchaser”), such Affected Committed Purchaser shall be obliged, at the request
of the applicable Conduit or its Co-Agent, to assign all of its rights and
obligations hereunder to (x) another Committed Purchaser or (y) another funding
entity nominated by the Agent and acceptable to Seller (which approval shall not
be

37



--------------------------------------------------------------------------------



 



unreasonably withheld or delayed) and to Conduit, and willing to participate in
this Agreement through the Liquidity Termination Date in the place of such
Affected Committed Purchaser; provided that the Affected Committed Purchaser
receives payment in full, pursuant to an Assignment Agreement, of an amount
equal to such Committed Purchaser’s Pro Rata Share of its Group’s Percentage of
the Aggregate Capital and Yield owing to the Committed Purchasers and all
accrued but unpaid fees and other costs and expenses payable in respect of such
Pro Rata Share.
     Section 12.2 Participations. Any Committed Purchaser may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Committed Purchasers in its Group or any other interest of such
Committed Purchaser hereunder. Notwithstanding any such sale by a Committed
Purchaser of a participating interest to a Participant, such Committed
Purchaser’s rights and obligations under this Agreement shall remain unchanged,
such Committed Purchaser shall remain solely responsible for the performance of
its obligations hereunder, and Seller, the Purchasers and the Agents shall
continue to deal solely and directly with such Committed Purchaser in connection
with such Committed Purchaser’s rights and obligations under this Agreement.
Each Committed Purchaser agrees that any agreement between such Committed
Purchaser and any such Participant in respect of such participating interest
shall not restrict such Committed Purchaser’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 14.1(b)(i).
ARTICLE XIII.
TERMINATING COMMITTED PURCHASERS
     Section 13.1 Terminating Committed Purchasers.
          (a) (i) Each Committed Purchaser hereby agrees to deliver written
notice to the applicable Co-Agent and the Administrative Agent not more than
thirty (30) Business Days and not less than five (5) Business Days prior to the
Liquidity Termination Date indicating whether such Committed Purchaser intends
to renew its Commitment hereunder. If any Committed Purchaser fails to deliver
such notice on or prior to the date that is five (5) Business Days prior to the
Liquidity Termination Date, such Committed Purchaser will be deemed to have
declined to renew its Commitment (each Committed Purchaser which has declined or
has been deemed to have declined to renew its Commitment hereunder, a
“Non-Renewing Committed Purchaser”). The applicable Co-Agent shall promptly
notify its Conduit of each Non-Renewing Committed Purchaser and such Conduit, in
its sole discretion, may upon one (1) Business Day’s notice to such Non-Renewing
Committed Purchaser assign to such Non-Renewing Committed Purchaser on a date
specified by such Conduit its Pro Rata Share of the aggregate Purchaser
Interests then held by such Conduit, subject to, and in accordance with, the
applicable Liquidity Agreement.
               (ii) In addition, unless an acceptable assignee can be found in
accordance with Section 12.1(c), each Conduit may, in its sole discretion, at
any time (x) to the extent of Commitment Availability, declare that any Affected
Committed Purchaser’s Commitment shall

38



--------------------------------------------------------------------------------



 



automatically terminate on a date specified by such Conduit or (y) assign to any
Affected Committed Purchaser on a date specified by such Conduit its Pro Rata
Share of the aggregate Purchaser Interests then held by such Conduit, subject
to, and in accordance with, the applicable Liquidity Agreement (each Affected
Committed Purchaser or each Non-Renewing Committed Purchaser is hereinafter
referred to as a “Terminating Committed Purchaser”). The parties hereto
expressly acknowledge that any declaration of the termination of any Commitment,
any assignment pursuant to this Section 13.1 and the order of priority of any
such termination or assignment among Terminating Committed Purchasers shall be
made by the applicable Conduit in its sole and absolute discretion.
          (b) Upon any assignment to a Terminating Committed Purchaser as
provided in this Section 13.1, any remaining Commitment of such Terminating
Committed Purchaser shall automatically terminate. Upon reduction to zero of the
Capital of all interests in the Purchaser Interests of a Terminating Committed
Purchaser (after application of Collections thereto pursuant to Sections 2.2 and
2.3) all rights and obligations of such Terminating Committed Purchaser
hereunder shall be terminated and such Terminating Committed Purchaser shall no
longer be a “Committed Purchaser” hereunder; provided, however, that the
provisions of Article X shall continue in effect for its benefit with respect to
Purchaser Interests held by such Terminating Committed Purchaser prior to its
termination as a Committed Purchaser.
ARTICLE XIV.
MISCELLANEOUS
     Section 14.1 Waivers and Amendments.
          (a) No failure or delay on the part of any Agent or any Purchaser in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
          (b) No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 14.1(b). Seller and the Agents may enter into written modifications or
waivers of any provisions of this Agreement, provided, however, that no such
modification or waiver shall:
               (i) without the consent of each affected Purchaser, (A) extend
the applicable Liquidity Termination Date or the date of any payment or deposit
of Collections by Seller or the Servicer, (B) reduce the rate or extend the time
of payment of Yield or any CP Costs (or any component of Yield or CP Costs),
(C) reduce any fee payable to as Co-Agent for the benefit of any Purchaser,
(D) except pursuant to Article XII hereof, change the amount of the Capital of
any Purchaser, any Committed Purchaser’s Pro Rata Share or any Committed
Purchaser’s Commitment, (E) amend, modify or waive any provision of this
Section 14.1(b), (F) consent to or permit the assignment or transfer by Seller
of any of its rights and obligations under

39



--------------------------------------------------------------------------------



 



this Agreement, (G) change the definition of “Eligible Receivable” or “Loss
Reserve,” or (H) amend or modify any defined term (or any defined term used
directly or indirectly in such defined term) used in clauses (A) through
(G) above in a manner that would circumvent the intention of the restrictions
set forth in such clauses; or
               (ii) without the written consent of the then applicable Agent,
amend, modify or waive any provision of this Agreement if the effect thereof is
to affect the rights or duties of such Agent.
Notwithstanding the foregoing, (i) without the consent of the Committed
Purchasers, but with the consent of Seller prior to the occurrence of an
Amortization Event (which consent shall not be unreasonably withheld or delayed
but may be conditioned upon a change in the voting rights of the Co-Agents under
this Agreement), the Agents may amend this Agreement solely to add additional
Persons as Committed Purchasers hereunder and (ii) the Agents and the Purchasers
may enter into amendments to modify any of the terms or provisions of
Article XI, Article XII, Section 14.13 or any other provision of this Agreement
without the consent of Seller, provided that such amendment has no negative
impact upon Seller. Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Purchasers equally and shall be binding
upon Seller, the Purchasers and the Agents.
     Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 14.2. Seller hereby authorizes each of the Co-Agents to effect
purchases and Tranche Period and Discount Rate selections based on telephonic
notices made by any Person whom such Co-Agent in good faith believes to be
acting on behalf of Seller. Seller agrees to deliver promptly to each Co-Agent a
written confirmation of each telephonic notice signed by an authorized officer
of Seller; provided, however, the absence of such confirmation shall not affect
the validity of such notice. If the written confirmation differs from the action
taken by such Co-Agent, the records of such Co-Agent shall govern absent
manifest error.

40



--------------------------------------------------------------------------------



 



     Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.
     Section 14.4 Protection of Ownership Interests of the Purchasers.
          (a) Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that any Agent may request, to
perfect, protect or more fully evidence the Purchaser Interests, or to enable
the Agents or the Purchasers to exercise and enforce their rights and remedies
hereunder. At any time when an Amortization Event has occurred and is
continuing, the Administrative Agent may, or the Administrative Agent may direct
Seller or the Servicer to, notify the Obligors of Receivables, at Seller’s
expense, of the ownership or security interests of the Purchasers under this
Agreement and may also direct that payments of all amounts due or that become
due under any or all Receivables be made directly to the Administrative Agent or
its designee. Seller or the Servicer (as applicable) shall, at any Purchaser’s
request, withhold the identity of such Purchaser in any such notification.
          (b) If any Seller Party fails to perform any of its obligations
hereunder, any Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and such Agent’s or such
Purchaser’s costs and expenses incurred in connection therewith shall be payable
by Seller as provided in Section 10.3. Each Seller Party irrevocably authorizes
the Administrative Agent at any time and from time to time in the sole
discretion of the Administrative Agent, and appoints the Administrative Agent as
its attorney-in-fact, to act on behalf of such Seller Party (i) to execute on
behalf of Seller as debtor (if required) and to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of the interest of the Purchasers in
the Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchasers in the Receivables.
This appointment is coupled with an interest and is irrevocable. Each of the
Seller Parties hereby (A) authorizes the Administrative Agent to file financing
statements and other filing or recording documents with respect to the
Receivables and Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the signature or other
authorization of such Seller Party, in such form and in such offices as the
Administrative Agent reasonably determines appropriate to perfect or maintain
the perfection of the security interest of the Agent hereunder, (B) acknowledges
and agrees that it is not authorized to, and will not, file financing statements
or other filing or recording documents with respect to the Receivables or
Related Security (including any amendments thereto, or continuation or
termination statements

41



--------------------------------------------------------------------------------



 



thereof), without the express prior written approval by the Agent, consenting to
the form and substance of such filing or recording document, and (C) approves,
authorizes and ratifies any filings or recordings made by or on behalf of the
Administrative Agent in connection with the perfection of the security interest
in favor of Seller or the Administrative Agent.
     Section 14.5 Confidentiality.
          (a) Each Seller Party and each Purchaser shall maintain and shall
cause each of its employees and officers to maintain the confidentiality of this
Agreement and the other confidential or proprietary information with respect to
the Agents and Conduits and their respective businesses obtained by it or them
in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that such Seller Party and such
Purchaser and its officers and employees may disclose such information to such
Seller Party’s and such Purchaser’s external accountants and attorneys and as
required by any applicable law or order of any judicial or administrative
proceeding.
          (b) Each of the Agents and Purchasers agrees to keep confidential all
non-public information provided to it by either Seller Party pursuant to this
Agreement that is designated by such Seller Party as confidential.
          (c) Each of the Seller Parties, the Agents and the Purchasers hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to Performance Guarantor, the Agents and the Purchasers, (ii) by a Seller
Party, the Agents or the Purchasers to any prospective or actual assignee or
participant of any of them; provided that such assignee or participant agrees to
be bound by the terms of this Section 14.5 and (iii) by the Agents or Conduits,
to any rating agency, Commercial Paper dealer or provider of a surety, guaranty
or credit or liquidity enhancement to a Conduit or any entity organized for the
purpose of purchasing, or making loans secured by, financial assets for which
either of the Co-Agents or one of its Affiliates acts as the administrative
agent and to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing, provided that each such Person is informed of
the confidential nature of such information. In addition, the Purchasers and the
Agents may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).
     Section 14.6 Bankruptcy Petition. Each of the Seller Parties, the Agents
and the Purchasers hereby covenants and agrees that, prior to the date that is
one year and one day after the payment in full of all outstanding senior
indebtedness of each Conduit, it will not institute against, or join any other
Person in instituting against, such Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
     Section 14.7 Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of any Agent or
Purchaser, no claim may be made by any Seller Party or any other Person against
any Agent or Purchaser or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability

42



--------------------------------------------------------------------------------



 



arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and each Seller
Party hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor. Notwithstanding anything in this Agreement to the contrary, no
Conduit shall have any obligation to pay any amount required to be paid by it
hereunder in excess of any amount available to it after paying or making
provision for the payment in full of its Commercial Paper. All payment
obligations of each Conduit hereunder are contingent on the availability of
funds in excess of the amounts necessary to pay in full its Commercial Paper;
and each of the other parties hereto agrees that it will not have a claim under
Section 101(5) of the Bankruptcy Code if and to the extent that any such payment
obligation owed to it by such Conduit exceeds the amount available to such
Conduit to pay such amount after paying or making provision for the payment in
full of its Commercial Paper. The provisions of this Section 14.7 will survive
termination of this Agreement and payment in full of each Conduit’s Commercial
Paper.
     Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF ILLINOIS.
     Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF ANY AGENT OR PURCHASER TO BRING PROCEEDINGS AGAINST ANY
SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY SELLER PARTY AGAINST ANY AGENT OR PURCHASER OR ANY AFFILIATE OF ANY AGENT OR
ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
CHICAGO, ILLINOIS.
     Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

43



--------------------------------------------------------------------------------



 



     Section 14.11 Integration; Binding Effect; Survival of Terms.
          (a) This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
          (b) This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy). This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and Sections 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.
     Section 14.12 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
     Section 14.13 Co-Agent Roles.
          (a) Each of the Committed Purchasers in the Jupiter Group acknowledges
that JPMorgan Chase or one of its Affiliates acts, or may in the future act,
(i) as administrative agent for Jupiter or any Committed Purchaser in the
Jupiter Group, (ii) as issuing and paying agent for the Commercial Paper of
Jupiter, (iii) to provide credit or liquidity enhancement for the timely payment
for the Commercial Paper of Jupiter, and (iv) to provide other services from
time to time for the various members of the Jupiter Group (collectively, the
“JPMorgan Chase Roles”). Without limiting the generality of this
Section 14.13(a), each Committed Purchaser in the Jupiter Group hereby
acknowledges and consents to any and all JPMorgan Chase Roles and agrees that in
connection with any JPMorgan Chase Role, JPMorgan Chase may take, or refrain
from taking, any action that it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for Jupiter,
and the giving of notice to the Jupiter Agent of a mandatory purchase pursuant
to one of Jupiter’s Liquidity Agreements.
          (b) Each of the Committed Purchasers in the Liberty Street Group
acknowledges that Scotiabank or one of its Affiliates acts, or may in the future
act, (i) as administrative agent for Liberty Street or any Committed Purchaser
in the Liberty Street Group, (ii) as issuing and paying agent for the Commercial
Paper of Liberty Street, (iii) to provide credit or liquidity enhancement for
the timely payment for the Commercial Paper of Liberty Street and

44



--------------------------------------------------------------------------------



 



(iv) to provide other services from time to time for the members of the Liberty
Street Group (collectively, the “Scotiabank Roles”). Without limiting the
generality of this Section 14.13(b), each Committed Purchaser in the Liberty
Street Group hereby acknowledges and consents to any and all Scotiabank Roles
and agrees that in connection with any Scotiabank Role, Scotiabank may take, or
refrain from taking, any action that it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for Liberty
Street, and the giving of notice to the Liberty Street Agent of a mandatory
purchase pursuant to one of Liberty Street’s Liquidity Agreements.
     Section 14.14 Characterization.
          (a) It is the intention of the parties hereto that each purchase
hereunder shall constitute and be treated as an absolute and irrevocable sale,
which purchase shall provide the applicable Purchaser with the full benefits of
ownership of an interest in the applicable Purchaser Interest. Except as
specifically provided in this Agreement, each sale of a Purchaser Interest
hereunder is made without recourse to Seller; provided, however, that (i) Seller
shall be liable to each Purchaser and Agent for all representations, warranties,
covenants and indemnities made by Seller pursuant to the terms of this
Agreement, and (ii) such sale does not constitute and is not intended to result
in an assumption by any Purchaser or Agent or any assignee thereof of any
obligation of Seller or any Originator or any other Person arising in connection
with the Receivables, the Related Security, or the related Contracts, or any
other obligations of Seller or any Originator.
          (b) In addition to any ownership interest which the Administrative
Agent may from time to time acquire pursuant hereto, Seller hereby grants to the
Administrative Agent for the ratable benefit of the Purchasers, a valid and
perfected security interest in all of Seller’s right, title and interest in, to
and under all Receivables now existing or hereafter arising, the Collections,
each Lock-Box, each Collection Account, all Related Security, all other rights
and payments relating to such Receivables, and all proceeds of any thereof prior
to all other liens on and security interests therein to secure the prompt and
complete payment of the Aggregate Unpaids. The Agents and the Purchasers shall
have, in addition to the rights and remedies that they may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.
[SIGNATURE PAGES FOLLOW]

45



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their duly authorized officers or signatories as of
the date hereof.
TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation

              By:   /s/ John E. Kunz               Name:   John E. Kunz    
Title:   President and Treasurer     Address:   500 North Field Drive        
Lake Forest, IL 60045    
 
           
 
  Attention:   John E. Kunz    
 
  Phone:   (847) 482-5163    
 
  Fax:   (847) 482-5125    

TENNECO AUTOMOTIVE OPERATING COMPANY INC.,
a Delaware corporation

              By:   /s/ Gary Silha               Name:   Gary Silha     Title:  
Assistant Treasurer     Address:   500 North Field Drive         Lake Forest, IL
60045    
 
           
 
  Attention:   Gary Silha, Assistant Treasurer    
 
  Phone:   (847) 482-5081    
 
  Fax:   (847) 482-5125    

46



--------------------------------------------------------------------------------



 



JUPITER SECURITIZATION CORPORATION

         
By:
  /s/ John M. Kuhns    
 
 
 
Authorized Signatory    

             
Address:
      c/o JP Morgan Chase Bank, N.A., as Agent    
 
      Asset Backed Securities    
 
      Suite IL1-1729    
 
      1 Bank One Plaza    
 
      Chicago, Illinois 60670-1729    
 
      Fax: (312) 732-1844    

JP MORGAN CHASE BANK, N.A., as a Committed Purchaser, as Jupiter Agent and as
Administrative Agent

         
By:
  /s/ John M. Kuhns    
Name:
 
 
John M. Kuhns    
Title:
  Vice President    

         
Address:
      JPMorgan Chase Bank, N.A.
 
      Asset Backed Securities
 
      Suite IL1-1729
 
      1 Bank One Plaza
 
      Chicago, Illinois 60670-1729
 
      Fax: (312) 732-4487

47



--------------------------------------------------------------------------------



 



LIBERTY STREET FUNDING CORP.

         
By:
  /s/ Bernard J. Angelo    
Name:
 
 
Bernard J. Angelo    
Title:
  Vice President      
Address:
       

Liberty Street Funding Corp.
c/o Global Securitization Services, LLC
114 West 47th Street, Suite 1715
New York, NY 10036
Attention: Andrew L. Stidd
Telephone: (212) 302-5151
Telecopy:   (212) 302-8767

With a copy to:

The Bank of Nova Scotia
One Liberty Plaza, 26th Floor
New York, NY 10006
Attention: Mike Eden, Director
Tel: (212) 225-5237
Fax: (212) 225-5290

48



--------------------------------------------------------------------------------



 



THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as Liberty Street Agent

         
By:
  /s/ Michael Eden    
Name:
 
 
Michael Eden    
Title:
  Director    
 
     
Address:
       

The Bank of Nova Scotia
One Liberty Plaza, 24th Floor
New York, NY 10006

Attention: Kevin Scheinkopf [For Purchase Notices]
Tel: (212) 225-5311
Fax: (212) 225-6465
          and
Attention: Mike Eden, Director [For all other purposes]
Tel: (212) 225-5237
Fax: (212) 225-5290

49



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
          As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
          “Accrual Period” means each calendar month.
          “Administrative Agent” has the meaning set forth in the preamble to
this Agreement.
          “Adverse Claim” means a lien, security interest, charge or
encumbrance, or other right or claim in, of or on any Person’s assets or
properties in favor of any other Person.
          “Affected Committed Purchaser” has the meaning specified in
Section 12.1(c).
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person or any Subsidiary of such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.
          “Agents” has the meaning set forth in the preamble to this Agreement.
          “Aggregate Capital” means, on any date of determination, the aggregate
amount of Capital of all Purchaser Interests outstanding on such date.
          “Aggregate Reduction” has the meaning specified in Section 1.3.
          “Aggregate Reserves” means, on any date of determination, the sum of
the Loss Reserve, the Dilution Reserve and the Servicer Reserve.
          “Aggregate Unpaids” means, at any time, an amount equal to the sum of
all Aggregate Capital plus all accrued and unpaid Recourse Obligations (whether
due or accrued) at such time.
          “Agreement” means this Second Amended and Restated Receivables
Purchase Agreement, as it may be amended or modified and in effect from time to
time.
          “Amortization Date” means the earliest to occur of (i) the day on
which any of the conditions precedent set forth in Section 6.2 are not
satisfied, (ii) the Business Day immediately prior to the occurrence of an
Amortization Event set forth in Section 9.1(d)(ii), (iii) the Business Day
specified in a written notice from the Administrative Agent following the

50



--------------------------------------------------------------------------------



 



occurrence of any other Amortization Event, and (iv) the date which is thirty
(30) Business Days after the Agents’ receipt of written notice from Seller that
it wishes to terminate the facility evidenced by this Agreement.
          “Amortization Event” has the meaning specified in Article IX.
          “Applicable Margin” means, on any date of determination, the then
“Applicable Margin” (as defined in the Tenneco Credit Agreement).
          “Assignment Agreement” has the meaning set forth in Section 12.1(b).
          “Authorized Officer” means, with respect to any Person, its chief
executive officer, president, corporate controller, treasurer, assistant
treasurer or chief financial officer.
          “Broken Funding Costs” means for any Purchaser Interest which: (i) has
its Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned under a Liquidity
Agreement or terminated prior to the date on which it was originally scheduled
to end; an amount equal to the excess, if any, of (A) the CP Costs or Yield (as
applicable) that would have accrued during the remainder of the Tranche Periods
or the tranche periods for Commercial Paper of the applicable Conduit determined
by the applicable Co-Agent to relate to such Purchaser Interest (as applicable)
subsequent to the date of such reduction, assignment or termination (or in
respect of clause (ii) above, the date such Aggregate Reduction was designated
to occur pursuant to the Reduction Notice) of the Capital of such Purchaser
Interest if such reduction, assignment or termination had not occurred or such
Reduction Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such Capital is allocated to another Purchaser Interest, the
amount of CP Costs or Yield actually accrued during the remainder of such period
on such Capital for the new Purchaser Interest, and (y) to the extent such
Capital is not allocated to another Purchaser Interest, the income, if any,
actually received during the remainder of such period by the holder of such
Purchaser Interest from investing the portion of such Capital not so allocated.
In the event that the amount referred to in clause (B) exceeds the amount
referred to in clause (A), the relevant Purchaser or Purchasers agree to pay to
Seller the amount of such excess. All Broken Funding Costs shall be due and
payable hereunder upon demand.
          “Business Day” means any day on which banks are not authorized or
required to close in New York, New York or Chicago, Illinois and The Depository
Trust Company of New York is open for business, and, if the applicable Business
Day relates to any computation or payment to be made with respect to the LIBO
Rate, any day on which dealings in dollar deposits are carried on in the London
interbank market.
          “Capital” of any Purchaser Interest means, at any time, (A) the
Purchase Price of such Purchaser Interest, minus (B) the sum of the aggregate
amount of Collections and other payments received by the applicable Co-Agent
which in each case are applied to reduce such Capital in accordance with the
terms and conditions of this Agreement; provided that such Capital shall be
restored (in accordance with Section 2.5) in the amount of any Collections or

51



--------------------------------------------------------------------------------



 



other payments so received and applied if at any time the distribution of such
Collections or payments are rescinded, returned or refunded for any reason.
          “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Change of Control” means that (i) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act) shall become, or
obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of more than 25% of the outstanding
common stock of Tenneco Automotive, (ii) the board of directors of Tenneco
Automotive shall cease to consist of a majority of Continuing Directors, (iii) a
Specified Change of Control shall occur, or (iv) Tenneco Automotive shall cease
to be the beneficial owner (as defined above), directly or indirectly, of 100%
of the outstanding common stock of either of the Seller Parties.
          “Charged-Off Receivable” means a Receivable: (i) as to which the
Obligor thereof has taken any action, or suffered any event to occur, of the
type described in Section 9.1(d) (as if references to Seller Party therein refer
to such Obligor); (ii) as to which the Obligor thereof, if a natural person, is
deceased, (iii) which, consistent with the Credit and Collection Policy, would
be written off Seller’s books as uncollectible, or (iv) which has been
identified by Seller as uncollectible.
          “Co-Agent” has the meaning set forth in the preamble to this
Agreement.
          “Collection Account” means each concentration account, depositary
account, lock-box account or similar account in which any Collections are
collected or deposited and which is listed on Exhibit IV.
          “Collection Account Agreement” means an agreement substantially in the
form of Exhibit VI among an Originator, Seller, the Administrative Agent and a
Collection Bank.
          “Collection Bank” means, at any time, any of the banks holding one or
more Collection Accounts.
          “Collection Notice” means a notice, in substantially the form of Annex
A to Exhibit VI, from the Administrative Agent to a Collection Bank.
          “Collections” means, with respect to any Receivable, all cash
collections and other cash proceeds in respect of such Receivable, including,
without limitation, all yield, Finance Charges or other related amounts accruing
in respect thereof and all cash proceeds of Related Security with respect to
such Receivable; provided, however, that Collections will not include any cash
collected by means of electronic fund transfer until such cash is actually
received by the Servicer.

52



--------------------------------------------------------------------------------



 



          “Commercial Paper” means promissory notes of a Conduit issued by such
Conduit in the commercial paper market.
          “Commitment” means, for each Committed Purchaser, the commitment of
such Committed Purchaser to purchase interest in Purchaser Interests from Seller
in an amount not to exceed (i) in the aggregate, the amount set forth opposite
such Committed Purchaser’s name on Schedule A to this Agreement, as such amount
may be modified in accordance with the terms hereof and (ii) with respect to any
individual purchase hereunder, its Pro Rata Share of its Group’s Percentage of
the Purchase Price therefor.
          “Commitment Availability” means, for each Group, the excess (if any)
of (i) the aggregate amount of the Commitments of the Committed Purchasers in
such Group divided by 1.02, over (ii) the outstanding aggregate Capital of all
Purchasers in such Group.
          “Committed Purchasers” means the Liberty Street Committed Purchasers
or the Jupiter Committed Purchasers.
          “Concentration Limit” means, at any time, for any Obligor, one-third
(1/3) of the Loss Reserve Floor, or such other amount (a “Special Concentration
Limit”) for such Obligor designated by the Administrative Agent; provided that
in the case of an Obligor and any Affiliate of such Obligor, the Concentration
Limit shall be calculated as if such Obligor and such Affiliate are one Obligor;
and provided, further, that the Administrative Agent may, upon not less than ten
(10) Business Days’ notice to Seller, cancel any Special Concentration Limit. As
of the date hereof, and subject to cancellation as described above, any Obligor
and its Affiliates shall have a Special Concentration Limit equal to 7% of
Eligible Receivables so long as such Obligor’s long term debt ratings equal or
exceed “BBB-” from Standard & Poor’s, a division of the McGraw-Hill Companies
(“S&P”) and “Baa3” from Moody’s Investors Service, Inc. (“Moody’s”).
          “Conduit” has the meaning set forth in the preamble to this Agreement.
          “Contingent Obligation” of a Person means any agreement, undertaking
or arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
          “Continuing Directors” means the directors of Tenneco Automotive on
the date of the initial Purchase hereunder and each other director, in each
case, such other director’s nomination for election of the board of directors of
Tenneco Automotive is recommended by at least a majority of the then Continuing
Directors.
          “Contract” means, with respect to any Receivable, any and all
instruments, agreements, invoices or other writings pursuant to which such
Receivable arises or which evidences such Receivable.

53



--------------------------------------------------------------------------------



 



          “CP Costs” means, for each day for each Conduit, the sum of
(i) discount or yield accrued on Pooled Commercial Paper of such Conduit on such
day, plus (ii) any and all accrued commissions in respect of such Conduit’s
placement agents and Commercial Paper dealers, and issuing and paying agent fees
incurred, in respect of such Pooled Commercial Paper for such day, plus
(iii) other costs associated with funding small or odd-lot amounts with respect
to all receivable purchase facilities which are funded by Pooled Commercial
Paper of such Conduit for such day, minus (iv) any accrual of income net of
expenses received on such day from investment of collections received under all
receivable purchase facilities funded substantially with Pooled Commercial Paper
of such Conduit, minus (v) any payment received on such day net of expenses in
respect of Broken Funding Costs related to the prepayment of any Purchaser
Interest of such Conduit pursuant to the terms of any receivable purchase or
financing facilities funded substantially with Pooled Commercial Paper of such
Conduit. In addition to the foregoing costs, if Seller shall request any
Incremental Purchase during any period of time determined by the applicable
Co-Agent in its sole discretion to result in incrementally higher CP Costs
applicable to such Incremental Purchase, the Capital associated with any such
Incremental Purchase shall, during such period, be deemed to be funded by such
Conduit in a special pool (which may include capital associated with other
receivable purchase facilities) for purposes of determining such additional CP
Costs applicable only to such special pool and charged each day during such
period against such Capital. All CP Costs shall be allocated to the Capital of
each Conduit under this Agreement in accordance with the provisions of Section
3.1.
          “Credit and Collection Policy” means Seller’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit VIII hereto, as modified from time to time
in accordance with this Agreement.
          “Daily Report” means a report, in substantially the form of Exhibit XI
hereto (appropriately completed), furnished by the Servicer to the Agents
pursuant to Section 8.5.
          “Daily Reporting Date” means (i) each Business Day on which Aggregate
Capital is greater than zero as of the end of such Business Day or (ii) each of
the two (2) Business Days immediately prior to the date upon which there is an
Incremental Purchase, regardless of whether Aggregate Capital is greater than
zero.
          “Deduction” means any Receivable that the applicable Originator books
as a new asset on its general ledger which represents an amount withheld by an
Obligor from its payment on another Receivable.
          “Deemed Collections” means the aggregate of all amounts Seller shall
have been deemed to have received as a Collection of a Receivable. Seller shall
be deemed to have received a Collection in full of a Receivable if at any time
(i) the Outstanding Balance of any such Receivable is either (x) reduced as a
result of any defective or rejected goods or services, any discount or any
adjustment or otherwise by Seller (other than as a result of such Receivable
becoming a Charged-Off Receivable or such Receivable having any credit issued
with respect to it on account of a repurchase pursuant to any Stock-Lift
Agreement, on account of any Pass-Through Credit, Price Give-Back Accrual or
Warranty Accrual, or to reflect cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an

54



--------------------------------------------------------------------------------



 



unrelated transaction) or (ii) any of the representations or warranties in
Article V are no longer true with respect to any Receivable.
          “Default Fee” means with respect to any amount due and payable by
Seller in respect of any Aggregate Unpaids, an amount equal to the greater of
(i) $1,000 and (ii) interest on any such unpaid Aggregate Unpaids at a rate per
annum equal to 2% above the Prime Rate.
          “Default Ratio” means, on any date of determination, the highest
three-month rolling average during the twelve-month period then most recently
ended of the percentage equal to (i) the sum of (a) the Outstanding Balance of
Receivables which were 91-120 days past due on the last day of the month then
most recently ended, plus (b) the aggregate Outstanding Balance of all
Receivables that became Charged-Off Receivables in the prior month at a time
when such Receivables were less than 121 days past due, divided by (ii) the
aggregate sales of the Originators during the fifth month prior to such date of
determination.
          “Delinquency Ratio” means, at any time, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables at such time divided by (ii) the aggregate Outstanding Balance of
all Receivables at such time.
          “Delinquent Receivable” means a Receivable as to which any payment, or
part thereof, remains unpaid for 61 days or more after the original due date for
such payment.
          “Designated Obligor” means an Obligor indicated by the Administrative
Agent to Seller in writing.
          “Dilution Horizon Ratio” means cumulative sales of the Originators
during the two (2) months most recently ended divided by the Net Receivables
Balance as of the last day of the month most recently ended.
          “Dilution Ratio” means, at any time, a percentage equal to (i) the
aggregate amount of Dilutions which occurred during the month then most recently
ended, divided by (ii) the aggregate sales of the Originators during the month
immediately preceding the month then most recently ended.
          “Dilution Reserve” means, on any date of determination, an amount
equal to the greater of (a) 10% of the Net Receivables Balance, and (b) the
amount determined pursuant to the following formula:
                   { (SF x ED) + [ (DS - ED) x (DS/ED) ] } x DHR x NRB

  where:         SF   = at any time while the long-term debt of Tenneco
Automotive is rated at least “B” by S&P and at least “B2” by Moody’s, 2.25, and
(b) at all other times, 2.50;     ED   = Expected Dilution;

55



--------------------------------------------------------------------------------



 



  DS   = Dilution Spike;
    DHR   = Dilution Horizon Ratio; and     NRB   = Net Receivables Balance.

          “Dilution Spike” means, at any time, the highest two-month rolling
average Dilution Ratio during the twelve months then most recently ended.
          “Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
          “Discount Rate” means, the LIBO Rate, the Transaction Rate or the
Prime Rate, as applicable, with respect to each portion of Capital funded by the
Committed Purchasers.
          “Eligible Receivable” means, at any time, a Receivable:
               (i) the Obligor of which (a) if a natural person, is a resident
of the United States or, if a corporation or other business organization, is
organized under the laws of the United States or any political subdivision
thereof and has its chief executive office in the United States; (b) is not an
Affiliate of any of the parties hereto; (c) is not a Designated Obligor; (d) is
not a government or a governmental subdivision or agency; and (e) has not
contested the validity of any Receivables Sale Agreement or this Agreement,
               (ii) the Obligor of which is not the Obligor of (A) any
Charged-Off Receivable or (B) Receivables more than 25% of the aggregate
Outstanding balance of which are Delinquent Receivables,
               (iii) as to which no payment (or part thereof) is more than
60 days past the original due date therefor,
               (iv) which is not a Charged-Off Receivable or a Deduction,
               (v) which by its terms is due and payable within 70 days of the
original billing date therefor and has not had its payment terms extended,
provided, however, that not more than 10% of the aggregate Outstanding Balance
of all Receivables may have terms permitting payment to be made within
71-150 days of the original billing date therefor and still be “Eligible
Receivables” so long as their payment terms have not been extended,
               (vi) which is an “account” within the meaning of Article 9 of the
UCC of all applicable jurisdictions,
               (vii) which is denominated and payable only in United States
dollars in the United States,
               (viii) which arises under a Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of

56



--------------------------------------------------------------------------------



 



the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim or other defense,
               (ix) which arises under a Contract which (A) does not require the
Obligor under such Contract to consent to the transfer, sale or assignment of
the rights and duties of the applicable Originator or any of its assignees under
such Contract and (B) does not contain a confidentiality provision that purports
to restrict the ability of any Purchaser to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract,
               (x) which represents an obligation to pay a specified sum of
money, contingent only upon the sale of goods or the provision of services by
the applicable Originator,
               (xi) which, together with the Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in violation of any such law, rule or regulation,
               (xii) which satisfies all applicable requirements of the Credit
and Collection Policy,
               (xiii) which was generated in the ordinary course of the
applicable Originator’s business,
               (xiv) which arises solely from the sale of goods or the provision
of services to the related Obligor by the applicable Originator, and not by any
other Person (in whole or in part),
               (xv) as to which the Administrative Agent (at the direction of
the Co-Agents) has not notified Seller that the Agents have determined that such
Receivable or class of Receivables is not acceptable as an Eligible Receivable,
including, without limitation, because such Receivable arises under a Contract
that is not acceptable to the Agents,
               (xvi) which is not subject to any right of rescission, set-off,
counterclaim, any other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against the applicable Originator or any
other Adverse Claim, and the Obligor thereon holds no right as against such
Originator to cause such Originator to repurchase the goods or merchandise the
sale of which shall have given rise to such Receivable (except with respect to
sale discounts effected pursuant to the Contract, or defective goods returned in
accordance with the terms of the Contract); provided, however, that Receivables
of any Obligor which has any accounts payable owing to such Obligor from such
Originator (thus giving rise to a potential offset against such Receivables) may
be treated as Eligible Receivables if they meet the other criteria set forth in
this definition but only to the extent that the aggregate Outstanding Balance of
such Receivables exceeds the aggregate outstanding amount of all such payables,
               (xvii) as to which the applicable Originator has satisfied and
fully performed all obligations on its part with respect to such Receivable
required to be fulfilled by it,

57



--------------------------------------------------------------------------------



 



and no further action is required to be performed by any Person with respect
thereto other than payment thereon by the applicable Obligor,
               (xviii) as to which the applicable Obligor has not been the
subject of any proceeding of the type described in Section 9.1(d) (as if
references therein to any Seller Party were a reference to such Obligor) in the
12 months prior to any date of determination,
               (xix) all right, title and interest to and in which has been
validly transferred by the applicable Originator directly to Seller under and in
accordance with the applicable Receivables Sale Agreement, and Seller has good
and marketable title thereto free and clear of any Adverse Claim except as
created hereunder, and
               (xx) which is not subject to a Stock Lift Agreement, provided,
however, that Receivables subject to a Stock Lift Agreement may be treated as
Eligible Receivables if they meet the other criteria set forth in this
definition but only to the extent that the aggregate Outstanding Balance of such
Receivables exceeds the aggregate amount of accruals recorded by the Originator,
as estimated by Servicer’s sales group, to reflect a potential credit to be
provided pursuant to a Stock Lift Agreement.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the regulations promulgated pursuant thereto.
          “Expected Dilution” means the rolling twelve-month average of the
Dilution Ratio.
          “Facility Termination Date” means the earlier to occur of (i) the
Liquidity Termination Date and (ii) the Amortization Date.
          “Federal Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy,” as amended and any successor statute thereto.
          “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate per annum for each day during such period equal to (a) the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the preceding
Business Day) by the Federal Reserve Bank of New York in the Composite Closing
Quotations for U.S. Government Securities; or (b) if such rate is not so
published for any day which is a Business Day, the average of the quotations at
approximately 10:30 a.m. (Chicago time) for such day on such transactions
received by the applicable Co-Agent from three federal funds brokers of
recognized standing selected by it.
          “Fee Letter” means the Sixth Amended and Restated Fee Letter dated as
of May 4, 2005 by and among Seller and the Agents, as the same may be amended,
restated or otherwise modified from time to time.

58



--------------------------------------------------------------------------------



 



          “Finance Charges” means, with respect to a Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.
          “Funding Source” means (i) any Committed Purchaser or (ii) any
insurance company, bank or other funding entity providing liquidity, credit
enhancement or back-up purchase support or facilities to a Conduit.
          “GAAP” means generally accepted accounting principles in effect in the
United States of America as of the date of this Agreement.
          “Group” means the Jupiter Group or the Liberty Street Group.
          “Incremental Purchase” means a purchase of one or more Purchaser
Interests which increases the total outstanding Aggregate Capital hereunder.
          “Indebtedness” of a Person means such Person’s (i) obligations for
borrowed money, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade),
(iii) obligations, whether or not assumed, secured by liens or payable out of
the proceeds or production from property now or hereafter owned or acquired by
such Person, (iv) obligations which are evidenced by notes, acceptances, or
other instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.
          “Independent Director” shall mean a member of the board of directors
of Seller who is not at such time, and has not been at any time during the
preceding five (5) years, (A) a director, officer, employee or affiliate of any
Originator, or any of its Subsidiaries or Affiliates (other than Seller), or
(B) the beneficial owner (at the time of such individual’s appointment as an
Independent Director or at any time thereafter while serving as an Independent
Director) of any of the outstanding common shares of Seller, any Originator, or
any of their respective Subsidiaries or Affiliates, having general voting
rights.
          “JPMorgan Chase” means JPMorgan Chase Bank, N.A. in its individual
capacity and its successors.
          “Jupiter” has the meaning set forth in the preamble to this Agreement.
          “Jupiter Co-Agent” has the meaning set forth in the preamble to this
Agreement.
          “Jupiter Committed Purchasers” has the meaning set forth in the
preamble to this Agreement.
          “Jupiter Group” means Jupiter and the Jupiter Committed Purchasers.
          “Jupiter Liquidity Agreement” means that certain Asset Purchase
Agreement dated as of May 4, 2005 by and among Jupiter, the Jupiter Co-Agent and
JPMorgan Chase, as the same may be amended, restated or otherwise modified from
time to time.

59



--------------------------------------------------------------------------------



 



          “Level One Ratings Period” means any period during which Tenneco
Automotive’s long-term debt is rated “BBB-” or higher by S&P and “Baa3” or
higher by Moody’s.
          “Level Two Ratings Period” means any period, other than a Level One
Ratings Period, during which Tenneco Automotive’s long-term debt is rated “BB-”
or higher by S&P and “Ba3” or higher by Moody’s.
          “Level Three Ratings Period” means any period during which Tenneco
Automotive’s long-term debt is rated “B+” or lower by S&P or “B1” or lower by
Moody’s.
          “Liberty Street” has the meaning set forth in the preamble to this
Agreement.
           “Liberty Street Co-Agent” has the meaning set forth in the preamble
to this Agreement.
          “Liberty Street Committed Purchasers” has the meaning set forth in the
preamble to this Agreement.
          “Liberty Street Group” means Liberty Street and the Liberty Street
Committed Purchasers.
          “Liberty Street Liquidity Agreement” means that certain Liquidity
Asset Purchase Agreement dated as of May 4, 2005 by and among Liberty Street,
the Liberty Street Co-Agent and Scotiabank, as the same may be amended, restated
or otherwise modified from time to time.
          “LIBO Rate” means the rate per annum equal to the sum of (i) (a) the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
U.S. dollars appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the relevant Tranche Period, and
having a maturity equal to such Tranche Period, provided that, (i) if Reuters
Screen FRBD is not available to a Co-Agent for any reason, the applicable LIBO
Rate for the relevant Tranche Period shall instead be the applicable British
Bankers’ Association Interest Settlement Rate for deposits in U.S. dollars as
reported by any other generally recognized financial information service as of
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Tranche Period, and having a maturity equal to such Tranche Period, and (ii) if
no such British Bankers’ Association Interest Settlement Rate is available to a
Co-Agent, the applicable LIBO Rate for the relevant Tranche Period shall instead
be the rate determined by such Co-Agent to be the rate at which such Co-Agent
offers to place deposits in U.S. dollars with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Tranche Period, in the approximate amount to be
funded at the LIBO Rate and having a maturity equal to such Tranche Period,
divided by (b) one minus the maximum aggregate reserve requirement (including
all basic, supplemental, marginal or other reserves) which is imposed against
such Co-Agent in respect of Eurocurrency liabilities, as defined in Regulation D
of the Board of Governors of the Federal Reserve System as in effect from time
to time (expressed as a decimal), applicable to such Tranche Period plus
(ii) the “Applicable Margin” that is applicable to “Revolving Loans” that are
“Eurodollar Loans” (in each of the foregoing cases, as defined in the

60



--------------------------------------------------------------------------------



 



Tenneco Credit Agreement), per annum. The LIBO Rate shall be rounded, if
necessary, to the next higher 1/16 of 1%.
          “Liquidity Agreement” means the Jupiter Liquidity Agreement or the
Liberty Street Liquidity Agreement.
          “Liquidity Termination Date” means January 30, 2006.
          “Lock-Box” means each locked postal box with respect to which a bank
who has executed a Collection Account Agreement has been granted exclusive
access for the purpose of retrieving and processing payments made on the
Receivables and which is listed on Exhibit IV.
          “Loss Horizon Ratio” means, on any date of determination, a percentage
equal to the quotient of (i) aggregate cumulative sales of the Originator during
the three months then most recently ended, divided by (ii) the Net Receivables
Balance as of the last day of the month then most recently ended.
          “Loss Reserve” means, on any date, an amount equal to the greater of
(A) the Loss Reserve Floor and (B) an amount equal to the product of the Loss
Reserve Percentage and the Net Receivables Balance as of such date.
          “Loss Reserve Floor” means (a) at any time while the long-term senior
secured debt of Tenneco Automotive is rated at least “B” by S&P and at least
“B2” by Moody’s, 18% of the Net Receivables Balance, and (b) at all other times,
21% of the Net Receivables Balance.
          “Loss Reserve Percentage” means a percentage equal to 2.25 times the
product of the Default Ratio times the Loss Horizon Ratio.
          “Loss-to-Liquidation Ratio” means, as at the last day of any calendar
month, a percentage equal to (a) the sum of (i) Receivables that are 61-90 days
past due as of such date, plus (ii) without duplication of amounts included in
clause (i), the amount of Charged-Off Receivables which became Charged-Off
Receivables during such month, divided by (b) the aggregate amount of
Collections during such month.
          “Material Adverse Effect” means a material adverse effect on (i) the
business, property, operations or condition (financial or otherwise) of
Performance Guarantor and its Subsidiaries, taken as a whole, or of either
Seller Party, (ii) the ability of either Seller Party to perform its obligations
under this Agreement or the Performance Guarantor to perform its obligations
under the Performance Undertaking, (iii) the legality, validity or
enforceability of this Agreement or any other Transaction Document, (iv) any
Purchaser’s interest in the Receivables generally or in any significant portion
of the Receivables, the Related Security or the Collections with respect
thereto, or (v) the collectibility of the Receivables generally or of any
material portion of the Receivables.
          “Monthly Payment Date” means two (2) Business Days after the Monthly
Reporting Date.

61



--------------------------------------------------------------------------------



 



          “Monthly Report” means a report, in substantially the form of
Exhibit X hereto (appropriately completed), furnished by the Servicer to the
Agents pursuant to Section 8.5.
          “Monthly Reporting Date” means the 7th day of each month hereafter
(or, if any such day is not a Business Day, the next succeeding Business Day
thereafter.
          “Net Receivables Balance” means, at any time, the result of (a) the
aggregate Outstanding Balance of all Eligible Receivables, minus (b) the
Overconcentration Amount, minus (c) the Pass-Through Reserve at such time, minus
(d) the Warranty Reserve at such time, minus the (e) Price Give-Back Accrual at
such time; provided, however, that the sum of the Pass-Through Reserve, the
Price Give-Back Accrual, the Warranty Reserve and the Overconcentration Amount
attributable to any Obligor shall not exceed the aggregate Outstanding Balance
of all Eligible Receivables for such Obligor included in the calculation of Net
Receivables Balance.
          “New Pass-Through Credits” means, at any time for any Obligor, the
balance of Pass-Through Credits that became Pass-Through Credits during the
calendar month most recently ended.
          “Obligor” means a Person obligated to make payments pursuant to a
Contract.
          “Originator” means (a) Tenneco Operating, and (b) The Pullman Company,
a Delaware corporation, each in its capacity as seller under the applicable
Receivables Sale Agreement.
          “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.
          “Overconcentration Amount” means, at any time, the aggregate for all
Obligors of the sum, with respect to each Obligor, of the excess, if any, of
(a) the aggregate Outstanding Balance of all Eligible Receivables of such
Obligor and its Affiliates, after subtracting the Pass-Through Reserve, the
Warranty Reserve and the Price Give-Back Accrual, in each case, allocated to the
Receivables of such Obligor and its Affiliates, if any, over (b) the
Concentration Limit for such Obligor and its Affiliates.
          “Participant” has the meaning set forth in Section 12.2.
          “Pass-Through Credit” means, at any time for any Obligor, the
aggregate credit due to such Obligor resulting from the overpayment to any
Seller Party of such Obligor’s Receivables because a portion of any such
Receivable was payable to a Person other than the Originator of such Receivable.
          “Pass-Through Reserve” means, at any time, the aggregate for all
Obligors of the sum, with respect to each Obligor, of the sum of (1) the
aggregate of the Pass-Through Credits as of the last day of the month most
recently ended and (2) the product of (a) 1.5 and (b) the average of the New
Pass-Through Credits for each of the three (3) months then most recently ended.

62



--------------------------------------------------------------------------------



 



          “Percentage” means 55.555556% for the Jupiter Group and 44.444444% for
the Liberty Street Group, which percentages shall be adjusted to give effect to
the terms and provisions of Section 2.2. Notwithstanding the foregoing, for
purposes of the initial Purchase after the effective date of this Agreement, the
applicable Percentage for the Liberty Street Group shall be increased, and the
applicable Percentage for the Jupiter Group shall be decreased, such that after
giving effect to such initial Purchase, the outstanding Capital from each Group
shall be 55.555556% for the Jupiter Group and 44.444444% for the Liberty Street
Group.
          “Performance Guarantor” means Tenneco Automotive.
          “Performance Undertaking” means that certain Third Amended and
Restated Performance Undertaking, dated as of May 4, 2005, made by the
Performance Guarantor in favor of Seller, substantially in the form of
Exhibit XI, as the same may be amended, restated or otherwise modified from time
to time.
          “Person“means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
          “Pooled Commercial Paper” means Commercial Paper notes of a Conduit
subject to any particular pooling arrangement by such Conduit, but excluding
Commercial Paper issued by such Conduit for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by such Conduit.
          “Potential Amortization Event” means an event which, with the passage
of time or the giving of notice, or both, would constitute an Amortization
Event.
          “Price Give-Back Accrual” means, at any time, the aggregate for all
Obligors of the sum, with respect to each Obligor, of all accounting reserve or
“contra” entries established on any Originator’s books and records in respect of
such Originator’s liability in connection with any discount owed to such Obligor
under a sales contract.
          “Prime Rate” means a rate per annum equal to the sum of (a) the
“Applicable Margin” that is applicable to “Revolving Loans” that are “ABR Loans”
(in each of the foregoing cases, as defined in the Tenneco Credit Agreement),
plus (b) the prime rate of interest announced from time to time by the
applicable Co-Agent or its parent (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.
          “Pro Rata Share” means, for each Committed Purchaser, a percentage
equal to (i) the Commitment of such Committed Purchaser, divided by (ii) the
aggregate amount of the Commitments of all Committed Purchasers in its Group.
          “Proposed Reduction Date” has the meaning set forth in Section 1.3.
          “Purchase Limit” means $90,000,000.
          “Purchase Notice” has the meaning set forth in Section 1.2.

63



--------------------------------------------------------------------------------



 



          “Purchase Price” means, with respect to any Incremental Purchase of a
Purchaser Interest, the amount paid to Seller for such Purchaser Interest which
shall not exceed the least of (i) the amount requested by Seller in the
applicable Purchase Notice, (ii) the unused portion of the Purchase Limit on the
applicable purchase date and (iii) the excess, if any, of the Net Receivables
Balance (less the Aggregate Reserves) on the applicable purchase date over the
aggregate outstanding amount of Aggregate Capital determined as of the date of
the most recent Daily Report or, in the case of the Aggregate Reserves, the most
recent Monthly Report, taking into account such proposed Incremental Purchase.
          “Purchaser” means each of the Conduits and Committed Purchasers.
          “Purchaser Interest” means, at any time, an undivided percentage
ownership interest (computed as set forth below) associated with a designated
amount of Capital, selected pursuant to the terms and conditions hereof in
(i) each Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

         
 
  C    
 
       
 
  NRB – AR    

  where:         C   = the Capital of such Purchaser Interest.     AR   = the
Aggregate Reserves.     NRB   = the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
Business Day immediately preceding the Amortization Date shall remain constant
at all times thereafter.
          “Purchasing Committed Purchaser” has the meaning set forth in Section
12.1(b).
          “Receivable” means all indebtedness and other obligations owed to
Seller or an Originator (at the time it arises, and before giving effect to any
transfer or conveyance under a Receivables Sale Agreement or hereunder),
excluding any such indebtedness or obligations owed by any Subsidiary of Tenneco
Automotive, or in which Seller or an Originator has a security interest or other
interest, including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods or the rendering of
services by such Originator, and further includes, without limitation, the
obligation to pay any Finance Charges with respect thereto. Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation,

64



--------------------------------------------------------------------------------



 



indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or Seller treats such indebtedness,
rights or obligations as a separate payment obligation.
          “Receivables Sale Agreement” means either (a) that certain Receivables
Sale Agreement, dated as of October 31, 2000, between Tenneco Operating, as
seller, and Seller, as purchaser, or (b) that certain Receivables Sale
Agreement, dated as of December 27, 2000, between The Pullman Company, as
seller, and Seller, as purchaser, as each of the foregoing may be amended,
restated or otherwise modified from time to time.
          “Records” means, with respect to any Receivable, all Contracts and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor.
          “Recourse Obligations” shall have the meaning set forth in
Section 2.1.
          “Reduction Notice” has the meaning set forth in Section 1.3.
          “Regulatory Change” has the meaning set forth in Section 10.2(a).
          “Reinvestment” has the meaning set forth in Section 2.2.
          “Related Security” means, with respect to any Receivable:
     (i) all security interests or liens and property subject thereto from time
to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable, but excluding any UCC Article 2 security interest in
the goods, the sale of which gave rise to such Receivable,
     (ii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
     (iii) all service contracts and other contracts and agreements associated
with such Receivable,
     (iv) all Records related to such Receivable,
     (v) all of Seller’s right, title and interest in, to and under the
applicable Receivables Sale Agreement in respect of such Receivable and all of
Seller’s right, title and interest in, to and under the Performance Undertaking,
and

65



--------------------------------------------------------------------------------



 



     (vi) all proceeds of any of the foregoing.
          “Required Capital Amount” means $30,000,000.
          “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of
capital stock of Seller now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock or in any junior class of stock of
Seller, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of capital stock of Seller now or hereafter outstanding, (iii) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to the “Subordinated Loans” (as such term is defined in the Receivables
Sale Agreements), (iv) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of capital stock of Seller now or
hereafter outstanding, and (v) any payment of management fees by Seller (except
for reasonable management fees to any Originator or its Affiliates in
reimbursement of actual management services performed).
          “Seller” has the meaning set forth in the preamble to this Agreement.
          “Seller Parties” has the meaning set forth in the preamble to this
Agreement.
          “Servicer” means at any time the Person (which may be the Agent) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.
          “Servicer Reserve” means, on any date, an amount equal to 2%
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.
          “Servicing Fee” has the meaning set forth in Section 8.6.
          “Settlement Date ”means (A) the Business Day following receipt of each
Daily Report or Weekly Report (as applicable), (B) each Monthly Payment Date,
and (C) the Business Day on which any Recourse Obligation is not paid when due.
          “Settlement Report” means each Daily Report, Weekly Report or Monthly
Report.
          “Specified Change of Control” means the occurrence of one or more of
the following events:
     (1) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of
Tenneco Automotive to any Person or group of related Persons for purposes of
Section 13(d) of the Exchange Act (a “Group”), together with any Affiliates
thereof;
     (2) the approval by the holders of Capital Stock of Tenneco Automotive of
any plan or proposal for the liquidation or dissolution of Tenneco Automotive;

66



--------------------------------------------------------------------------------



 



     (3) any Person or Group shall become the beneficial owner, directly or
indirectly, of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock of Tenneco
Automotive; or
     (4) during any period of two consecutive years, individuals who at the
beginning of such period constituted the board of directors (together with any
new directors whose election by such board of directors or whose nomination for
election by the stockholders of Tenneco Automotive was approved pursuant to a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors then in office.
          “Stock Lift Agreement” means a Contract that requires the Originator
to repurchase existing shelf stock from the applicable Obligor.
          “Subsidiary” of a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, association, limited liability company, joint venture
or similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.
          “Tenneco Automotive” means Tenneco Automotive Inc., a Delaware
corporation.
          “Tenneco Automotive Entities” means Tenneco Automotive and each of its
Subsidiaries and Affiliates other than Seller.
          “Tenneco Credit Agreement” means that certain Amended And Restated
Credit Agreement dated as of December 12, 2003 (amending and restating the
credit agreement dated as of September 30,1999) (as amended, supplemented or
otherwise modified from time to time) by and among Tenneco Automotive Inc., the
several lenders from time to time parties thereto, JPMorgan Chase Bank as
Administrative Agent for the lenders, and the other financial institutions named
therein as agents for the lenders.
          “Tenneco Operating” has the meaning set forth in the preamble.
          “Terminating Committed Purchaser” has the meaning set forth in
Section 13.6(a).
          “Terminating Tranche” has the meaning set forth in Section 4.3(b).
          “Termination Date” has the meaning set forth in Section 2.2.
          “Termination Percentage” has the meaning set forth in Section 2.2.

67



--------------------------------------------------------------------------------



 



          “Tranche Period” means, with respect to any portion of a Purchaser
Interest held by a Committed Purchaser:
     (a) if Yield for such Purchaser Interest is calculated on the basis of the
LIBO Rate, a period of one, two, three or six months (or such other period —
including but not limited to one or two week(s) — as may be mutually agreeable
to the applicable Co-Agent and Seller), commencing on a Business Day selected by
Seller or the Agent pursuant to this Agreement. Such Tranche Period shall end on
the day in the applicable succeeding calendar month which corresponds
numerically to the beginning day of such Tranche Period, provided, however, that
if there is no such numerically corresponding day in such succeeding month, such
Tranche Period shall end on the last Business Day of such succeeding month; or
     (b) if Yield for such Purchaser Interest is calculated on the basis of a
Transaction Rate, a period of up to 30 days commencing and ending on a Business
Day selected by the Seller and agreed to by the Agent pursuant to this
Agreement; or
     (c) if Yield for such Purchaser Interest is calculated on the basis of the
Prime Rate, a period commencing on a Business Day selected by Seller and agreed
to by the Agent, provided no such period shall exceed one month.
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the Agent.
          “Transaction Documents” means, collectively, this Agreement, each
Purchase Notice, each Receivables Sale Agreement, each Collection Account
Agreement, the Performance Undertaking, the Fee Letter, the “Subordinated Notes”
(as such term is defined in the Receivables Sale Agreements) and all other
instruments, documents and agreements executed and delivered in connection
herewith.
          “Transaction Rate” means a short-term fixed rate per annum quoted from
time to time by a Co-Agent upon request of the Seller for Tranche Periods of up
to 30 days, which rate shall include a spread over such Co-Agent’s cost of funds
of 325 basis points.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.
          “Warranty Accrual” means, at any time, the aggregate amount of the
accounting reserve or “contra” entries established with respect to the
Receivables on any Originator’s books and records in respect of such
Originator’s liability in connection with its Warranty Plans.

68



--------------------------------------------------------------------------------



 



          “Warranty Plans” means, collectively, the Originators’ various
warranty programs.
          “Warranty Reserve” means, at any time, the greater of (i) the product
of (a) 1.5 and (b) a fraction, the numerator of which is the average of the
Warranty Accruals during each of the three (3) months then most recently ended,
and the denominator of which is the average of the cumulative sales of the
Originators during each of the three (3) months then most recently ended and
(c) the cumulative sales of the Originators during the month most recently ended
and (ii) the amount of Warranty Accruals during the month then most recently
ended.
          “Weekly Report” means a report in form reasonably acceptable to the
Administrative Agent (appropriately completed), furnished by the Servicer to the
Agents pursuant to Section 8.5.
          “Weekly Update Date” means the second Business Day following the last
day of each week.
          “Yield” means for each respective Tranche Period relating to any
portion of a Purchaser Interest that is held on behalf of the Committed
Purchasers, an amount equal to the product of the applicable Discount Rate for
each Purchaser Interest multiplied by the Capital of such Purchaser Interest for
each day elapsed during such Tranche Period, annualized on a 360 day basis in
the case of the LIBO Rate or the Transaction Rate and on a 365 (or, when
appropriate, 366) day basis in the case of the Prime Rate.
          All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of Illinois, and not specifically defined herein, are used herein as
defined in such Article 9.

69



--------------------------------------------------------------------------------



 



EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]
JPMorgan Chase Bank, N.A., as Jupiter Agent
1 Bank One Plaza, IL1-1729
Asset-Backed Securities
Chicago, Illinois 60670-1729
Attention: Asset-Backed Securities, Jupiter Conduit Administrator
The Bank of Nova Scotia, as Liberty Street Agent
One Liberty Plaza, 24th Floor
New York, NY 10006
Attention: Kevin Scheinkopf
          Re: PURCHASE NOTICE
Ladies and Gentlemen:
          Reference is hereby made to the Second Amended and Restated
Receivables Purchase Agreement, dated as of May 4, 2005, by and among Tenneco
Automotive RSA Company, a Delaware corporation (the “Seller”), Tenneco
Automotive Operating Company, as Servicer, the Committed Purchasers, Jupiter
Securitization Corporation, Liberty Street Funding Corp., The Bank of Nova
Scotia, New York Agency, individually and as Jupiter Agent, and JPMorgan Chase
Bank, N.A., individually as Jupiter Agent and as Administrative Agent (the
“Receivables Purchase Agreement”). Capitalized terms used herein shall have the
meanings assigned to such terms in the Receivables Purchase Agreement.
          The Agent is hereby notified of the following Incremental Purchase:

         
Purchase Price (Total):
  $                                           
 
       
Jupiter Group’s Percentage of Purchase Price:
  $                                           
 
       
Liberty Street Group’s Percentage of Purchase Price:
  $                                           
 
       
Date of Purchase:
                                              

70



--------------------------------------------------------------------------------



 



     
Requested Discount Rate:
  [LIBO Rate] [Prime Rate] [Transaction Rate]
 
  [Pooled Commercial Paper rate]

          Please credit the Purchase Price in immediately available funds to:

          [Account Name]
          [Account No.]
          [Bank Name & Address]
          [ABA#]
          Reference:
          Telephone advice to: [Name] @ tel. no. ( ___)
          Please advise [Name] at telephone no. (
___)                                        if Conduit will not be making this
Purchase.
          In connection with the Incremental Purchase to be made on the above
listed “Date of Purchase” (the “Purchase Date”), the Seller hereby certifies
that the following statements are true on the date hereof, and will be true on
the Purchase Date (before and after giving effect to the proposed Incremental
Purchase):
          (i) the representations and warranties of the Seller set forth in
Section 5.1 of the Receivables Purchase Agreement are true and correct on and as
of the Purchase Date as though made on and as of such date;
          (ii) no event has occurred and is continuing, or would result from the
proposed Incremental Purchase, that will constitute an Amortization Event or a
Potential Amortization Event;
          (iii) the Facility Termination Date has not occurred, the Aggregate
Capital does not exceed the Purchase Limit and the aggregate Purchaser Interests
do not exceed 100%; and
          (iv) the amount of Aggregate Capital is $___ after giving effect to
the Incremental Purchase to be made on the Purchase Date.

                  Very truly yours,    
 
                TENNECO AUTOMOTIVE RSA COMPANY,
a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

71



--------------------------------------------------------------------------------



 



EXHIBIT III
PLACES OF BUSINESS OF THE SELLER PARTIES; LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)
Places of Business and Locations of Records:

  A.   Tenneco Operating:

Chief Executive Office
500 North Field Drive
Lake Forest, IL 60045
Other Place of Business
1 International Drive
Monroe, Michigan 48161

  B.   Seller:

Chief Executive Office
500 North Field Drive
Lake Forest, IL 60045

     
Federal Employer Identification Number:
   
 
   
A. Tenneco Operating:
  74-1933558
B. Seller:
  76-0589054
 
   
Prior Legal Names (in past 5 years):
   
 
   
A. Tenneco Operating:
  Monroe Auto Equipment Company
 
  Tenneco Automotive Inc.
B. Seller:
  n/a
 
   
Trade and Assumed Names:
   
 
   
A. Tenneco Operating:
  EZ Ride or any variation thereof
 
  MAECO or any variation thereof
 
  Monroe or any variation thereof
 
  Walker or any variation thereof
 
  Precision Modular Assembly
 
  Rancho Ind or any variation thereof
 
  Regal Ride or any variation thereof
 
  Tenneco or any variation thereof
 
  NAPA Shocks
 
  DeKoven any variation thereof
 
  Tennessee Gas Pipeline

72



--------------------------------------------------------------------------------



 



     
 
   
 
  DynoMax
NAPA Mufflers
NAS-Walker Manufacturing
 
  National Account Sales
Performance Industries Inc.
 
  Perfection and any variation thereof
 
  Thrush and any variation thereof
B. Seller:
  n/a

73



--------------------------------------------------------------------------------



 



EXHIBIT IV
NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

          Lockbox Address   Related Collection Account     [All Collections
Accounts are at Bank of America,     N.A. in Chicago, IL]
P.O. Box 98071
    8188303123  
Chicago, Illinois 60693
       
P.O. Box 7498
    8188303123  
Chicago, Illinois 60693
       
P.O. Box 96919
    8188302831  
Chicago, Illinois 60693
       
P.O. Box 98738
    8188903120  
Chicago, Illinois 60693
       
P.O. Box 98990
    8188302034  
Chicago, Illinois 60693
       
P.O. Box 99584
    8188902036  
Chicago, Illinois 60693
       
Tenneco Automotive RSA
    8188504150  
Company Concentration Account
       
Tenneco Automotive RSA
    8188504150  
Company Investment Sweep Account
       

74



--------------------------------------------------------------------------------



 



EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE
JPMorgan Chase Bank, N.A., as Jupiter Agent
and
The Bank of Nova Scotia, as Liberty Street Agent
     Reference is hereby made to the Second Amended and Restated Receivables
Purchase Agreement, dated as of May 4, 2005, by and among Tenneco Automotive RSA
Company, a Delaware corporation (the “Seller”), Tenneco Automotive Operating
Company, as Servicer, the Committed Purchasers, Jupiter Securitization
Corporation, Liberty Street Funding Corp., The Bank of Nova Scotia, New York
Agency, individually and as Jupiter Agent, and JPMorgan Chase Bank, N.A.,
individually as Jupiter Agent and as Administrative Agent (the “Agreement”).
Capitalized terms used herein shall have the meanings assigned to such terms in
the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected ____ of Seller.
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Seller and its Subsidiaries during the accounting period
covered by the attached financial statements.
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth in paragraph 5 below.]
     4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.
     [5. Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:]

75



--------------------------------------------------------------------------------



 



The foregoing certifications, together with the computations set forth in
Schedule hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered this ___ day of                      ,
20___.
By:                                                            

76



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
     A. Schedule of Compliance as of                     , ___ with
Section 9.1(f) of the Agreement. Unless otherwise defined herein, the terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.
     This schedule relates to the month ended:
                                                            

77



--------------------------------------------------------------------------------



 



EXHIBIT VI
FORM OF COLLECTION ACCOUNT AGREEMENT
[Intentionally Omitted]

78



--------------------------------------------------------------------------------



 



EXHIBIT VII
FORM OF ASSIGNMENT AGREEMENT
[Intentionally Omitted]

79



--------------------------------------------------------------------------------



 



EXHIBIT VIII
CREDIT AND COLLECTION POLICY
See Exhibit V to Receivables Sale Agreement

80



--------------------------------------------------------------------------------



 



EXHIBIT IX
FORM OF DAILY REPORT
[attached]

81



--------------------------------------------------------------------------------



 



Tenneco Automotive RSA
Daily Report
For the days ending:

                                              Clevite     Monroe     Walker    
Total           Daily Update     Daily Update     Daily Update           A.
Portfolio Information:                                 Previously reported
Ending Gross Receivables Balance:                                 plus:  
New Receivables (Sales)
                          $ —   minus:  
Collections
                            —   minus:  
Dilution (Non-Cash Items):
                            —   minus:  
Charge-offs
                            —   minus:  
Other
                            —   plus:  
EDI Timing Differences
                            —   plus:  
Reconciling Entries
                            —      
 
                           
Ending Gross Receivables Balance:
  $ —     $ —     $ —     $ —  

                                                                      Daily
Update             Daily Update             Daily Update                        
 
B. Summary Aging Schedule
                                                       
Future
                                                            ####
Current
                                                            ####
1-30 days past due
                                                            ####
31-60 days past due
                                                            ####
61-90 days past due
                                                            ####
91-120 days past due
                                                            ####
over 121 days past due
                                                            ####
EDI Timing Differences
                                                            ####      
Ending Gross Receivables Balance
  $ —       0 %   $ —       0 %   $ —       0 %   $ —       ####

                                              Query     Query     Query        
          Order     Order     Order           C. Calculation of Eligible
Receivables:                                 From A:  
Ending Gross Receivables Balance
  $ —     $ —     $ —     $ —   Less:  
Receivables > [61] days past due
    1       1       6       —   (For all of the remaining, use only the amount <
[60] days past due)                                 Less:  
Rec. from obligors with >25% of rec. 60+ days past due
    2       2       1       —   (For all of the remaining, use only the amount <
[60] days past due, not included in the cross-age)                             —
  Less:  
Rec. w/original terms of [70-150] days in excess of [10 ]% of gross A/R
    8       8       2       —   Less:  
Rec. w/payment terms beyond net [150] days
    7       7       7       —   Less:  
Rec. payable in foreign currency (primarily CAD$)
    9       9       9       —   Less:  
Rec. that should have been charged-off
    11       11       12       —   Less:  
Rec. from obligors in bankruptcy,
    3       3       3       —   Less:  
Rec. from obligors with Defaulted Rec. in prior 12 months
    10       10       13       —   Less:  
Rec. from obligors who are non-U.S.
    5       5       4       —   Less:  
Rec. from Affiliates
    14       14       14       —   Less:  
Rec. from government obligors
    12       12       10       —   Less:  
Rec. subject to dispute, claim, defense or offset
    6       6       8       —   Less:  
Rec. from Obligors referred to collection
    4       4       5       —   Less:  
Lesser of A/P or A/R for customers who are suppliers
    13       13       11       —   Less:  
Prototype and Tooling (net of 60 dpd)
                            —   Less:  
Changeover/StockLifts
                            —      
 
                           
Eligible Receivables (“ER”):
  $ —     $ —     $ —     $ —  

 



--------------------------------------------------------------------------------



 



* TA merged companies 259 and 260 into 01 16 effective 8/2/2004.
Tenneco Automotive RSA
Daily Report

                                                      Total   D. Calculation of
Net Receivables Balance:                        
From C:
  Eligible Receivables (“ER”):                   $  —  
Less:
  Excess Concentrations                        
Less:
  Warranty Reserve                        
Less:
  Pass Through Reserve                        
Less:
  Price Give Back Reserve                        
 
                         
 
  Net Receivables Balance:                   $  —  
 
                            E. Calculation of Available Funding Amount          
             
From D:
  Net Receivables Balance (“NRB”):                        
less:
  Loss Reserve (minimum 18%)             18.00 %     —  
 
  Dilution Reserve             11.06 %     —  
 
  Servicing/Yield Reserve 2.0%             2.00 %     —  
 
                         
 
  Available Funding Amount:                     —  
 
                            F. Excess Concentration Computation (to D. above)  
                     
 
  Concentration limit     —                  

Excess Concentrations (see Note below):

                                                                               
      Less             Special                                     Pass Through
            Concentration     Excess   Clevite   Monroe   Walker   Clevite  
Monroe   Walker     Reserve     Total     Limit     Concentrations  
Ford
  Ford   Ford                           $ —       7 %     $  —  
 
  NAPA   NAPA                             —       6 %     —  
 
  Advance Stores   Advance Stores                             —       6 %     —
 
GM
  GM   GM                             —       7 %     —  
 
      Toyota                             —       7 %     —  
Chrysler
  Chrysler   Chrysler                             —       7 %     —  
 
  Nissan   Nissan                             —       6 %     —  
 
  Ozark Automotive   Ozark Automotive                             —       6 %  
  —  
 
      Honda                             —       6 %     —  
 
  CSK   CSK                             —       6 %     —  
 
  Sears                                 —       7 %     —  
 
  Uni-Select   Uni-Select                             —       6 %     —  
 
                                             
 
          $—   $—   $ —     $ —     $ —             $  —  

G. Compliance

         
4. Aggregate Receivable Interests ≤ 100%
       
(a) Aggregate Capital Outstanding
  $ 90,000,000  
(b) Aggregate Reserves
  $    
(c) Net Receivables Balance
  $    
(d) (a+b)/c
  #DIV/0!
 
       
5. Increase (decrease) in Capital:
       
(a) Maximum supportable Capital (Max $90 million)
  $    
(b) Aggregate Capital Outstanding
  $ 90,000,000  
(c) Additional Funding Available
  $    
Liberty Street
       
Falcon
       
(d) Requested Increase in Capital
  $- Check:
Liberty Street
       
Falcon
       
(e) Required Paydown
  $    
Liberty Street
       
Falcon
       
(f) Requested Paydown (rounded)
  $ (13,500,000 )
Liberty Street
       
Falcon
       
(g) Capital Outstanding post-settlement
  $ 76,500,000  

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting in accordance with the Receivables Purchase Agreement dated
as of October 31, 2000 and that all representations and warranties are restated
and reaffirmed.

2



--------------------------------------------------------------------------------



 



Tenneco Automotive RSA
Daily Report

          Signed by:    
 
 
 
Kathy Lukas    
 
  Risk Manager    

3



--------------------------------------------------------------------------------



 



EXHIBIT IX
FORM OF MONTHLY REPORT
[attached]

82



--------------------------------------------------------------------------------



 



Tenneco Automotive RSA
Monthly Report
     For the month ending:

                                                          Clevite         Monroe
        Walker         Total   A. Portfolio Information:                        
                    Previous Months Ending Gross Receivables Balance:          
                            $ —   plus:  
New Receivables (Sales)
                                        —   minus:  
Collections
                                        —   minus:  
Dilution (Non-Cash Items):
                                        —   minus:  
Expected Dilutive Items
                                        —   minus:  
Ineligible items
                                        —   minus:  
Other
                                        —   minus:  
Charge off
                                        —   plus:  
EDI Timing differences
                                        —   plus:  
Reconciling Entries
                                               
 
                                       
Ending Gross Receivables Balance:
  $ —         $ —         $ —         $ —      
 
                                            B. Summary Aging Schedule          
                                     
Future
                                               
Current
                                               
1-30 days past due
                                               
31-60 days past due
                                               
61-90 days past due
                                               
91-120 days past due
                                               
over 121 days past due
                                               
EDI Timing differences
                                               
Reconciling Items
                                                         
Ending Gross Receivables Balance
  $ —         $ —         $ —         $ —      
 
                                               
 
          Query           Query           Query            
 
          Order           Order           Order         C. Calculation of
Eligible Receivables:                                             From A:  
Ending Gross Receivables Balance
                                      $ —   Less:  
Receivables > [61] days past due
          6           6           6     —   (For all of the remaining, use only
the amount < [60] days past due)                                         —  
Less:  
Rec. from obligors with >25% of rec. 60+ days past due
          1           1           1     —  
(For all of the remaining, use only the amount < [60] days past due, not
included in the cross-age)
                                        —   Less:  
Rec. w/original terms of [70—150] days in excess of [10 ]% of gross A/R
          2           2           2     —   Less:  
Rec. w/payment terms beyond net [150] days
          7           7           7     —   Less:  
Rec. payable in foreign currency (primarily CAD$)
          9           9           9     —   Less:  
Rec. that should have been charged-off
          12           12           12     —   Less:  
Rec. from obligors in bankruptcy,
          3           3           3     —   Less:  
Rec. from obligors with Defaulted Rec. in prior 12 months
          13           13           13     —   Less:  
Rec. from obligors who are non-U.S.
          4           4           4     —   Less:  
Rec. from Affiliates
          14           14           14     —   Less:  
Rec. from government obligors
          10           10           10     —   Less:  
Rec. subject to dispute, claim, defense or offset
          8           8           8     —   Less:  
Rec. from Obligors referred to collection
          5           5           5     —   Less:  
Lesser of A/P or A/R for customers who are suppliers
          11           11           11     —   Less:  
Prototype and Tooling (net of 60 dpd)
                                        —   Less:  
Changeover/StockLifts
                                        —      
 
                                       
Eligible Receivables (“ER”):
  $ —         $ —         $ —         $ —  

 



--------------------------------------------------------------------------------



 



Tenneco Automotive RSA
Monthly Report

                                                      Total   D. Calculation of
Net Receivables Balance:                         From C:  
Eligible Receivables (“ER”):
                  $ —   Less:  
Excess Concentrations
                    —   Less:  
Warranty Reserve
                  #REF! Less:  
Pass Through Reserve
                  #REF! Less:  
Price Give Back Reserve
                    (596,063 )    
 
                         
Net Receivables Balance:
                  #REF!    
 
                        E. Calculation of Available Funding Amount              
          From D:  
Net Receivables Balance (“NRB”):
                        less:  
Loss Reserve (minimum 18%)
          #REF!   #REF!    
Dilution Reserve
          #REF!   #REF!    
Servicing/Yield Reserve 2.0%
            2.00 %   #REF!    
 
                         
Available Funding Amount:
                  #REF!    
 
                        F. Excess Concentration Computation (to D, above)      
             
 
                           
Concentration limit
  #REF!                

Excess Concentrations (see Note below):

                                                                               
                      Less             Special                                  
          Pass Through             Concentration     Excess   Clevite   Monroe  
Walker   Clevite     Monroe     Walker     Reserve     Total     Limit    
Concentrations  
Ford
  Ford   Ford                                                        
 
  NAPA   NAPA                                                        
 
  Advance Stores   Advance Stores                                              
         
GM
  GM   GM                                                        
 
      Toyota                                                        
Chrysler
  Chrysler   Chrysler                                                        
 
  Nissan   Nissan                                                        
 
  Ozark Automotive   Ozark Automotive                                          
             
 
      Honda                                                        
 
  CSK   CSK                                                        
 
  Sears                                                            
 
  Uni-Select   Uni-Select                                                      
 
 
                                                   
 
          $ —     $ —     $ —     $ —     $ —             $ —  

 



--------------------------------------------------------------------------------



 



Tenneco Automotive RSA
Monthly Report

                                                              2 Months Prior    
Prior Month     Current Month     3 Month Average          
G. Compliance
                                               
1. Loss to Liquidation Ratio: Three Month Average must be less than
    4.00 %                                        
 
                                               
a)     Receivables 61-90 dpd
                                               
b)     Write-offs
                                               
c)     Sum of a + b
                                               
d)     Collections
                                                 
(e)          Loss to Liquidation Ratio = (c)/(d)
                                  #DIV/0!   #DIV/0!  
2. Delinquencies: Must be less than
    12.50 %                                        
(a)     Receivables 61-90 dpd
                                               
(b)     Receivables 91+ dpd
                                               
(c) =(a)+ Sum of ABOVE
                                               
(d)     Gross Receivables
                                               
 
                                               
(e)          Delinquency Ratio (c)/(d)
                                          Yes
 
                                               
3. Dilution Ratio: Must be less than
    3.50 %                                        
(a)     Dilution
                                               
(b)     Prior Month Sales
                                               
 
                                               
(e)          Dilution Ratio (a)/(b)
                                          Yes
 
                                               
4. Purchaser Interest ≤ 100%
                                               
(a)          Aggregate Capital Outstanding as of Month End
                                               
(b)          Aggregate Reserves
                                               
(c)          Net Receivables Balance
                                               
(d)          a/(c-b)
                                               
 
                                               
5. Increase (decrease) in Capital:
                                               
(a) Maximum supportable Capital (Max $90 million)
                                               
(b) Aggregate Capital Outstanding as of Reporting Date
                                               
(c) Requested Increase in Capital
                                               
     Liberty Street
                                               
     Falcon
                                               
(d) Required Paydown
                                               
     Liberty Street
                                               
     Falcon
                                               
(e) Voluntary Paydown (rounded)
                                               
     Liberty Street
                                               
     Falcon
                                               
(f) Capital Outstanding post-settlement
                                               

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting in accordance with the Receivables Purchase Agreement dated
as of October 31, 2000 and that all representations and warranties are restated
and reaffirmed.

 



--------------------------------------------------------------------------------



 



Tenneco Automotive RSA
Monthly Report

         
Signed by:
       
 
 
 
Gary Silha    
 
  Assistant Treasurer    

 



--------------------------------------------------------------------------------



 



EXHIBIT XI
FORM OF PERFORMANCE UNDERTAKING
THIRD AMENDED AND RESTATED PERFORMANCE UNDERTAKING
          THIS THIRD AMENDED AND RESTATED PERFORMANCE UNDERTAKING (this
“Undertaking”), dated as of May 4, 2005, is executed by Tenneco Automotive Inc.,
a Delaware corporation (the “Performance Guarantor”) in favor of Tenneco
Automotive RSA Company, a Delaware corporation (together with its successors and
assigns, “Recipient”), and amends and restates in its entirety that certain
Second Amended and Restated Performance Undertaking dated as of January 31, 2003
by the Performance Guarantor in favor of the Recipient.
RECITALS

1.   Tenneco Automotive Operating Company, a Delaware corporation (“Tenneco
Operating”), and Recipient have entered into a Receivables Sale Agreement, dated
as of October 31, 2000, and The Pullman Company, a Delaware corporation
(“Pullman”), and Recipient have entered into a Receivables Sale Agreement, dated
as of December 27, 2000 (each of the foregoing, as amended, restated or
otherwise modified from time to time, a “Sale Agreement” and collectively, the
“Sale Agreements”), pursuant to which Tenneco Operating or Pullman, as the case
may be, is selling and/or contributing its right, title and interest in its
accounts receivable to Recipient subject to the terms and conditions contained
therein.

2.   Performance Guarantor owns, directly or indirectly, one hundred percent
(100%) of the capital stock of Tenneco Operating, Pullman and Recipient, and
each of Tenneco Operating and Pullman (and, accordingly, Performance Guarantor)
is expected to receive substantial direct and indirect benefits from their sale
or contribution of receivables to Recipient pursuant to the Sale Agreements
(which benefits are hereby acknowledged).

3.   As an inducement for Recipient to acquire Pullman’s accounts receivable,
and to continue to acquire Tenneco Operating’s accounts receivable, pursuant to
the Sale Agreements, Performance Guarantor has agreed to guaranty the due and
punctual performance by each of Tenneco Operating and Pullman of its obligations
under the applicable Sale Agreement, as well as Tenneco Operating’s Servicing
Related Obligations (as hereinafter defined).

4.   Performance Guarantor wishes to guaranty the due and punctual performance
by (a) Tenneco Operating of its obligations to Recipient under or in respect of
the Sale Agreement to which Tenneco Operating is a party and its Servicing
Related Obligations (as hereinafter defined), as provided herein, and
(b) Pullman of its obligations to Recipient under or in respect of the Sale
Agreement to which Pullman is a party.

83



--------------------------------------------------------------------------------



 



AGREEMENT
          NOW, THEREFORE, Performance Guarantor hereby agrees as follows:
          Section 1. Definitions. Capitalized terms used herein and not defined
herein shall have the respective meanings assigned thereto in the Sale
Agreements or the Purchase Agreement (as hereinafter defined). In addition:
          “Guaranteed Obligations” means, collectively: (a) all covenants,
agreements, terms, conditions and indemnities to be performed and observed by
Tenneco Operating or Pullman under and pursuant to the Sale Agreement to which
it is a party and each other document executed and delivered by Tenneco
Operating or Pullman pursuant to the Sale Agreement to which it is a party,
including, without limitation, the due and punctual payment of all sums which
are or may become due and owing by Tenneco Operating or Pullman under the Sale
Agreement to which it is a party, whether for fees, expenses (including counsel
fees), indemnified amounts or otherwise, whether upon any termination or for any
other reason and (b) all obligations of Tenneco Operating (i) as Servicer under
the Third Amended and Restated Receivables Purchase Agreement, dated as of
May 4, 2005 by and among Recipient, Tenneco Operating, as Servicer, Jupiter
Securitization Corporation, Liberty Street Funding Corp., the Committed
Purchasers, the Bank of Nova Scotia, New York Agency, as Liberty Street Agent
and JPMorgan Chase Bank, N.A., as Jupiter Agent and Administrative Agent (as
amended, restated or otherwise modified, the “Purchase Agreement” and, together
with the Sale Agreement, the “Agreements”) or (ii) which arise pursuant to
Sections 8.2, 8.3 or 14.4(a) of the Purchase Agreement as a result of its
termination as Servicer (all such obligations under this clause (b),
collectively, the “Servicing Related Obligations”).
          Section 2. Guaranty of Performance of Guaranteed Obligations.
Performance Guarantor hereby guarantees to Recipient, the full and punctual
payment and performance by each of Tenneco Operating and Pullman of its
Guaranteed Obligations. This Undertaking is an absolute, unconditional and
continuing guaranty of the full and punctual performance of all Guaranteed
Obligations of each of Tenneco Operating and Pullman under the Agreements to
which it is a party and each other document executed and delivered by Tenneco
Operating or Pullman pursuant to such Agreements and is in no way conditioned
upon any requirement that Recipient first attempt to collect any amounts owing
by Tenneco Operating or Pullman to Recipient, the Agents or the Purchasers from
any other Person or resort to any collateral security, any balance of any
deposit account or credit on the books of Recipient, any Agent or any Purchaser
in favor of Tenneco Operating or Pullman or any other Person or other means of
obtaining payment. Should Tenneco Operating or Pullman default in the payment or
performance of any of its Guaranteed Obligations, Recipient (or its assigns) may
cause the immediate performance by Performance Guarantor of such Guaranteed
Obligations and cause any payment Guaranteed Obligations to become forthwith due
and payable to Recipient (or its assigns), without demand or notice of any
nature (other than as expressly provided herein), all of which are hereby
expressly waived by Performance Guarantor. Notwithstanding the foregoing, this
Undertaking is not a guarantee of the collection of any of the Receivables and
Performance Guarantor shall not be responsible for any Guaranteed Obligations to
the extent the failure to perform such Guaranteed Obligations by Tenneco
Operating or Pullman results from Receivables being uncollectible on account of
the insolvency, bankruptcy or lack of

84



--------------------------------------------------------------------------------



 



creditworthiness of the related Obligor; provided that nothing herein shall
relieve Tenneco Operating or Pullman from performing in full its Guaranteed
Obligations under the Agreements to which it is a party or Performance Guarantor
of its undertaking hereunder with respect to the full performance of such
duties.
          Section 3. Performance Guarantor’s Further Agreements to Pay.
Performance Guarantor further agrees, as the principal obligor and not as a
guarantor only, to pay to Recipient (and its assigns), forthwith upon demand in
funds immediately available to Recipient, all reasonable costs and expenses
(including court costs and reasonable legal expenses) incurred or expended by
Recipient in connection with the Guaranteed Obligations, this Undertaking and
the enforcement thereof, together with interest on amounts recoverable under
this Undertaking from the time when such amounts become due until payment, at a
rate of interest (computed for the actual number of days elapsed based on a
365-, or when appropriate, 366-day year) equal to the Prime Rate plus 2% per
annum, such rate of interest changing when and as the Prime Rate changes.
          Section 4. Waivers by Performance Guarantor. Performance Guarantor
waives notice of acceptance of this Undertaking, notice of any action taken or
omitted by Recipient (or its assigns) in reliance on this Undertaking, and any
requirement that Recipient (or its assigns) be diligent or prompt in making
demands under this Undertaking, giving notice of any Termination Event,
Amortization Event, other default or omission by Tenneco Operating or Pullman or
asserting any other rights of Recipient under this Undertaking. Performance
Guarantor warrants that it has adequate means to obtain from Tenneco Operating
or Pullman, as the case may be, on a continuing basis, information concerning
the financial condition of Tenneco Operating or Pullman, as applicable, and that
it is not relying on Recipient to provide such information, now or in the
future. Performance Guarantor also irrevocably waives all defenses (i) that at
any time may be available in respect of the Guaranteed Obligations by virtue of
any statute of limitations, valuation, stay, moratorium law or other similar law
now or hereafter in effect or (ii) that arise under the law of suretyship,
including impairment of collateral. Recipient (and its assigns) shall be at
liberty, without giving notice to or obtaining the assent of Performance
Guarantor and without relieving Performance Guarantor of any liability under
this Undertaking, to deal with Tenneco Operating and Pullman and with each other
party who now is or after the date hereof becomes liable in any manner for any
of the Guaranteed Obligations, in such manner as Recipient in its sole
discretion deems fit, and to this end Performance Guarantor agrees that the
validity and enforceability of this Undertaking, including without limitation,
the provisions of Section 7 hereof, shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, or any collateral securing
the Guaranteed Obligations or any part thereof; (c) any waiver of any right,
power or remedy or of any Termination Event, Amortization Event, or default with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof; (e) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to the

85



--------------------------------------------------------------------------------



 



Guaranteed Obligations or any part thereof; (f) the application of payments
received from any source to the payment of any payment obligations of Tenneco
Operating or Pullman or any part thereof or amounts which are not covered by
this Undertaking even though Recipient (or its assigns) might lawfully have
elected to apply such payments to any part or all of the payment obligations of
Tenneco Operating or Pullman or to amounts which are not covered by this
Undertaking; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may have at any time against Tenneco Operating or Pullman
in connection herewith or any unrelated transaction; (h) any assignment or
transfer of the Guaranteed Obligations or any part thereof; or (i) any failure
on the part of Tenneco Operating or Pullman to perform or comply with any term
of the Agreements or any other document executed in connection therewith or
delivered thereunder, all whether or not Performance Guarantor shall have had
notice or knowledge of any act or omission referred to in the foregoing clauses
(a) through (i) of this Section 4.
          Section 5. Unenforceability of Guaranteed Obligations Against Tenneco
Operating or Pullman. Notwithstanding (a) any change of ownership of Tenneco
Operating or Pullman or the insolvency, bankruptcy or any other change in the
legal status of Tenneco Operating or Pullman; (b) the change in or the
imposition of any law, decree, regulation or other governmental act which does
or might impair, delay or in any way affect the validity, enforceability or the
payment when due of the Guaranteed Obligations; (c) the failure of Tenneco
Operating or Pullman or Performance Guarantor to maintain in full force,
validity or effect or to obtain or renew when required all governmental and
other approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Undertaking, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this Undertaking; or (d) if any of the moneys included in the
Guaranteed Obligations have become irrecoverable from Tenneco Operating or
Pullman for any other reason other than final payment in full of the payment
Guaranteed Obligations in accordance with their terms, this Undertaking shall
nevertheless be binding on Performance Guarantor. This Undertaking shall be in
addition to any other guaranty or other security for the Guaranteed Obligations,
and it shall not be rendered unenforceable by the invalidity of any such other
guaranty or security. In the event that acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of Tenneco Operating or Pullman or for any other reason with
respect to Tenneco Operating or Pullman, all such amounts then due and owing
with respect to the Guaranteed Obligations under the terms of the Agreements, or
any other agreement evidencing, securing or otherwise executed in connection
with the Guaranteed Obligations, shall be immediately due and payable by
Performance Guarantor.
          Section 6. Representations and Warranties. Performance Guarantor
hereby represents and warrants to Recipient that:
          (a) Existence and Standing. Performance Guarantor is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation. Performance Guarantor is duly qualified to do business
and is in good standing as a foreign corporation, and has and holds all
corporate power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business

86



--------------------------------------------------------------------------------



 



is conducted except where the failure to so qualify or so hold could not
reasonably be expected to have a Material Adverse Effect.
          (b) Authorization, Execution and Delivery; Binding Effect. The
execution and delivery by Performance Guarantor of this Undertaking, and the
performance of its obligations hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Undertaking has been duly executed and delivered by Performance
Guarantor. This Undertaking constitutes the legal, valid and binding obligation
of Performance Guarantor enforceable against Performance Guarantor in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
          (c) No Conflict; Government Consent. The execution and delivery by
Performance Guarantor of this Undertaking, and the performance of its
obligations hereunder do not contravene or violate (i) its certificate or
articles of incorporation or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of Performance Guarantor or its Subsidiaries
(except as created hereunder) except, in any case, where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.
          (d) Financial Statements. The consolidated financial statements of
Performance Guarantor and its consolidated Subsidiaries dated as of December 31,
2004 and March 31, 2005 heretofore delivered to Recipient have been prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present in all material respects the consolidated financial condition
and results of operations of Performance Guarantor and its consolidated
Subsidiaries as of such dates and for the periods ended on such dates. Since the
later of (i) December 31, 2004 and (ii) the last time this representation was
made or deemed made, no event has occurred which would or could reasonably be
expected to have a Material Adverse Effect.
          (e) Taxes. Performance Guarantor has filed all United States federal
tax returns and all other tax returns which are required to be filed and have
paid all taxes due pursuant to said returns or pursuant to any assessment
received by Performance Guarantor or any of its Subsidiaries, except such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided. No federal or state tax liens have been filed and no claims
are being asserted with respect to any such taxes. The charges, accruals and
reserves on the books of Performance Guarantor in respect of any taxes or other
governmental charges are adequate.
          (f) Litigation and Contingent Obligations. Except as disclosed in the
filings made by Performance Guarantor with the Securities and Exchange
Commission, there are no actions, suits or proceedings pending or, to the best
of Performance Guarantor’s knowledge threatened against or affecting Performance
Guarantor or any of its properties, in or before any

87



--------------------------------------------------------------------------------



 



court, arbitrator or other body, that could reasonably be expected to have a
material adverse effect on (i) the business, properties, condition (financial or
otherwise) or results of operations of Performance Guarantor and its
Subsidiaries taken as a whole, (ii) the ability of Performance Guarantor to
perform its obligations under this Undertaking, or (iii) the validity or
enforceability of any of this Undertaking or the rights or remedies of Recipient
hereunder. Performance Guarantor does not have any material Contingent
Obligations not provided for or disclosed in the financial statements referred
to in Section 6(d).
          Section 7. Subrogation; Subordination. Notwithstanding anything to the
contrary contained herein, until the Guaranteed Obligations are paid in full
Performance Guarantor: (a) will not enforce or otherwise exercise any right of
subrogation to any of the rights of Recipient, any Agent or any Purchaser
against Tenneco Operating or Pullman, (b) hereby waives all rights of
subrogation (whether contractual, under Section 509 of the United States
Bankruptcy Code, at law or in equity or otherwise) to the claims of Recipient,
the Agents and the Purchasers against Tenneco Operating or Pullman and all
contractual, statutory or legal or equitable rights of contribution,
reimbursement, indemnification and similar rights and “claims” (as that term is
defined in the United States Bankruptcy Code) which Performance Guarantor might
now have or hereafter acquire against Tenneco Operating or Pullman that arise
from the existence or performance of Performance Guarantor’s obligations
hereunder, (c) will not claim any setoff, recoupment or counterclaim against
Tenneco Operating or Pullman in respect of any liability of Performance
Guarantor to Tenneco Operating or Pullman and (d) waives any benefit of and any
right to participate in any collateral security which may be held by
Beneficiaries, the Agents or the Purchasers. The payment of any amounts due with
respect to any indebtedness of Tenneco Operating or Pullman now or hereafter
owed to Performance Guarantor is hereby subordinated to the prior payment in
full of all of the Guaranteed Obligations. Performance Guarantor agrees that,
after the occurrence of any default in the payment or performance of any of the
Guaranteed Obligations, Performance Guarantor will not demand, sue for or
otherwise attempt to collect any such indebtedness of Tenneco Operating or
Pullman to Performance Guarantor until all of the Guaranteed Obligations shall
have been paid and performed in full. If, notwithstanding the foregoing
sentence, Performance Guarantor shall collect, enforce or receive any amounts in
respect of such indebtedness while any Guaranteed Obligations are still
unperformed or outstanding, such amounts shall be collected, enforced and
received by Performance Guarantor as trustee for Recipient (and its assigns) and
be paid over to Recipient (or its assigns) on account of the Guaranteed
Obligations without affecting in any manner the liability of Performance
Guarantor under the other provisions of this Undertaking. The provisions of this
Section 7 shall be supplemental to and not in derogation of any rights and
remedies of Recipient under any separate subordination agreement which Recipient
may at any time and from time to time enter into with Performance Guarantor.
     Section 8. Termination of Performance Undertaking. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Aggregate Unpaids are finally paid and satisfied in full and the Purchase
Agreement is terminated, provided that this Undertaking shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of Tenneco Operating or Pullman or otherwise, as though such
payment had not been made or other satisfaction occurred, whether or not
Recipient (or its assigns) is in possession of this

88



--------------------------------------------------------------------------------



 



Undertaking. No invalidity, irregularity or unenforceability by reason of the
federal bankruptcy code or any insolvency or other similar law, or any law or
order of any government or agency thereof purporting to reduce, amend or
otherwise affect the Guaranteed Obligations shall impair, affect, be a defense
to or claim against the obligations of Performance Guarantor under this
Undertaking.
          Section 9. Effect of Bankruptcy. This Performance Undertaking shall
survive the insolvency of Tenneco Operating or Pullman and the commencement of
any case or proceeding by or against Tenneco Operating or Pullman under the
federal bankruptcy code or other federal, state or other applicable bankruptcy,
insolvency or reorganization statutes. No automatic stay under the federal
bankruptcy code with respect to Tenneco Operating or Pullman or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes to
which Tenneco Operating or Pullman is subject shall postpone the obligations of
Performance Guarantor under this Undertaking.
          Section 10. Setoff. Regardless of the other means of obtaining payment
of any of the Guaranteed Obligations, Recipient (and its assigns) is hereby
authorized at any time and from time to time, without notice to Performance
Guarantor (any such notice being expressly waived by Performance Guarantor) and
to the fullest extent permitted by law, to set off and apply any deposits and
other sums against the obligations of Performance Guarantor under this
Undertaking, whether or not Recipient (or any such assign) shall have made any
demand under this Undertaking and although such obligations may be contingent or
unmatured.
          Section 11. Taxes. All payments to be made by Performance Guarantor
hereunder shall be made free and clear of any deduction or withholding. If
Performance Guarantor is required by law to make any deduction or withholding on
account of tax or otherwise from any such payment, the sum due from it in
respect of such payment shall be increased to the extent necessary to ensure
that, after the making of such deduction or withholding, Recipient receive a net
sum equal to the sum which they would have received had no deduction or
withholding been made.
          Section 12. Further Assurances. Performance Guarantor agrees that it
will from time to time, at the request of Recipient (or its assigns), provide
information relating to the business and affairs of Performance Guarantor as
Recipient may reasonably request. Performance Guarantor also agrees to do all
such things and execute all such documents as Recipient (or its assigns) may
reasonably consider necessary or desirable to give full effect to this
Undertaking and to perfect and preserve the rights and powers of Recipient
hereunder.
          Section 13. Successors and Assigns. This Performance Undertaking shall
be binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and assigns. Performance Guarantor may not assign or transfer any of its
obligations hereunder without the prior written consent of each of Recipient and
the Agents. Without limiting the generality of the foregoing sentence, Recipient
may assign or otherwise transfer the Agreements, any other documents executed in
connection therewith or delivered thereunder or any other agreement or note held
by them evidencing, securing or otherwise executed in connection with the
Guaranteed Obligations, or sell participations in any interest therein, to any
other entity or other person, and such other

89



--------------------------------------------------------------------------------



 



entity or other person shall thereupon become vested, to the extent set forth in
the agreement evidencing such assignment, transfer or participation, with all
the rights in respect thereof granted to the Beneficiaries herein.
          Section 14. Amendments and Waivers. No amendment or waiver of any
provision of this Undertaking nor consent to any departure by Performance
Guarantor therefrom shall be effective unless the same shall be in writing and
signed by Recipient, the Agents and Performance Guarantor. No failure on the
part of Recipient to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.
          Section 15. Notices. All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows: if to
Performance Guarantor, at the address set forth beneath its signature hereto,
and if to Recipient, at the addresses set forth beneath its signature hereto, or
at such other addresses as each of Performance Guarantor or any Recipient may
designate in writing to the other. Each such notice or other communication shall
be effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 15.
          Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.
          Section 17. CONSENT TO JURISDICTION. EACH OF PROVIDER AND RECIPIENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE AGREEMENTS OR ANY
OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND EACH
OF PROVIDER AND RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.
          Section 18. Bankruptcy Petition. Performance Guarantor hereby
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of all outstanding senior Indebtedness of each Conduit, it
will not institute against, or join any other Person in instituting against,
such Conduit any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.

90



--------------------------------------------------------------------------------



 



          Section 19. Miscellaneous. This Undertaking constitutes the entire
agreement of Performance Guarantor with respect to the matters set forth herein.
The rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement, and this Undertaking shall be
in addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor’s liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.
<signature page follows>

91



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking
to be executed and delivered as of the date first above written.

                  TENNECO AUTOMOTIVE INC., a Delaware
corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
     
 
   
 
  Title:        
 
     
 
   

                  Address for Notices:           500 North Field Drive        
Lake Forest, IL 60045
 
           
 
      Attention:
  John E. Kunz
 
      Phone:   (847) 482-5163
 
      Fax:   (847) 482-5125

92



--------------------------------------------------------------------------------



 



SCHEDULE A
COMMITMENTS OF COMMITTED PURCHASERS

              Group   Committed Purchaser   Commitment
Jupiter Group
  JPMorgan Chase Bank, N.A.   $ 51,000,000  
Liberty Street Group
  The Bank of Nova Scotia, New York Agency   $ 40,800,000  

93



--------------------------------------------------------------------------------



 



SCHEDULE B
DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
ON OR PRIOR TO THE EFFECTIVENESS OF THE SECOND AMENDED AND
RESTATED PURCHASE AGREEMENT
1. Second Amended and Restated Receivables Purchase Agreement, dated as of
May 4, 2005 (the “Purchase Agreement”), among Tenneco Automotive RSA Company, a
Delaware corporation, as seller (“TARSAC”), Tenneco Automotive Operating Company
Inc., a Delaware corporation (“Tenneco Operating”), as initial servicer, Jupiter
Securitization Corporation, Liberty Street Funding Corp., the Committed
Purchasers party thereto, The Bank of Nova Scotia, New York Agency, as Liberty
Street Agent and JPMorgan Chase Bank, N.A., as Jupiter Agent and Administrative
Agent.
2. Sixth Amended and Restated Fee Letter dated May 4, 2005 among the Agents and
TARSAC.
3. Reliance letters in favor of Liberty Street, Scotiabank and the Liberty
Street Agent with respect to each of the opinions of counsel previously rendered
in connection with the Existing Agreement and the Receivables Sale Agreement.
4. Third Amended and Restated Performance Undertaking dated May 4, 2005 by
Tenneco Automotive Inc., a Delaware corporation (“Tenneco Automotive”) in favor
of TARSAC and its assigns (the “Performance Undertaking”).
5. Monthly Report as of March 31, 2005.
6. Jupiter Liquidity Agreement.
7. Liberty Street Liquidity Agreement.

94



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT
          THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT, dated as of July 11, 2005 (this “Amendment”), is by and
among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) Tenneco Automotive Operating Company Inc., a Delaware corporation, as
initial Servicer (together with Seller, the “Seller Parties”),
     (c) Jupiter Securitization Corporation, a Delaware corporation (“Jupiter”
or a “Conduit”), and Liberty Street Funding Corp., a Delaware corporation
(“Liberty Street” or a “Conduit”),
     (d) The Bank of Nova Scotia, a Canadian chartered bank acting through its
New York Agency, individually (together with Liberty Street, the “Liberty Street
Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”),
     (e) JPMorgan Chase, individually (the “Jupiter Committed Purchaser” and,
together with Jupiter, the “Jupiter Group”), in its capacity as agent for the
Jupiter Group (a “Co-Agent”), and in its capacity as administrative agent for
the Jupiter Group, the Liberty Street Group and each Co-Agent (in such capacity,
together with its successors and assigns, the “Administrative Agent” and,
together with each of the Co-Agents, the “Agents”),
W I T N E S S E T H:
     WHEREAS, the Seller Parties, the Liberty Street Group, the Jupiter Group
and the Agents are parties to that certain Second Amended and Restated
Receivables Purchase Agreement dated as of May 4, 2005, as heretofore amended
(the “Agreement”); and
     WHEREAS, the parties wish to amend the Agreement on the terms and subject
to the conditions hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Agreement.

 



--------------------------------------------------------------------------------



 



          2. Amendments.
          2.1. Each of the following definitions in the Agreement is hereby
amended and restated in its entirety to read, respectively, as follows:
     “Concentration Limit” means, at any time, for any Obligor, 6% (7% if
conditions are such that the Loss Reserve Floor is 21%) of the aggregate
Outstanding Balance of all Eligible Receivables after subtracting the Pass
Through Reserve, the Warranty Reserve and the Price Give Back Accrual, or such
other amount (a “Special Concentration Limit”) for such Obligor designated by
the Administrative Agent; provided that in the case of an Obligor and any
Affiliate of such Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliate are one Obligor; and provided, further, that the
Administrative Agent may, upon not less than ten (10) Business Days’ notice to
Seller, cancel any Special Concentration Limit. As of the date hereof, and
subject to cancellation as described above, any Obligor and its Affiliates shall
have a Special Concentration Limit equal to 7% of aggregate Outstanding Balance
of all Eligible Receivables after subtracting the Pass Through Reserve, the
Warranty Reserve and the Price Give Back Accrual, so long as such Obligor’s long
term debt ratings equal or exceed “BBB-” from Standard & Poor’s, a division of
the McGraw-Hill Companies (“S&P”) and “Baa3” from Moody’s Investors Service,
Inc. (“Moody’s”).
     “Percentage” means 56.52173% for the Jupiter Group and 43.47827% for the
Liberty Street Group, which percentages shall be adjusted to give effect to the
terms and provisions of Section 2.2. Notwithstanding the foregoing, for purposes
of the initial Purchase on July 11, 2005, the applicable Percentage for the
Liberty Street Group shall be decreased, and the applicable Percentage for the
Jupiter Group shall be increased, such that after giving effect to such initial
Purchase, the outstanding Capital from each Group shall be 56.52173% for the
Jupiter Group and 43.47827% for the Liberty Street Group.
     “Purchase Limit” means $115,000,000.
     2.2. The table in Schedule A to the Agreement is hereby amended and
restated in its entirety to read as follows:

              Group   Committed Purchaser   Commitment
Jupiter Group
  JPMorgan Chase Bank, N.A.   $ 65,000,000  
Liberty Street Group
  The Bank of Nova Scotia,
New York Agency   $ 50,000,000  

          3. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to the Agents and the Purchasers that, both before and
after giving effect to the amendments contained

2



--------------------------------------------------------------------------------



 



in Section 2 hereof, (a) no Amortization Event or Potential Amortization Event
exists and is continuing as of the Effective Date (as defined in Section 4
below), (b) the Agreement, as amended hereby, constitutes the legal, valid and
binding obligations of such Seller Party enforceable against such Seller Party
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at law
and (c) each of such Seller Party’s representations and warranties contained in
this Agreement is true and correct as of the Effective Date as though made on
such date (except for such representations and warranties that speak only as of
an earlier date).
          4. Effective Date. This Amendment shall become effective as of the
date first above written (the “Effective Date”) upon receipt by the
Administrative Agent of counterparts of this Amendment, duly executed by each of
the parties hereto, and consented to by the Performance Guarantor in the space
provided below.
          5. Ratification. Except as expressly modified hereby, the Agreement,
as amended hereby, is hereby ratified, approved and confirmed in all respects.
          6. Reference to Agreement. From and after the Effective Date hereof,
each reference in the Agreement to “this Agreement”, “hereof”, or “hereunder” or
words of like import, and all references to the Agreement in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean the Agreement, as amended by this
Amendment.
          7. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, which attorneys may be employees of an
Agent) incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
          8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.

          JUPITER SECURITIZATION CORPORATION    
 
       
By:
  /s/ John M. Kuhns     
 
 
 
Authorized Signatory    

JPMORGAN CHASE BANK, N.A., as a Committed Purchaser, as Jupiter Agent and as
Administrative Agent

         
By:
  /s/ John M. Kuhns     
 
       
Name:
  John M. Kuhns    
Title:
  Vice President    
 
        LIBERTY STREET FUNDING CORP.    
 
       
By:
  /s/ Bernard J. Angelo    
 
       
Name:
  Bernard J. Angelo    
Title:
  Vice President    

4



--------------------------------------------------------------------------------



 



THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as Liberty Street Agent

         
By:
  /s/ Norman Last     
 
       
Name:
  Norman Last    
Title:
  Managing Director    

5



--------------------------------------------------------------------------------



 



TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation

         
By:
  /s/ John E. Kunz     
 
       
Name:
  John E. Kunz    
Title:
  President and Treasurer    
 
       

TENNECO AUTOMOTIVE OPERATING COMPANY INC.,
a Delaware corporation

         
By:
  /s/ Gary Silha     
 
       
Name:
  Gary Silha    
Title:
  Assistant Treasurer    

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and hereby confirms that its Performance Undertaking remains
unaltered and in full force and effect:

          TENNECO AUTOMOTIVE INC., a Delaware corporation    
 
       
By:
  /s/ John E. Kunz     
 
       
Name:
  John E. Kunz    
Title:
  Vice President and Treasurer    

6



--------------------------------------------------------------------------------



 



OMNIBUS AMENDMENT NO. 1
AMENDMENT NO. 1 TO RECEIVABLES SALE AGREEMENTS AND
AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT
          THIS OMNIBUS AMENDMENT NO. 1, dated as of September 21, 2005 (this
“Amendment”), is by and among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) The Pullman Company, a Delaware corporation (“Pullman”),
     (c) Tenneco Automotive Operating Company Inc., a Delaware corporation, as
initial Servicer (“Tenneco Operating” and, together with Seller and Pullman, the
“Companies”),
     (c) Jupiter Securitization Corporation, a Delaware corporation (“Jupiter”
or a “Conduit”), and Liberty Street Funding Corp., a Delaware corporation
(“Liberty Street” or a “Conduit”),
     (d) The Bank of Nova Scotia, a Canadian chartered bank acting through its
New York Agency, individually (together with Liberty Street, the “Liberty Street
Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”),
     (e) JPMorgan Chase, individually (the “Jupiter Committed Purchaser” and,
together with Jupiter, the “Jupiter Group”), in its capacity as agent for the
Jupiter Group (a “Co-Agent”), and in its capacity as administrative agent for
the Jupiter Group, the Liberty Street Group and each Co-Agent (in such capacity,
together with its successors and assigns, the “Administrative Agent” and,
together with each of the Co-Agents, the “Agents”).
W I T N E S S E T H:
     WHEREAS, Tenneco Operating and Seller are parties to that certain
Receivables Sale Agreement, dated as of October 31, 2000, between Tenneco
Operating, as seller, and Seller, as purchaser, and Pullman and Seller are
parties to that certain Receivables Sale Agreement, dated as of December 27,
2000, between Pullman, as seller, and Seller, as purchaser (collectively, the
“Receivables Sale Agreements”); and
     WHEREAS, Seller, Tenneco Operating, the Liberty Street Group, the Jupiter
Group and the Agents are parties to that certain Second Amended and

 



--------------------------------------------------------------------------------



 



Restated Receivables Purchase Agreement dated as of May 4, 2005, as heretofore
amended (the “Receivables Purchase Agreement” and, together with the Receivable
Sale Agreements, the “Agreements”); and
     WHEREAS, the parties wish to amend the Agreements on the terms and subject
to the conditions hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Agreements.
          2. Amendments.
               2.1. The definition of “Receivable” in the Receivables Purchase
Agreement (and as incorporated by reference in the Receivables Sale Agreements)
is hereby amended and restated in its entirety to read as follows:
     “Receivable” means all indebtedness and other obligations owed to Seller or
an Originator (at the time it arises, and before giving effect to any transfer
or conveyance under a Receivables Sale Agreement or hereunder), excluding any
such indebtedness or obligations owed by any Subsidiary of Tenneco Automotive or
by Delphi Corporation or any of its Subsidiaries, or in which Seller or an
Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by such Originator, and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.
     2.2. Each of the Agents and the Purchasers hereby consents to the sale by
Seller to the applicable Originator of all indebtedness and other obligations
owing to Seller by Delphi Corporation or any of its Subsidiaries as of
September 21, 2005 together with all supporting obligations, records, and
collections with respect thereto and proceeds of the foregoing (collectively,
the “Delphi Receivable Assets”). For value received, Seller does hereby sell and
assign to the applicable Originator, and the applicable Originator does hereby
purchase and accept, all of Seller’s right, title and interest in and to the
Delphi Receivable Assets originated by such Originator.

2



--------------------------------------------------------------------------------



 



          3. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Companies hereby represents
and warrants to the Agents and the Purchasers that, both before and after giving
effect to the amendments contained in Section 2 hereof, (a) no Amortization
Event or Potential Amortization Event exists and is continuing as of the
Effective Date (as defined in Section 4 below), (b) each of the Agreements to
which such Company is a party, as amended hereby, constitutes the legal, valid
and binding obligations of such Company enforceable against such Company in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at law
and (c) each of such Company’s representations and warranties contained in each
of the Agreements to which it is a party is true and correct as of the Effective
Date as though made on such date (except for such representations and warranties
that speak only as of an earlier date).
          4. Effective Date. This Amendment shall become effective as of the
date first above written (the “Effective Date”) upon receipt by the
Administrative Agent of counterparts of this Amendment, duly executed by each of
the parties hereto, and consented to by the Performance Guarantor in the space
provided below.
          5. Ratification. Except as expressly modified hereby, the Agreements,
as amended hereby, is hereby ratified, approved and confirmed in all respects.
          6. Reference to Agreement. From and after the Effective Date hereof,
each reference in the Agreements to “this Agreement”, “hereof”, or “hereunder”
or words of like import, and all references to the Agreements in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean the Agreements, as amended by this
Amendment.
          7. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, which attorneys may be employees of an
Agent) incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
          8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
JUPITER SECURITIZATION CORPORATION
BY: JPMorgan Chase Bank, N.A., its attorney-in-fact

         
By:
  /s/ John Kuhns     
 
       
Name:
  John Kuhns    
Title:
  Vice President    

JPMORGAN CHASE BANK, N.A., as a Committed Purchaser, as Jupiter Agent and as
Administrative Agent

         
By:
  /s/ John Kuhns     
 
       
Name:
  John Kuhns    
Title:
  Vice President    
 
        LIBERTY STREET FUNDING CORP.    
 
       
By:
  /s/ Bernard J. Angelo    
 
       
Name:
  Bernard J. Angelo    
Title:
  Vice President    

4



--------------------------------------------------------------------------------



 



THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as Liberty Street Agent

         
By:
  /s/ Norman Last     
 
       
Name:
  Norman Last    
Title:
  Managing Director    

5



--------------------------------------------------------------------------------



 



          TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation    
 
       
By:
  /s/ John E. Kunz     
 
       
Name:
  John E. Kunz    
Title:
  President and Treasurer    
 
        TENNECO AUTOMOTIVE OPERATING COMPANY INC.,     a Delaware corporation  
 
 
       
By:
  /s/ Gary Silha     
 
       
Name:
  Gary Silha    
Title:
  Assistant Treasurer    
 
        THE PULLMAN COMPANY,     a Delaware corporation.    
 
       
By:
  /s/ Gary Silha     
 
       
Name:
  Gary Silha    
Title:
  Assistant Treasurer    

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and hereby confirms that its Performance Undertaking remains
unaltered and in full force and effect:

          TENNECO AUTOMOTIVE INC., a Delaware corporation    
 
       
By:
  /s/ John E. Kunz     
 
       
Name:
  John E. Kunz    
Title:
  Vice President and Treasurer    

6



--------------------------------------------------------------------------------



 



OMNIBUS AMENDMENT NO. 2
AMENDMENT NO. 2 TO RECEIVABLES SALE AGREEMENTS AND
AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT
          THIS OMNIBUS AMENDMENT NO. 1, dated as of October 14, 2005 (this
“Amendment” ), is by and among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) The Pullman Company, a Delaware corporation (“Pullman”),
     (c) Tenneco Automotive Operating Company Inc., a Delaware corporation, as
initial Servicer (“Tenneco Operating” and, together with Seller and Pullman, the
“Companies”),
     (c) Jupiter Securitization Corporation, a Delaware corporation (“Jupiter”
or a “Conduit”), and Liberty Street Funding Corp., a Delaware corporation
(“Liberty Street” or a “Conduit”),
     (d) The Bank of Nova Scotia, a Canadian chartered bank acting through its
New York Agency, individually (together with Liberty Street, the “Liberty Street
Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”),
     (e) JPMorgan Chase, individually (the “Jupiter Committed Purchaser” and,
together with Jupiter, the “Jupiter Group”), in its capacity as agent for the
Jupiter Group (a “Co-Agent”), and in its capacity as administrative agent for
the Jupiter Group, the Liberty Street Group and each Co-Agent (in such capacity,
together with its successors and assigns, the “Administrative Agent” and,
together with each of the
Co-Agents, the “Agents”).
W I T N E S S E T H :
     WHEREAS, Tenneco Operating and Seller are parties to that certain
Receivables Sale Agreement, dated as of October 31, 2000, between Tenneco
Operating, as seller, and Seller, as purchaser, and Pullman and Seller are
parties to that certain Receivables Sale Agreement, dated as of December 27,
2000, between Pullman, as seller, and Seller, as purchaser (collectively, the
“Receivables Sale Agreements”); and
     WHEREAS, Seller, Tenneco Operating, the Liberty Street Group, the Jupiter
Group and the Agents are parties to that certain Second Amended and

 



--------------------------------------------------------------------------------



 



Restated Receivables Purchase Agreement dated as of May 4, 2005, as heretofore
amended (the “Receivables Purchase Agreement” and, together with the Receivable
Sale Agreements, the “Agreements”); and
     WHEREAS, the parties wish to amend the Agreements on the terms and subject
to the conditions hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Agreements.
          2. Amendments. The following definitions in the Receivables Purchase
Agreement (and as incorporated by reference in the Receivables Sale Agreements)
are hereby amended and restated in their entirety to read, respectively, as
follows:
     “Receivable” means all indebtedness and other obligations owed to Seller or
an Originator (at the time it arises, and before giving effect to any transfer
or conveyance under a Receivables Sale Agreement or hereunder) or in which
Seller or an Originator has a security interest or other interest, including,
without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the sale of goods or the rendering of services by such Originator and the
obligation to pay any Finance Charges with respect thereto; provided, however,
in no event shall the term “Receivable” include any such indebtedness or
obligations (i) owed by any Subsidiary of Tenneco Automotive at any time, or
(ii) owed by Delphi Corporation or any of its Subsidiaries if originated on or
prior to October 9, 2005. Indebtedness and other rights and obligations arising
from any one transaction, including, without limitation, indebtedness and other
rights and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.
     “Tenneco Automotive” means (a) prior to October 27, 2005, Tenneco
Automotive Inc., a Delaware corporation, and (b) from and after October 27,
2005, Tenneco Inc., a Delaware corporation formerly known as Tenneco Automotive
Inc.

2



--------------------------------------------------------------------------------



 



          3. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Companies hereby represents
and warrants to the Agents and the Purchasers that, both before and after giving
effect to the amendments contained in Section 2 hereof, (a) no Amortization
Event or Potential Amortization Event exists and is continuing as of the
Effective Date (as defined in Section 4 below), (b) each of the Agreements to
which such Company is a party, as amended hereby, constitutes the legal, valid
and binding obligations of such Company enforceable against such Company in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at law
and (c) each of such Company’s representations and warranties contained in each
of the Agreements to which it is a party is true and correct as of the Effective
Date as though made on such date (except for such representations and warranties
that speak only as of an earlier date).
          4. Effective Date. This Amendment shall become effective as of the
date first above written (the “Effective Date”) upon receipt by the
Administrative Agent of counterparts of this Amendment, duly executed by each of
the parties hereto, and consented to by the Performance Guarantor in the space
provided below.
          5. Ratification. Except as expressly modified hereby, the Agreements,
as amended hereby, is hereby ratified, approved and confirmed in all respects.
          6. Reference to Agreement. From and after the Effective Date hereof,
each reference in the Agreements to “this Agreement”, “hereof”, or “hereunder”
or words of like import, and all references to the Agreements in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean the Agreements, as amended by this
Amendment.
          7. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, which attorneys may be employees of an
Agent) incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
          8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.

          JUPITER SECURITIZATION CORPORATION    
 
        By: JPmorgan Chase Bank, N.A., its attorney-in-fact    
 
       
By:
  /s/ John Kuhns
 
    Name: John Kuhns     Title: Vice President    

JPMORGAN CHASE BANK, N.A., as a Committed Purchaser, as Jupiter Agent and as
Administrative Agent

         
By:
  /s/ John Kuhns
 
    Name: John Kuhns     Title: Vice President    
 
        LIBERTY STREET FUNDING CORP.    
 
       
By:
  /s/ Bernard J Angelo
 
   
Name:
  Bernard J Angelo    
Title:
  Vice President    

4



--------------------------------------------------------------------------------



 



THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as Liberty Street agent

         
By:
Name:
  /s/ J. ALAN EDWARDS
 
J. ALAN EDWARDS    
Title:
  MANAGING DIRECTOR    

5



--------------------------------------------------------------------------------



 



          TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation    
 
       
By:
  /s/ John E. Kunz    
 
        Name: John E. Kunz     Title: Vice President and Treasurer    
 
        TENNECO AUTOMOTIVE OPERATING COMPANY INC.,     a Delaware corporation  
 
 
       
By:
  /s/ Gary Silha
 
    Name: Gary Silha     Title: Assistant Treasurer    
 
        THE PULLMAN COMPANY,     a Delaware corporation    
 
       
By:
  /s/ Gary Silha
 
    Name: Gary Silha     Title: Assistant Treasurer    

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and hereby confirms that its Performance Undertaking remains
unaltered and in full force and effect:

          TENNECO AUTOMOTIVE INC., a Delaware corporation    
 
       
By:
  /s/ John E. Kunz
 
    Name: John E. Kunz     Title: Vice President and Treasurer    

6



--------------------------------------------------------------------------------



 



AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT
          THIS AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT, dated as of January 30, 2006 (this “Amendment”), is by and
among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) Tenneco Automotive Operating Company Inc., a Delaware corporation, as
initial Servicer (“Tenneco Operating” and, together with Seller, the “Seller
Parties”),
     (c) Jupiter Securitization Corporation, a Delaware corporation (“Jupiter”
or a “Conduit”), and Liberty Street Funding Corp., a Delaware corporation
(“Liberty Street” or a “Conduit”),
     (d) The Bank of Nova Scotia, a Canadian chartered bank acting through its
New York Agency, individually (together with Liberty Street, the “Liberty Street
Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”), and
     (e) JPMorgan Chase, individually (the “Jupiter Committed Purchaser” and,
together with Jupiter, the “Jupiter Group”), in its capacity as agent for the
Jupiter Group (a “Co-Agent”), and in its capacity as administrative agent for
the Jupiter Group, the Liberty Street Group and each Co-Agent (in such capacity,
together with its successors and assigns, the “Administrative Agent” and,
together with each of the Co-Agents, the “Agents”).
W I T N E S S E T H:
     WHEREAS, Seller, Tenneco Operating, the Liberty Street Group, the Jupiter
Group and the Agents are parties to that certain Second Amended and Restated
Receivables Purchase Agreement dated as of May 4, 2005, as heretofore amended
(the “Receivables Purchase Agreement”); and
     WHEREAS, the parties wish to amend the Receivables Purchase Agreement on
the terms and subject to the conditions hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Receivables
Purchase Agreement.

 



--------------------------------------------------------------------------------



 



          2. Amendments.
          (a) Section 1.3 of the Receivables Purchase Agreement is hereby
amended and restated in its entirety to read as follows:
     Section 1.3. Decreases. Unless Broken Funding Costs are paid for such
reduction, not later than 12:00 noon (Chicago time) on the Business Day prior to
a proposed reduction in Aggregate Capital outstanding, Seller shall provide the
Co-Agents with written notice of any reduction requested by the Seller of the
Aggregate Capital outstanding (a “Reduction Notice”). Such Reduction Notice
shall designate (i) the date (the “Proposed Reduction Date”) upon which any such
reduction of Aggregate Capital shall occur (which date shall not be earlier than
one (1) Business Day after the Reduction Notice is given unless Broken Funding
Costs are paid for such reduction), and (ii) the amount of Aggregate Capital to
be reduced (the “Aggregate Reduction”), which shall be applied ratably to the
Purchaser Interests of each Group in accordance with the amount of Capital owing
to each and within each Group, ratably in accordance with the amount of Capital,
if any, owing to each member of such Group.
          (b) The following definitions in the Receivables Purchase Agreement
are hereby amended and restated in their entirety to read, respectively, as
follows:
     “Liquidity Termination Date” means January 29, 2007.
     “Purchase Limit” means $100,000,000.
          (c) Any references in the Receivables Purchase Agreement to “Tenneco
Automotive Inc.” are hereby replaced with “Tenneco Inc.”
          (d) Exhibit IV to the Receivables Purchase Agreement is hereby amended
to add the following new Lock-Boxes and Collection Accounts thereto:

                                   Lockbox Address   Related Collection account
      [The following Collection Accounts are at The       Bank of Nova Scotia in
Toronto, ON]  
 
       
P.O. Box 8879, Station A
Toronto, Ontario, Canada
M5W 1P8
    476960055719  
 
       
P.O. Box 8895, Station A
Toronto, Ontario, Canada
M5W 1P8
    476960055816  
 
       

2



--------------------------------------------------------------------------------



 



                              Lockbox Address   Related Collection Account      
[The following Collection Accounts are at The       Bank of Nova Scotia in
Toronto, ON]  
OE Ride Control
Electronic Receipt Account
    476960055913  
 
       
OE Exhaust
Electronic Receipt Account
    476960056014  
 
       
Concentration Account
    476960055611  

          (e) Schedule A to the Receivables Purchase Agreement is hereby amended
and restated in its entirety to read as follows:
SCHEDULE A
COMMITMENTS OF COMMITTED PURCHASERS

                       Group   Committed Purchaser   Commitment
Jupiter Group
  JPMorgan Chase Bank, N.A.   $ 56,000,000  
 
               
Liberty Street Group
  The Bank of Nova Scotia,New York Agency   $ 44,000,000  

          3. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to the Agents and the Purchasers that, both before and
after giving effect to the amendments contained in Section 2 hereof, (a) no
Amortization Event or Potential Amortization Event exists and is continuing as
of the Effective Date (as defined in Section 4 below), (b) the Receivables
Purchase Agreement, as amended hereby, constitutes the legal, valid and binding
obligations of such Seller Party enforceable against it in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law and (c) each
of such Seller Party’s representations and warranties contained in the
Receivables Purchase Agreement is true and correct as of the Effective Date as
though made on such date (except for such representations and warranties that
speak only as of an earlier date).
          4. Effective Date. This Amendment shall become effective as of the
date first above written (the “Effective Date”) upon receipt by the
Administrative Agent of (a) counterparts of this Amendment, duly executed by
each of the parties hereto, and consented to by the Performance Guarantor in the
space provided below, and (b) a Collection Account Agreement with respect to the
Lock-Boxes and Collection Accounts added to Exhibit IV pursuant to this
Amendment, duly executed by each of the Seller Parties, The Bank of Nova Scotia,
as Collection Bank, and the Administrative Agent.

3



--------------------------------------------------------------------------------



 



          5. Ratification. Except as expressly modified hereby, the Receivables
Purchase Agreement, as amended hereby, is hereby ratified, approved and
confirmed in all respects.
          6. Reference to Agreement. From and after the Effective Date hereof,
each reference in the Receivables Purchase Agreement to “this Agreement”,
“hereof, or “hereunder” or words of like import, and all references to the
Receivables Purchase Agreement in any and all agreements, instruments,
documents, notes, certificates and other writings of every kind and nature shall
be deemed to mean the Receivables Purchase Agreement, as amended by this
Amendment.
          7. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, which attorneys may be employees of an
Agent) incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
          8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.

          JUPITER SECURITIZATION CORPORATION
 
        By: JPMorgan Chase Bank, N.A., Its Attorney-In-Fact
 
       
By:
Name:
  /s/ John M. Kuhns
 
John M. Kuhns    
Title:
  Vice President    
 
        JPMORGAN CHASE BANK, N.A., As a Committed Purchaser, As Jupiter Agent
And As Administrative Agent
 
       
By:
Name:
  /s/ John M. Kuhns
 
John M. Kuhns    
Title:
  Vice President    
 
        LIBERTY STREET FUNDING CORP.
 
       
By:
Name:
  /s/ Bernard J. Angelo
 
Bernard J. Angelo    
Title:
  Vice President    

5



--------------------------------------------------------------------------------



 



          THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as Liberty
Street Agent
 
       
By:
Name:
  /s/ J. ALAN EDWARDS
 
J. ALAN EDWARDS    
Title:
  MANAGING DIRECTOR    

6



--------------------------------------------------------------------------------



 



          TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation
 
       
By:
  /s/ John E. Kunz    
Name:
 
 
John E. Kunz    
Title:
  President and Treasurer    
 
        TENNECO AUTOMOTIVE OPERATING COMPANY INC.,
a Delaware corporation
 
       
By:
  /s/ Gary Silha    
Name:
 
 
Gary Silha    
Title:
  Assistant Treasurer    
 
        By its signature below, the undersigned hereby consents to the terms of
the foregoing Amendment and hereby confirms that its Performance Undertaking
remains unaltered and in full force and effect;
 
        TENNECO INC., a Delaware corporation
 
       
By:
  /s/ John E. Kunz    
Name:
 
 
John E. Kunz    
Title:
  Vice President and Treasurer    

7



--------------------------------------------------------------------------------



 



AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT
          THIS AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT, dated as of April 18, 2006 (this “Amendment”), is by and
among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) Tenneco Automotive Operating Company Inc., a Delaware corporation, as
initial Servicer (“Tenneco Operating” and, together with Seller, the “Seller
Parties”),
     (c) Jupiter Securitization Corporation, a Delaware corporation (“Jupiter”
or a “Conduit”), and Liberty Street Funding Corp., a Delaware corporation
(“Liberty Street” or a “Conduit”),
     (d) The Bank of Nova Scotia, a Canadian chartered bank acting through its
New York Agency, individually (together with Liberty Street, the “Liberty Street
Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”), and
     (e) JPMorgan Chase, individually (the “Jupiter Committed Purchaser” and,
together with Jupiter, the “Jupiter Group”), in its capacity as agent for the
Jupiter Group (a “Co-Agent”), and in its capacity as administrative agent for
the Jupiter Group, the Liberty Street Group and each Co-Agent (in such capacity,
together with its successors and assigns, the “Administrative Agent” and,
together with each of the Co-Agents, the “Agents”).
W I T N E S S E T H:
      WHEREAS, Seller, Tenneco Operating, the Liberty Street Group, the Jupiter
Group and the Agents are parties to that certain Second Amended and Restated
Receivables Purchase Agreement dated as of May 4, 2005, as heretofore amended
(the “Receivables Purchase Agreement”); and
     WHEREAS, the parties wish to amend the Receivables Purchase Agreement on
the terms and subject to the conditions hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Receivables
Purchase Agreement.

 



--------------------------------------------------------------------------------



 



          2. Amendment. The definitions of “Deemed Collections” and “Dilutions”
in the Receivables Purchase Agreement are hereby amended and restated in their
entirety to read, respectively, as follows:
     “Deemed Collections” means the aggregate of all amounts Seller shall have
been deemed to have received as a Collection of a Receivable. Seller shall be
deemed to have received a Collection in full of a Receivable if at any time
(i) the Outstanding Balance of any such Receivable is either (x) reduced as a
result of any defective or rejected goods or services, any discount or any
adjustment or otherwise by Seller (other than as a result of such Receivable
becoming a Charged-Off Receivable or such Receivable having any credit issued
with respect to it on account of a repurchase pursuant to any Stock-Lift
Agreement, on account of any Pass-Through Credit, Price Give-Back Accrual or
Warranty Accrual, or to reflect cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction), or (ii) any of the representations or warranties
in Article V are no longer true with respect to any Receivable; provided,
however, that solely prior to April 15, 2006, the Outstanding Balance of all
Receivables arising from the production and shipment of prototypes shall be
netted against the amount of Collections Seller is otherwise deemed to have
received pursuant to clause (i) above.
     “Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”
less, solely prior to April 15, 2006, the original Outstanding Balance of all
Receivables arising from the production and shipment of prototypes.
          3. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to the Agents and the Purchasers that after giving
effect to the amendment contained in Section 2 hereof, (a) no Amortization Event
or Potential Amortization Event exists and is continuing as of the date hereof,
(b) the Receivables Purchase Agreement, as amended hereby, constitutes the
legal, valid and binding obligation of such Seller Party enforceable against it
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at law
and (c) each of such Seller Party’s representations and warranties contained in
the Receivables Purchase Agreement is true and correct as of the date hereof as
though made on such date (except for such representations and warranties that
speak only as of an earlier date).
          4. Effective Date. This Amendment shall become retroactively effective
as of May 4, 2005 (the “Effective Date”) upon receipt by the Administrative
Agent of counterparts of this Amendment, duly executed by each of the parties
hereto, and consented to by the Performance Guarantor in the space provided
below.

2



--------------------------------------------------------------------------------



 



          5. Ratification. Except as expressly modified hereby, the Receivables
Purchase Agreement, as amended hereby, is hereby ratified, approved and
confirmed in all respects.
          6. Reference to Agreement. From and after the Effective Date hereof,
each reference in the Receivables Purchase Agreement to “this Agreement”,
“hereof, or “hereunder” or words of like import, and all references to the
Receivables Purchase Agreement in any and all agreements, instruments,
documents, notes, certificates and other writings of every kind and nature shall
be deemed to mean the Receivables Purchase Agreement, as amended by this
Amendment.
          7. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, which attorneys may be employees of an
Agent) incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
          8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.
   JUPITER SECURITIZATION CORPORATION
   By: JPMorgan Chase Bank, N.A., its attorney-in-fact

                  By:   /s/ John M. Kuhns       Name: John M. Kuhns      Title:
Vice President     

JPMORGAN CHASE BANK, N.A., as a Committed Purchaser, as Jupiter Agent and as
Administrative Agent

            By:   /s/ John M. Kuhns       Name: John M. Kuhns      Title: Vice
President        LIBERTY STREET FUNDING CORP.
      By:   /s/ BERNARD J. ANGELO       Name: Bernard J. Angelo      Title: Vice
President   

4



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA, as a Committed Purchaser And As Liberty
Street Agent       By:   /s/ J. ALAN EDWARDS       Name: J. ALAN EDWARDS     
Title: MANAGING DIRECTOR   

5



--------------------------------------------------------------------------------



 



         

            TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation
    By:   /s/ John E. Kunz       Name:  John E. Kunz      Title: President and
Treasurer        TENNECO AUTOMOTIVE OPERATING COMPANY INC., a Delaware
corporation
    By:   /s/ Gary Silha       Name:  Gary Silha      Title: Assistant
Treasurer     

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and hereby confirms that its Performance Undertaking remains
unaltered and in full force and effect:

            TENNECO INC., a Delaware corporation
      By:   /s/ John E. Kunz       Name: John E. Kunz      Title: Vice President
and Treasurer     

6



--------------------------------------------------------------------------------



 



AMENDMENT NO. 6 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT
          THIS AMENDMENT NO. 6 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT, dated as of January 29, 2007 (this “Amendment”), is by and
among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) Tenneco Automotive Operating Company Inc., a Delaware corporation, as
initial Servicer (“Tenneco Operating” and, together with Seller, the “Seller
Parties”),
     (c) Jupiter Securitization Corporation, a Delaware corporation (“Jupiter”
or a “Conduit”), and Liberty Street Funding Corp., a Delaware corporation
(“Liberty Street” or a “Conduit”),
     (d) The Bank of Nova Scotia, a Canadian chartered bank acting through its
New York Agency, individually (together with Liberty Street, the “Liberty Street
Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”), and
     (e) JPMorgan Chase, individually (the “Jupiter Committed Purchaser” and,
together with Jupiter, the “Jupiter Group”), in its capacity as agent for the
Jupiter Group (a “Co-Agent”), and in its capacity as administrative agent for
the Jupiter Group, the Liberty Street Group and each Co-Agent (in such capacity,
together with its successors and assigns, the “Administrative Agent” and,
together with each of the Co-Agents, the “Agents”).
W I T N E S S E T H:
     WHEREAS, Seller, Tenneco Operating, the Liberty Street Group, the Jupiter
Group and the Agents are parties to that certain Second Amended and Restated
Receivables Purchase Agreement dated as of May 4, 2005, as heretofore amended
(the “Receivables Purchase Agreement”); and
     WHEREAS, the parties wish to amend the Receivables Purchase Agreement on
the terms and subject to the conditions hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Receivables
Purchase Agreement.

 



--------------------------------------------------------------------------------



 



          2. Amendments.
          (a) The following definitions in the Receivables Purchase Agreement
(and as incorporated by reference in the Receivables Sale Agreements) are hereby
amended and restated in their entirety to read, respectively, as follows:
     “Net Receivables Balance” means, at any time, the result of (a) the
aggregate Outstanding Balance of all Eligible Receivables, minus (b) the
Overconcentration Amount, minus (c) the Pass-Through Reserve at such time, minus
(d) the Warranty Reserve at such time, minus (e) Price Give-Back Accrual at such
time minus (f) the Sales-Promotion Reserve; provided, however, that the sum of
the Pass-Through Reserve, the Price Give-Back Accrual, the Warranty Reserve, the
Sales-Promotion Reserve and the Overconcentration Amount attributable to any
Obligor shall not exceed the aggregate Outstanding Balance of all Eligible
Receivables for such Obligor included in the calculation of Net Receivables
Balance.
“Liquidity Termination Date” means January 28, 2008.
          (b) The definition of the term “Sales-Promotion Reserve” is hereby
added to the Receivables Purchase Agreement in its proper alphabetical order
(and as incorporated by reference in the Receivables Sale Agreements) to read in
its entirety as follows:
“Sales-Promotion Reserve” means $5,000,000.
          (c) Section 8.5 of the Receivables Purchase Agreement is hereby
amended and restated in its entirety to read as follows:
     Section 8.5. Portfolio Reports. The Servicer shall prepare and forward to
the Agents (i) on or before each Monthly Reporting Date, a Monthly Report for
the month then most recently ended, (ii) during each (A) Level Two Ratings
Period and (B) Level Three Ratings Period, unless at any time during any such
Level Three Ratings Period, any Agent shall have requested that Daily Reports be
delivered pursuant to the immediately succeeding clause (iii) of this paragraph,
on Monday of each week with respect to and as of the end of the immediately
preceding calendar week, a Weekly Report, (iii) during each Level Three Ratings
Period with respect to which any Agent shall have requested that Daily Reports
be delivered pursuant to this clause (iii) of this paragraph, on each Daily
Reporting Date with respect to and as of the preceding Business Day, a Daily
Report and (iv) at such times as any Agent shall request, a listing by Obligor
of all Receivables together with an aging of such Receivables. For purposes of
this Section 8.5, if at any time, Tenneco Automotive’s long-term debt ratings
fall within different categories and as a result thereof more than one Ratings
Period then applies, the Ratings Period corresponding to the lower long-term
debt rating shall control.

2



--------------------------------------------------------------------------------



 



          3. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to the Agents and the Purchasers that after giving
effect to the amendment contained in Section 2 hereof, (a) no Amortization Event
or Potential Amortization Event exists and is continuing as of the date hereof,
(b) the Receivables Purchase Agreement, as amended hereby, constitutes the
legal, valid and binding obligation of such Seller Party enforceable against it
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at law
and (c) each of such Seller Party’s representations and warranties contained in
the Receivables Purchase Agreement is true and correct as of the date hereof as
though made on such date (except for such representations and warranties that
speak only as of an earlier date).
          4. Effective Date. This Amendment shall become effective as of the
date first above written (the “Effective Date”) upon receipt by the
Administrative Agent of counterparts of this Amendment, duly executed by each of
the parties hereto, and consented to by the Performance Guarantor in the space
provided below.
          5. Ratification. Except as expressly modified hereby, the Receivables
Purchase Agreement, as amended hereby, is hereby ratified, approved and
confirmed in all respects.
          6. Reference to Agreement. From and after the Effective Date hereof,
each reference in the Receivables Purchase Agreement to “this Agreement”,
“hereof”, or “hereunder” or words of like import, and all references to the
Receivables Purchase Agreement in any and all agreements, instruments,
documents, notes, certificates and other writings of every kind and nature shall
be deemed to mean the Receivables Purchase Agreement, as amended by this
Amendment.
          7. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, which attorneys may be employees of an
Agent) incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
          8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.
JUPITER SECURITIZATION CORPORATION
By: JPMorgan Chase Bank, N.A., its attorney-in-fact

                  By:   /s/ John M. Kuhns       Name: John M. Kuhns      Title:
Vice President        JPMORGAN CHASE BANK, N.A., as a Committed Purchaser, as
Jupiter Agent and as Administrative Agent
      By:   /s/ John M. Kuhns       Name: John M. Kuhns      Title: Vice
President        LIBERTY STREET FUNDING CORP.
      By:   /s/ Jill A. Gordon       Name: Jill A. Gordon      Title: Vice
President   

4



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as Liberty
Street Agent
    By:   /s/ DARREN WARD       Name: DARREN WARD      Title: DIRECTOR   

5



--------------------------------------------------------------------------------



 



         

            TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation
    By:   /s/ John E. Kunz       Name: John E. Kunz      Title: President and
Treasurer        TENNECO AUTOMOTIVE OPERATING COMPANY INC., a Delaware
corporation
      By:   /s/ Gary Silha       Name: Gary Silha      Title: Assistant
Treasurer     

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and hereby confirms that its Performance Undertaking remains
unaltered and in full force and effect:

            TENNECO INC., a Delaware corporation
      By:   /s/ John E. Kunz       Name: John E. Kunz      Title: Vice
President, Treasurer and Tax     

6



--------------------------------------------------------------------------------



 



AMENDMENT NO. 7 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT AND WAIVER
               THIS AMENDMENT NO. 7 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT AND WAIVER, dated as of August 6, 2007 (this “Amendment and
Waiver”), is by and among:
          (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
          (b) The Pullman Company, a Delaware corporation (“Pullman”),
          (c) Tenneco Automotive Operating Company Inc., a Delaware corporation,
as initial Servicer (“Tenneco Operating” and, together with Seller and Pullman,
the “Seller Parties”),
          (d) Jupiter Securitization Company LLC, a Delaware limited liability
company (“Jupiter” or a “Conduit”), and Liberty Street Funding Corp., a Delaware
corporation (“Liberty Street” or a “Conduit”),
          (e) The Bank of Nova Scotia, a Canadian chartered bank acting through
its New York Agency, individually (together with Liberty Street, the “Liberty
Street Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”), and
          (f) JPMorgan Chase, individually (the “Jupiter Committed Purchaser”
and, together with Jupiter, the “Jupiter Group”), in its capacity as agent for
the Jupiter Group (a “Co-Agent”), and in its capacity as administrative agent
for the Jupiter Group, the Liberty Street Group and each Co-Agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”
and, together with each of the Co-Agents, the “Agents”).
W I T N E S S E T H :
          WHEREAS, Tenneco Operating and Seller are parties to that certain
Receivables Sale Agreement, dated as of October 31, 2000, between Tenneco
Operating, as seller, and Seller, as purchaser, and Pullman and Seller are
parties to that certain Receivables Sale Agreement, dated as of December 27,
2000, between Pullman, as seller, and Seller, as purchaser, as heretofore
amended (collectively, the “Receivables Sale Agreements”); and
          WHEREAS, Seller, Tenneco Operating, the Liberty Street Group, the
Jupiter Group and the Agents are parties to that certain Second Amended and
Restated Receivables Purchase Agreement dated as of May 4, 2005, as heretofore
amended (the “Receivables Purchase Agreement” and, together with the Receivables
Sale Agreements, the “Agreements”); and

 



--------------------------------------------------------------------------------



 



          WHEREAS, the Performance Guarantor will restate its financial
statements for the fiscal years ended December 31, 2004, December 31, 2005 and
December 31, 2006 and for the fiscal quarter ended March 31, 2007, as more fully
described in the Performance Guarantor’s report on Form 8-K filed with the SEC
on July 23, 2007 (the “Restatement”);
          WHEREAS, the Seller Parties have requested certain waivers under the
Agreements in connection with the Restatement; and
          WHEREAS, the Purchasers and Agents are willing to agree to such
waivers and amendments subject to the terms and conditions set forth herein;
               NOW, THEREFORE, in consideration of the premises herein
contained, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto hereby agree as follows:
               1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Agreements.
               2. Amendment. (a) Section 9.1 (i) of the Receivables Purchase
Agreement is hereby amended to replace the text “as in effect on May 4, 2005”
with the following:
          “as in effect on March 16, 2007, and as the same has been or may be
amended, waived or otherwise modified from time to time in accordance with the
terms thereof, but for this purpose only if the relevant amendment, waiver or
other modification was consented to by JPMorgan Chase Bank, N.A. and The Bank of
Nova Scotia.”
                    (b) The definition of ‘Tenneco Credit Agreement” is hereby
amended by substituting the dates “December 12, 2003” and “September 30, 1999”
with “March 16, 2007” and “December 12, 2003” respectively.
               3. Waiver, etc. The Purchasers and Agents hereby waive (a) any
Termination Event, Potential Termination Event, Amortization Event or Potential
Amortization Event requiring an item or calculation to be determined in
accordance with GAAP or resulting from the bring-down of representations and
warranties by the Performance Guarantor or any Seller Party or satisfaction of
conditions in connection with any prior purchase or extension of credit under
the Agreements in each case resulting from the Restatement; and (b) through
September 30, 2007, delivery of the financial statements and certificates
described in Sections 7.1(a)(i)-(iii) of the Receivables Purchase Agreement with
respect to the fiscal quarters ended March 31, 2007 and June 30, 3007. From and
after the date on which restated consolidated balance sheets of the Performance
Guarantor as at December 31, 2006 and December 31, 2005 and the related restated
consolidated statements of income and cash flows for the fiscal years ended on
such dates have been issued pursuant to the Restatement, Section 6(d) of the
Performance Undertaking shall be deemed to refer to such restated audited
financial statements.

2



--------------------------------------------------------------------------------



 



               4. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment and Waiver, each of the Seller Parties
hereby represents and warrants to the Agents and the Purchasers that after
giving effect to the amendment contained in Section 2 hereof and the waiver
contained in Section 3 hereof, (a) no Amortization Event or Potential
Amortization Event exists and is continuing as of the date hereof, (b) the
Receivables Purchase Agreement, as amended hereby, constitutes the legal, valid
and binding obligation of such Seller Party enforceable against it in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at law
and (c) each of such Seller Party’s representations and warranties contained in
the Receivables Purchase Agreement is true and correct as of the date hereof as
though made on such date (except for such representations and warranties that
speak only as of an earlier date).
               5. Effective Date. This Amendment and Waiver shall become
effective as of the date first above written (the “Effective Date”) upon receipt
by the Administrative Agent of counterparts of this Amendment and Waiver, duly
executed by each of the parties hereto, and consented to by the Performance
Guarantor in the space provided below.
               6. Ratification. Except as expressly modified hereby, the
Agreements, as amended and waived hereby, are hereby ratified, approved and
confirmed in all respects.
               7. Reference to Agreements. From and after the Effective Date
hereof, each reference in the Receivables Purchase Agreement or either of the
Receivables Sale Agreements to “this Agreement”, “hereof”, or “hereunder” or
words of like import, and all references to the Receivables Purchase Agreement
or either of the Receivables Sale Agreements in any and all agreements,
instruments, documents, notes, certificates and other writings of every kind and
nature shall be deemed to mean the Receivables Purchase Agreement or such
Receivables Sale Agreement, as applicable, as amended by this Amendment and
Waiver.
               8. Costs and Expenses. The Seller agrees to pay all reasonable
costs, fees, and out-of-pocket expenses (including reasonable attorneys’ fees
and time charges of attorneys for the Agents, which attorneys may be employees
of an Agent) incurred by the Agent in connection with the preparation, execution
and enforcement of this Amendment and Waiver.
               9. CHOICE OF LAW. THIS AMENDMENT AND WAIVER SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.
               10. Execution in Counterparts. This Amendment and Waiver may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment and
Waiver as of the date first above written.
JUPITER SECURITIZATION COMPANY LLC
By: JPMorgan Chase Bank, N.A., Its Attorney-In-Fact

             
By:
Name:
  /s/ Cathleen D. Dettling
 
Cathleen D. Dettling        
Title:
  Vice President        
 
            JPMORGAN CHASE BANK, N.A., as a Committed Purchaser,     as Jupiter
Agent and as Administrative Agent        
 
           
By:
  /s/ Cathleen D. Dettling        
 
           
Name:
  Cathleen D. Dettling        
Title:
  Vice President        

 



--------------------------------------------------------------------------------



 



TENNECO AUTOMOTIVE RSA COMPANY.
a Delaware corporation

             
By:
Name:
  /s/ John E. Kunz
 
John E. Kunz        
Title:
  President and Treasurer        
 
            TENNECO AUTOMOTIVE OPERATING COMPANY INC.,     a Delaware
corporation    
 
           
By:
Name:
  /s/ John E. Kunz
 
John E. Kunz        
Title:
  Vice President and Treasurer        

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and Waiver and hereby confirms that its Performance
Undertaking remains unaltered and in full force and effect:
TENNECO INC., a Delaware corporation

             
By:
Name:
  /s/ John E. Kunz
 
John E. Kunz        
Title:
  Vice President – Treasurer & Tax        

 



--------------------------------------------------------------------------------



 



LIBERTY STREET FUNDING CORP.

             
By:
  /s/ Jill A. Gordon
 
       
Name:
  Jill A. Gordon        
Title:
  Vice President        
 
            THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as LIBERTY
STREET Agent        
 
           
By:
Name:
  /s/ Darren Ward
 
Darren Ward        
Title:
  Director        

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 8 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT
          THIS AMENDMENT NO. 8 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT, dated as of January 28, 2008 (this “Amendment”), is by and
among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) Tenneco Automotive Operating Company Inc., a Delaware corporation, as
initial Servicer (“Tenneco Operating” and, together with Seller,the “Seller
Parties”),
     (c) Falcon Asset Securitization Company LLC, a Delaware limited liability
company as assignee of Jupiter Securitization Company LLC (“Falcon” or a
“Conduit”),
     (d) Liberty Street Funding LLC, a Delaware limited liability company
formerly known as Liberty Street Funding Corp., a Delaware corporation (“Liberty
Street” or a “Conduit”),
     (e) The Bank of Nova Scotia, a Canadian chartered bank acting through its
New York Agency, individually (together with Liberty Street,the “Liberty Street
Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”), and
     (f) JPMorgan Chase, individually (the “Falcon Committed Purchaser” and,
together with Falcon, the “Falcon Group”), in its capacity as agent for the
Falcon Group (a “Co-Agent”), and in its capacity as administrative agent for the
Falcon Group, the Liberty Street Group and each Co-Agent (in such capacity,
together with its successors and assigns, the “Administrative Agent” and,
together with each of the Co- Agents, the “Agents”).
W I T N E S S E T H :
     WHEREAS, the Seller Parties, the Liberty Street Group, the Falcon Group and
the Agents are parties to that certain Second Amended and Restated Receivables
Purchase Agreement dated as of May 4, 2005, as heretofore amended (the
“Receivables Purchase Agreement”);
     WHEREAS, the Seller Parties have requested an extension of the facility
evidenced by the Receivables Purchase Agreement; and
     WHEREAS, the Purchasers and Agents are willing to agree to such extension
on the terms and conditions set forth herein;

1



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Receivables
Purchase Agreement.
          2. Amendments.
          (a) All references in the Receivables Purchase Agreement to “Jupiter
Asset Securitization Corporation” or “Jupiter Asset Securitization Company LLC”
are hereby replaced with references to “Falcon Asset Securitization Company
LLC.” All references in the Receivables Purchase Agreement to “Jupiter,” whether
alone or as part of another defined term are hereby replaced with references to
“Falcon”. All references in the Receivables Purchase Agreement to “Liberty
Street Funding Corp.” are hereby replaced with references to “Liberty Street
Funding LLC.”
          (b) The following definitions in the Receivables Purchase Agreement
are hereby amended and restated in their entirety to read, respectively, as
follows:
“Liquidity Termination Date” means January 26, 2009.

“Purchase Limit” means $120,000,000.
          (c) Schedule A to the Receivables Purchase Agreement is hereby amended
and restated in its entirety to read as follows:
SCHEDULE A
COMMITMENTS OF COMMITTED PURCHASERS

          Group   Committed Purchaser   Commitment Falcon Group   JPMorgan Chase
Bank, N.A   $67,200,000 Liberty Street Group   The Bank of Nova Scotia,
New York Agency   $52,800,000

          3. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to the Agents and the Purchasers that after giving
effect to the amendments contained in Section 2 hereof, (a) no Amortization
Event or Potential Amortization Event exists and is continuing as of the date
hereof, (b) the Receivables Purchase Agreement, as amended hereby, constitutes
the legal, valid and binding obligation of such Seller Party enforceable against
it in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought

2



--------------------------------------------------------------------------------



 



in a proceeding in equity or at law and (c) each of such Seller Party’s
representations and warranties contained in the Receivables Purchase Agreement
is true and correct as of the date hereof as though made on such date (except
for such representations and warranties that speak only as of an earlier date).
          4. Effective Date. This Amendment shall become effective as of the
date first above written (the “Effective Date”) upon (a) receipt by the
Administrative Agent of counterparts of this Amendment, duly executed by each of
the parties hereto, and consented to by the Performance Guarantor in the space
provided below, (b) receipt by the Administrative Agent of counterparts of a
seventh amendment and restatement of the Fee Letter, duly executed by the Agents
and the seller, (c) receipt by Falcon and the Liberty Street Agent of their
applicable Renewal Fee (under and as defined in the Fee Letter), (d) receipt by
the Falcon Agent of an amendment to the Falcon Liquidity Agreement, duly
executed by the parties thereto, and (e) receipt by the Liberty Street Agent of
an amendment to the Liberty Street Liquidity Agreement, duly executed by the
parties thereto.
          5. Ratification. Except as expressly modified hereby, the Receivables
Purchase Agreement is hereby ratified, approved and confirmed in all respects.
          6. Reference to Agreement. From and after the Effective Date hereof,
each reference in the Receivables Purchase Agreement to “this Agreement”,
“hereof”, or “hereunder” or words of like import, and all references to the
Receivables Purchase Agreement in any and all agreements, instruments,
documents, notes, certificates and other writings of every kind and nature shall
be deemed to mean the Receivables Purchase Agreement, as amended by this
Amendment.
          7. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, which attorneys may be employees of an
Agent) incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
          8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.

          FALCON ASSET SECURITIZATION COMPANY LLC    
 
        By: JPMorgan Chase Bank, N.A., Its Attorney-In-Fact    
 
       
By:
Name:
  /s/ Cathleen D. Dettling
 
Cathleen D. Dettling    
Title:
  Vice President    
 
        JPMORGAN CHASE BANK, N.A., as a Committed Purchaser,   as Falcon Agent
and as Administrative Agent  
 
       
By:
  /s/ Cathleen D. Dettling
 
   
Name:
  Cathleen D. Dettling    
Title:
  Vice President    

 



--------------------------------------------------------------------------------



 



          THE BANK OF NOVA SCOTIA, as a Committed Purchaser     and as Liberty
Street Agent    
 
       
By:
Name:
  /s/ J. Alan Edwards
 
J. Alan Edwards    
Title:
  Managing Director    
 
        LIBERTY STREET FUNDING LLC    
 
       
By:
  /s/ J. Alan Edwards    
 
       
Name:
  J. Alane Dwards    
Title:
  Managing Director    

5



--------------------------------------------------------------------------------



 



          TENNECO AUTOMOTIVE RSA COMPANY,     a Delaware corporation    
 
       
By:
  /s/ John E. Kunz
 
   
Name:
  John E. Kunz    
Title:
  President and Treasurer    
 
        TENNECO AUTOMOTIVE OPERATING COMPANY INC.,     a Delaware corporation  
   
By:
  /s/ Gary Silha    
 
       
Name:
  Gary Silha    
Title:
  Assistant Treasurer    

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and hereby confirms that its Performance Undertaking remains
unaltered and in full force and effect:

          TENNECO INC., a Delaware corporation    
 
       
By:
  /s/ John E. Kunz
 
   
Name:
  John E. Kunz    
Title:
  Vice President Treasurer and Tax    

6



--------------------------------------------------------------------------------



 



Execution Version
AMENDMENT NO. 9 TO SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
          THIS AMENDMENT NO. 9 TO SECOND AMENDED AND RESTATED Receivables
Purchase Agreement, dated as of January 26, 2009 (this “Amendment”), is by and
among:
          (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
          (b) Tenneco Automotive Operating Company Inc., a Delaware corporation,
as initial Servicer (“Tenneco Operating” and, together with Seller, the
“SellerParties”),
          (c) Falcon Asset Securitization Company LLC, a Delaware limited
liability company as assignee of Jupiter Securitization Company LLC (“Falcon “
or a “Conduit”),
          (d) Liberty Street Funding LLC, a Delaware limited liability company
formerly known as Liberty Street Funding Corp., a Delaware corporation (“Liberty
Street” or a “Conduit”),
          (e) The Bank of Nova Scotia, a Canadian chartered bank acting through
its New York Agency, individually (together with Liberty Street, the “Liberty
Street Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”), and
          (f) JPMorgan Chase Bank, N.A., individually (the “Falcon Committed
Purchaser” and, together with Falcon, the “Falcon Group”), in its capacity as
agent for the Falcon Group (a “Co-Agent”), and in its capacity as administrative
agent for the Falcon Group, the Liberty Street Group and each Co-Agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”
and, together with each of the Co-Agents, the “Agents”).
W I T N E S S E T H :
          WHEREAS, the Seller Parties, the Liberty Street Group, the Falcon
Group and the Agents are parties to that certain Second Amended and Restated
Receivables Purchase Agreement dated as of May 4, 2005, as heretofore amended
(the “Receivables Purchase Agreement”);
          WHEREAS, the parties wish to amend the Receivables Purchase Agreement
and extend the facility evidenced thereby on the terms and subject to the
conditions set forth herein; and
          WHEREAS, the Purchasers and Agents are willing to agree to such
amendments and extension subject to the terms and conditions set forth herein;
          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Receivables
Purchase Agreement.
          2. Amendments.
               (a) Section 9.1 (f)(i) of the Receivables Purchase Agreement is
hereby amended by replacing “12.50%” with “3.00%”.
               (b) Section 9.1 (f)(ii) of the Receivables Purchase Agreement is
hereby amended by replacing “4.00%” with “2.00%”.
               (c) Section 9.1 (i) of the Receivables Purchase Agreement is
hereby amended and restated in its entirety to read as follows:
     “(i) Tenneco shall fail to observe any provision of Section 7.1 of the
Tenneco Credit Agreement as in effect on December 23, 2008 (regardless of
whether the same remains in effect).”
               (d) Section 10.2 of the Receivables Purchase Agreement is hereby
amended and restated in its entirety to read as follows:
     “Section 10.2 Increased Cost and Reduced Return: Accounting Based
Consolidation Event.
     (a) If after the date hereof, any Affected Entity shall be charged any fee,
expense or increased cost on account of the adoption of any applicable law, rule
or regulation (including any applicable law, rule or regulation regarding
capital adequacy), any accounting principles or any change in any of the
foregoing, or any change in the interpretation or administration thereof by the
Financial Accounting Standards Board (“FASB ”), any governmental authority, any
central bank or any comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority or agency (a “Regulatory
Change”): (i) that subjects any Affected Entity to any charge or withholding on
or with respect to any Liquidity Agreement or an Affected Entity’s obligations
under a Liquidity Agreement, or on or with respect to the Receivables, or
changes the basis of taxation of payments to any Affected Entity of any amounts
payable under any Liquidity Agreement (except for changes in the rate of tax on
the overall net income of an Affected Entity or taxes excluded by Section 10.1)
or (ii) that imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of an Affected Entity, or credit extended by an
Affected Entity pursuant to a Liquidity Agreement or (iii) that imposes any
other condition the result of which is to increase the cost to an Affected
Entity of performing its obligations under a Liquidity Agreement, or to reduce
the rate of return on an Affected Entity’s capital as a consequence of its
obligations under a Liquidity Agreement, or to reduce the amount of any sum
received or receivable by an Affected Entity under a Liquidity Agreement or to
require any payment calculated

2



--------------------------------------------------------------------------------



 



by reference to the amount of interests or loans held or interest received by it
(all of the foregoing, “Increased Costs”), then, upon demand by the applicable
Co-Agent, Seller shall pay to such Co-Agent, for the benefit of the relevant
Affected Entity, such Increased Costs charged to such Affected Entity or such
amounts to otherwise compensate such Affected Entity for such Increased Costs.
To the extent that any Liquidity Agreement described in this Section covers
facilities in addition to this Agreement, each Conduit shall allocate the
liability for any applicable Increased Costs among Seller and other Persons with
whom such Conduit has entered into agreements to purchase interests in or
finance receivables and other financial assets (“Other Customers”). If any
Increased Costs are attributable to Seller and not attributable to any Other
Customer, Seller shall be solely liable for such Increased Costs. However, if
Increased Costs are attributable to Other Customers and not attributable to
Seller, such Other Customer shall be solely liable for such Increased Costs. All
allocations to be made pursuant to the foregoing provisions of this Section
shall be made by such Conduit in its sole discretion and shall be binding on
Seller and the Servicer. For the avoidance of doubt, if the issuance of FASB
Interpretation No. 46, or any other change in accounting standards or the
issuance of any other pronouncement, release or interpretation, causes or
requires the consolidation of all or a portion of the assets and liabilities of
any Conduit or any Seller Party with the assets and liabilities of any Agent,
any Person or any other Affected Entity and such event results in Increased
Costs, such event shall constitute a circumstance on which such Affected Entity
may base a claim for reimbursement under this Section for such Increased Costs.
     (b) If after the date hereof, any Accounting Based Consolidation Event
shall occur which is not the result of a Regulatory Change, then, upon demand by
the applicable Co-Agent, Seller shall pay to such Co-Agent, for the benefit of
the relevant Affected Entity, such amounts as such Affected Entity reasonably
determines will compensate or reimburse such Affected Entity for any resulting
(i) Increased Costs, charged to, incurred or otherwise suffered by such Affected
Entity, (ii) reduction in the rate of return on such Affected Entity’s capital
or reduction in the amount of any sum received or receivable by such Affected
Entity or (iii) internal capital charge or other imputed cost, in each case as
determined by such Affected Entity to be allocable to Seller or the transactions
contemplated in this Agreement in connection therewith; provided, however, that
in no event may any Affected Entity (or the applicable Co-Agent on its behalf)
with respect to any Conduit claim or receive reimbursement or compensation for
amounts under this Section 10.2(b) that would result in the total compensation
payable to it and all other Affected Entities with respect to such Conduit
(inclusive of Yield and fees) exceeding the total compensation that would have
been payable to all such Affected Entities immediately prior to such Accounting
Based Consolidation Event if fundings were made on behalf of such Conduit
hereunder through its Committed Purchaser purchasing or committing to purchase
Purchaser Interest pursuant to Article IV of this Agreement. Amounts under this
Section 10.2(b) may be demanded at any time without regard to the timing of
issuance of any financial statement by a Seller Party or by any Affected Entity.

3



--------------------------------------------------------------------------------



 



     (c) Payment of any sum pursuant to this Section 10.2 shall be made by the
Seller to the applicable Co-Agent, for the benefit of the relevant Affected
Entity, not later than ten (10) days after any such demand is made. A
certificate of any Affected Entity, signed by an authorized officer claiming
compensation under this Section 10.2 and setting forth in reasonable detail the
additional amount to be paid for its benefit and explaining the manner in which
such amount was determined shall be presumptive evidence of the amount to be
paid, absent manifest error. Amounts under this Section 10.2 may be demanded at
any time without regard to the timing of issuance of any financial statement by
a Conduit or any Affected Entity.”
               (e) Section 14.14 of the Receivables Purchase Agreement is hereby
amended by adding a new Section 14.14(c) to the end thereof to read as follows:
     “(c) If, notwithstanding the intention of the parties expressed above, any
sale or transfer by Seller hereunder shall be characterized as a secured loan
and not a sale or such sale shall for any reason be ineffective or unenforceable
(any of the foregoing being a “Recharacterization”), then this Agreement shall
be deemed to constitute a security agreement under the UCC and other applicable
law. In the case of any Recharacterization, the Seller represents and warrants
that each remittance of Collections to the Agent or the Purchasers hereunder
will have been (i) in payment of a debt incurred in the ordinary course of
business or financial affairs and (ii) made in the ordinary course of business
or financial affairs.”
               (f) Article 14 of the Receivables Purchase Agreement is hereby
amended by adding a new Section 14.15 to the end thereof to read as follows:
     “Section 14.15. Federal Reserve. Notwithstanding any other provision of
this Agreement to the contrary, any Purchaser may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any Purchaser Interest and any rights to payment of Capital and
Yield) under this Agreement to secure obligations of such Purchaser to a Federal
Reserve Bank, without notice to or consent of the Seller, any other Purchaser or
the Agent; provided that no such pledge or grant of a security interest shall
release a Purchaser from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Purchaser as a party hereto.”
               (g) The definition of “Applicable Margin” in Exhibit I to the
Receivables Purchase Agreement is deleted in its entirety.
               (h) The definition of “LIBO Rate” in Exhibit I to the Receivables
Purchase Agreement is amended by replacing “(ii) the “Applicable Margin” that is
applicable to “Revolving Loans” that are “Eurodollar Loans” (in each of the
foregoing cases, as defined in the Tenneco Credit Agreement), per annum” with
“(ii) 6.50%, per annum.”

4



--------------------------------------------------------------------------------



 



               (i) The definition of “Loss Reserve Percentage” in Exhibit I to
the Receivables Purchase Agreement is amended by replacing “2.25” with “2.50”.
               (j) The following definitions in the Receivables Purchase
Agreement are hereby amended and restated in their entirety to read,
respectively, as follows:
     “Concentration Limit” means, at any time, for any Obligor, 3.6% of the
aggregate Outstanding Balance of all Eligible Receivables after subtracting the
Pass Through Reserve, the Warranty Reserve and the Price Give Back Accrual, or
such other higher amount (a “Special Concentration Limit”) for such Obligor
designated by the Administrative Agent; provided that in the case of an Obligor
and any Affiliate of such Obligor, the Concentration Limit shall be calculated
as if such Obligor and such Affiliate are one Obligor; and provided, further,
that any Agent may, upon not less than ten (10) Business Days’ notice to Seller,
cancel any Special Concentration Limit. As of the Ninth Amendment Effective
Date, and subject to cancellation as described above, (i) any Obligor and its
Affiliates shall have a Special Concentration Limit equal to 6% of aggregate
Outstanding Balance of all Eligible Receivables after subtracting the Pass
Through Reserve, the Warranty Reserve and the Price Give Back Accrual, so long
as such Obligor’s long term debt ratings equal or exceed “BBB-” from Standard &
Poor’s, a division of the McGraw-Hill Companies (“S&P”) and “Baa3” from Moody’s
Investors Service, Inc. (“Moody’s”); and if the Obligor is Genuine Auto Parts
(NAPA), so long as an S&P long term debt shadow rating equal to or in excess of
“A-” is obtained; and (ii) the Special Concentration Limits of (a) Ford Motor
Company and its Affiliates shall be equal to the lesser of 4.5% of Eligible
Receivables or 50% of the Loss Reserve Floor, (b) General Motors Corporation and
its Affiliates shall be equal to the lesser of 4.5% of Eligible Receivables or
50% of the Loss Reserve Floor and (c) Chrysler Corporation shall be equal to
zero (0).
     “Dilution Reserve” means, on any date of determination, an amount equal to
the greater of (a) 10% of the Net Receivables Balance, and (b) the amount
determined pursuant to the following formula:
{ (SF x ED) + [ (DS – ED) x (DS/ED) ] } x DHR x NRB
where:
SF= 2.50;
ED= Expected Dilution;
DS= Dilution Spike;
DHR= Dilution Horizon Ratio; and
NRB= Net Receivables Balance.

5



--------------------------------------------------------------------------------



 



     “Liquidity Termination Date” means March 2, 2009.
     “Prime Rate” means a rate per annum equal to the greatest of (a) the prime
rate of interest announced from time to time by the applicable Co-Agent or its
parent (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes, (b) the Federal Funds Effective
Rate plus 1.50% and (c) the LIBO Rate.
     “Tenneco Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of March 16, 2007 (amending and restating the credit
agreement dated as of December 12, 2003 (amending and restating the credit
agreement dated as of September 30,1999)) (as amended, supplemented or otherwise
modified from time to time) by and among Tenneco Automotive Inc., the several
lenders from time to time parties thereto, JPMorgan Chase Bank as Administrative
Agent for the lenders, and the other financial institutions named therein as
agents for the lenders.
               (k) The following definitions are hereby inserted into Exhibit I
to the Receivables Purchase Agreement in their appropriate alphabetical order:
     “AccountingBased Consolidation Event” means the consolidation, for
financial and/or regulatory accounting purposes, of all or any portion of the
assets and liabilities of any Conduit that is subject to this Agreement or any
other Transaction Document with all or any portion of the assets and liabilities
of a Funding Source. An Accounting Based Consolidation Event shall be deemed to
occur on the date any Funding Source shall acknowledge in writing that any such
consolidation of the assets and liabilities of a Conduit shall occur.
     “AffectedEntity” means (i) any Funding Source, (ii) any agent,
administrator or manager of a Conduit or (iii) any bank holding company in
respect of any of the foregoing.
          3. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to the Agents and the Purchasers that after giving
effect to the amendments contained in Section 2 hereof, (a) no Amortization
Event or Potential Amortization Event exists and is continuing as of the date
hereof, (b) the Receivables Purchase Agreement, as amended hereby, constitutes
the legal, valid and binding obligation of such Seller Party enforceable against
it in accordancewith its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at law
and (c) each of such Seller Party’s representations and warranties contained in
the Receivables Purchase Agreement is true and correct as of the date hereof as
though made on such date (except for such representations and warranties that
speak only as of an earlier date).
          4. Effective Date. This Amendment shall become effective as of the
date first above written (the “Ninth Amendment Effective Date”) upon (a) receipt
by the

6



--------------------------------------------------------------------------------



 



Administrative Agent of counterparts of this Amendment, duly executed by each of
the parties hereto, and consented to by the Performance Guarantor in the space
provided below, (b) receipt by the Administrative Agent of counterparts of an
eighth amendment and restatement of the Fee Letter, duly executed by the Agents
and the seller, (c) receipt by Falcon and the Liberty Street Agent of their
applicable Amendment Fee (under and as defined in the Fee Letter), (d) receipt
by the Falcon Agent of an amendment to the Falcon Liquidity Agreement, duly
executed by the parties thereto, (e) receipt by the Liberty Street Agent of an
amendment and restatement to the Liberty Street Liquidity Agreement, duly
executed by the parties thereto, (f) receipt by Administrative Agent of
counterparts to the Tenneco Automotive Operating Company Inc. Amendment #1 to
Receivables Sale Agreement, duly executed by each of the parties thereto and
(g) receipt by Administrative Agent of counterparts to The Pullman Company
Amendment #1 to Receivables Sale Agreement, duly executed by each of the parties
thereto, and with respect to each of the foregoing, all in form and substance
acceptable to the applicable Agents.
          5. Ratification. Except as expressly modified hereby, the Receivables
Purchase Agreement is hereby ratified, approved and confirmed in all respects.
          6. Reference to Agreement. From and after the Ninth Amendment
Effective Date hereof, each reference in the Receivables Purchase Agreement to
“this Agreement”, “hereof”, or “hereunder” or words of like import, and all
references to the Receivables Purchase Agreement in any and all agreements,
instruments, documents, notes, certificates and other writings of every kind and
nature shall be deemed to mean the Receivables Purchase Agreement, as amended by
this Amendment.
          7. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, which attorneys may be employees of an
Agent) incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
          8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.

                  FALCON ASSET SECURITIZATION         COMPANY LLC    
 
           
 
  BY:   JPMorgan Chase Bank, N.A., Its Attorney-In-Fact    
 
           
 
  By:   /s/ John M. Kuhns
 
   
 
  Name:   John M. Kuhns    
 
  Title:   Executive Director    
 
                JPMORGAN CHASE BANK, N.A., as a         Committed Purchaser, as
Falcon Agent and as         Administrative Agent    
 
           
 
  By:   /s/ John M. Kuhns    
 
           
 
  Name:   John M. Kuhns    
 
  Title:   Executive Director    

[Signature Page to Amendment #9 to Second A&R Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA , as a         Committed Purchaser and
as Liberty Street Agent    
 
           
 
  By:
Name:   /s/ Darren Ward
 
Darren Ward    
 
  Title:   Director    
 
                LIBERTY STREET FUNDING LLC    
 
           
 
  By:   /s/ Jill A. Russo    
 
           
 
  Name:   Jill A. Russo    
 
  Title:   Vice President    

[Signature Page to Amendment #9 to Second A&R Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  TENNECO AUTOMOTIVE RSA COMPANY,         a Delaware corporation
   
 
           
 
  By:   /s/ John E. Kunz
 
   
 
  Name:   John E. Kunz    
 
  Title:   President and Treasurer    
 
                TENNECO AUTOMOTIVE OPERATING         COMPANY INC., a Delaware
corporation    
 
           
 
  By:   /s/ Gary Silha    
 
           
 
  Name:   Gary Silha    
 
  Title:   Assistant Treasurer    

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and hereby confirms that its Performance Undertaking remains
unaltered and in full force and effect:

                  TENNECO INC., a Delaware corporation      
 
  By:   /s/ John E. Kunz
 
   
 
  Name:   John E. Kunz    
 
  Title:   Vice President– Treasurer & Tax    

[Signature Page to Amendment #9 to Second A&R Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
AMENDMENT NO. 10 TO SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
          THIS AMENDMENT NO. 10 TO SECOND AMENDED AND RESTATED Receivables
Purchase Agreement, dated as of February 23, 2009 (this “Amendment”), is by and
among:
          (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
          (b) Tenneco Automotive Operating Company Inc., a Delaware corporation,
as initial Servicer (“Tenneco Operating” and, together with Seller, the “Seller
Parties”),
          (c) Falcon Asset Securitization Company LLC, a Delaware limited
liability company as assignee of Jupiter Securitization Company LLC (“Falcon” or
a “Conduit”),
          (d) Liberty Street Funding LLC, a Delaware limited liability company
formerly known as Liberty Street Funding Corp., a Delaware corporation (“Liberty
Street” or a “Conduit”),
          (e) The Bank of Nova Scotia, a Canadian chartered bank acting through
its New York Agency, individually (together with Liberty Street, the “Liberty
Street Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”), and
          (f) JPMorgan Chase Bank, N.A., individually (the “Falcon Committed
Purchaser” and, together with Falcon, the “Falcon Group”), in its capacity as
agent for the Falcon Group (a “Co-Agent”), and in its capacity as administrative
agent for the Falcon Group, the Liberty Street Group and each Co-Agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”
and, together with each of the Co-Agents, the “Agents”).
W I T N E S S E T H:
          WHEREAS, the Seller Parties, the Liberty Street Group, the Falcon
Group and the Agents are parties to that certain Second Amended and Restated
Receivables Purchase Agreement dated as of May 4, 2005, as heretofore amended
(the “Receivables Purchase Agreement”);
          WHEREAS, the parties wish to amend the Receivables Purchase Agreement
and reduce and extend the facility evidenced thereby on the terms and subject to
the conditions set forth herein; and
          WHEREAS, the Purchasers and Agents are willing to agree to such
amendments and extension subject to the terms and conditions set forth herein;
          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Receivables
Purchase Agreement.
          2. Amendments.
               (a) All references in the Receivables Purchase Agreement to
“Liberty Street Co-Agent” are hereby replaced with references to “Liberty Street
Agent”.
               (b) Section 9.1 (i) of the Receivables Purchase Agreement is
hereby amended and restated in its entirety to read as follows:
     (i) (x) The Consolidated Net Leverage Ratio (as defined in the Tenneco
Credit Agreement) as at the last day of any period of four consecutive fiscal
quarters of Tenneco Automotive ending with any fiscal quarter during any period
set forth below shall exceed the ratio set forth below opposite use period:

              Consolidated Net Period   Leverage Ratio
Fourth Quarter 2008
    4.25 to 1.00  
First Quarter 2009
    5.50 to 1.00  
Second Quarter 2009
    7.35 to 1.00  
Third Quarter 2009
    7.90 to 1.00  
Fourth Quarter 2009
    6.60 to 1.00  
First Quarter 2010
    5.50 to 1.00  
Second Quarter 2010
    5.00 to 1.00  
Third Quarter 2010
    4.75 to 1.00  
Fourth Quarter 2010
    4.50 to 1.00  
First Quarter 2011
    4.00 to 1.00  
Second Quarter 2011
    3.75 to 1.00  
Third and Fourth Quarters 2011
    3.50 to 1.00  
Fiscal Year 2012 and thereafter
    3.50 to 1.00  

          or
          (y) The Consolidated Interest Coverage Ratio (as defined in the
Tenneco Credit Agreement) for any period of four consecutive fiscal quarters of
Tenneco Automotive ending with any fiscal quarter during any period set forth
below to be less than the ratio set forth below opposite such period:

              Consolidated     Interest Period   Coverage Ratio
Fourth Quarter 2008
    2.10 to 1.00  
First Quarter 2009
    2.25 to 1.00  
Second Quarter 2009
    1.85 to 1.00  
Third Quarter 2009
    1.55 to 1.00  
Fourth Quarter 2009
    1.60 to 1.00  

2



--------------------------------------------------------------------------------



 



              Consolidated     Interest Period   Coverage Ratio
First Quarter 2010
    2.00 to 1.00  
Second Quarter 2010
    2.25 to 1.00  
Third Quarter 2010
    2.30 to 1.00  
Fourth Quarter 2010
    2.35 to 1.00  
First Quarter 2011
    2.55 to 1.00  
Second Quarter 2011
    2.55 to 1.00  
Third and Fourth Quarters 2011
    2.55 to 1.00  
Fiscal Year 2012 and thereafter
    2.75 to 1.00  

               (c) The following definitions in the Receivables Purchase
Agreement are hereby amended and restated in their entirety to read,
respectively, as follows:
          “Liquidity Termination Date” means February 22, 2010.
          “Purchase Limit” means $100,000,000.
          “Tenneco Automotive” means Tenneco Inc., a Delaware corporation.
     “Tenneco Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of March 16, 2007 (amending and restating the credit
agreement dated as of December 12, 2003 (amending and restating the credit
agreement dated as of September 30, 1999)) (as amended, restated, supplemented
or otherwise modified from time to time) by and among Tenneco Automotive, the
several lenders from time to time parties thereto, JPMorgan Chase Bank as
Administrative Agent for the lenders, and the other financial institutions named
therein as agents for the lenders.
               (d) Schedule A to the Receivables Purchase Agreement is hereby
amended and restated in its entirety to read as follows:
SCHEDULE A
COMMITMENTS OF COMMITTED PURCHASERS

                  Group   Committed Purchaser   Commitment
Falcon Group
  JPMorgan Chase Bank, N.A.   $ 57,120,000  
Liberty Street Group
  The Bank of Nova Scotia,        
 
  New York Agency   $ 44,880,000  

          3. Waiver. Each of the Agents hereby waives (a) any breach of Section
7.1(a)(i)(A) of the Receivables Purchase Agreement resulting from the existence
of a “going

3



--------------------------------------------------------------------------------



 



concern” or like qualification or exception in the auditor’s report accompanying
the financial statements delivered pursuant to such Section for the fiscal year
ending December 31, 2008 if any such “going concern” or like qualification or
exception is based in whole or significant part on conditions in the automotive
industry, including without limitation uncertainty regarding Tenneco
Automotive’s level of business with certain major customers and (b) any
Amortization Event under Section 9.1(a)(ii) of the Receivables Purchase
Agreement arising from the non-compliance with Section 7.1(a)(i)(A) of the
Receivables Purchase Agreement solely as a result of the existence of a “going
concern” or like qualification or exception in the auditor’s report accompanying
the financial statements delivered pursuant to Section 7.1(a)(i)(A) for the
fiscal year ending December 31, 2008 if any such “going concern” or like
qualification or exception is based in whole or significant part on conditions
in the automotive industry, including without limitation uncertainty regarding
Tenneco Automotive’s level of business with certain major customers. The limited
waivers set forth in this Section 3 of the Amendment are effective solely for
the purposes set forth herein and shall not, except as expressly provided
herein, be deemed to (i) be a consent to any amendment, waiver or modification
of any term or condition of the Receivables Purchase Agreement or of any other
Transaction Document, (ii) prejudice any right or rights that the Agents,
Conduits or Committed Purchasers may have or may have in the future under or in
connection with the Receivables Purchase Agreement or any other Transaction
Document, (iii) waive compliance with Section 7.1(a)(i)(A) of the Receivables
Purchase Agreement with respect to any other matter for the period ending
December 31, 2008 or (iv) waive compliance with Section 7.1(a)(i)(A) of the
Receivables Purchase Agreement for any period ending after December 31, 2008.
          4. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to the Agents and the Purchasers that after giving
effect to the amendments contained in Section 2 hereof and the limited waiver
contained in Section 3 hereof, (a) no Amortization Event or Potential
Amortization Event exists and is continuing as of the date hereof, (b) the
Receivables Purchase Agreement, as amended hereby, constitutes the legal, valid
and binding obligation of such Seller Party enforceable against it in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at law
and (c) each of such Seller Party’s representations and warranties contained in
the Receivables Purchase Agreement is true and correct as of the date hereof as
though made on such date (except for such representations and warranties that
speak only as of an earlier date).
          5. Effective Date. This Amendment shall become effective as of the
date first above written (the “Tenth Amendment Effective Date”) upon (a) receipt
by the Administrative Agent of counterparts of this Amendment, duly executed by
each of the parties hereto, and consented to by the Performance Guarantor in the
space provided below, (b) receipt by Falcon of a $273,280 fully-earned,
non-refundable extension fee in immediately available funds, (c) receipt by
Liberty Street Agent of a $214,720 fully-earned, non-refundable extension fee in
immediately available funds, (d) receipt by the Falcon Agent of an amendment to
the Falcon Liquidity Agreement, duly executed by the parties thereto,
(e) receipt by the Liberty Street Agent of an amendment to the Liberty Street
Liquidity Agreement, duly executed by the

4



--------------------------------------------------------------------------------



 



parties thereto, and (f) receipt by Latham & Watkins LLP, special counsel to the
Agents, of all of its fees and expenses outstanding with respect to its
representation of the Agents.
          6. Ratification. Except as expressly modified hereby, the Receivables
Purchase Agreement is hereby ratified, approved and confirmed in all respects.
          7. Reference to Agreement. From and after the Tenth Amendment
Effective Date hereof, each reference in the Receivables Purchase Agreement to
“this Agreement”, “hereof”, or “hereunder” or words of like import, and all
references to the Receivables Purchase Agreement in any and all agreements,
instruments, documents, notes, certificates and other writings of every kind and
nature shall be deemed to mean the Receivables Purchase Agreement, as amended by
this Amendment.
          8. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, which attorneys may be employees of an
Agent) incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
          9. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          10. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

                  FALCON ASSET SECURITIZATION         COMPANY LLC    
 
                BY: JPMorgan Chase Bank, N.A., Its Attorney-In-Fact    
 
           
 
  By:
Name:   /s/ John M. Kuhns
 
John M. Kuhns    
 
  Title:   Executive Director    
 
                JPMORGAN CHASE BANK, N.A., as a         Committed Purchaser, as
Falcon Agent and as         Administrative Agent    
 
           
 
  By:
Name:   /s/ John M. Kuhns
 
John M. Kuhns    
 
  Title:   Executive Director    

[Signature Page to Amendment #10 to Second A&R Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as a         Committed Purchaser and
as Liberty Street Agent    
 
           
 
  By:
Name:   /s/ J. Alan Edwards
 
J. Alan Edwards    
 
  Title:   Managing Director    
 
                LIBERTY STREET FUNDING LLC    
 
           
 
  By:
Name:   /s/ Jill A. Russo
 
Jill A. Russo    
 
  Title:   Vice President    

[Signature Page to Amendment #10 to Second A&R Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  TENNECO AUTOMOTIVE RSA COMPANY,         a Delaware corporation
   
 
           
 
  By:
Name:   /s/ John E. Kunz
 
John E. Kunz    
 
  Title:   Pesident and Treasurer    
 
                TENNECO AUTOMOTIVE OPERATING         COMPANY INC., a Delaware
corporation    
 
           
 
  By:
Name:   /s/ Gary Silha
 
Gary Silha    
 
  Title:   Assistant Treasurer    

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and hereby confirms that its Performance Undertaking remains
unaltered and in full force and effect:

                  TENNECO INC., a Delaware corporation    
 
           
 
  By:
Name:   /s/ John E. Kunz
 
John E. Kunz    
 
  Title:   Vice President – Treasurer & Tax    

[Signature Page to Amendment #10 to Second A&R Receivables Purchase Agreement]

 